Exhibit 10.1

 

DATED 29 SEPTEMBER 2005

 

EASTERN PACIFIC CIRCUITS HOLDINGS LIMITED

 

AND

 

MERIX CORPORATION

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL AGREEMENT RELATING TO

THE MASTER SALE AND PURCHASE AGREEMENT

dated 14 April 2005

 

--------------------------------------------------------------------------------

 

Baker & McKenzie

14th Floor Hutchison House

Hong Kong

 

Telephone: (852) 2846-1888

Fax: (852) 2845-0476



--------------------------------------------------------------------------------

CONTENTS

 

Number    


--------------------------------------------------------------------------------

  

Clause Heading    

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.   

Interpretation

   1 2.   

Amendments To The SPA

   2 3.   

General

   2 4.   

Governing Law and Jurisdiction

   3 Execution    4 Annex   

Form of Amended and Restated Master Sale and Purchase Agreement

   5



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL AGREEMENT is made on 29 September 2005

 

BETWEEN:

 

(1) EASTERN PACIFIC CIRCUITS HOLDINGS LIMITED, a company incorporated under the
laws of the Cayman Islands, whose registered office is at Century Yard, Cricket
Square, Hutchins Drive, P.O. Box 2681GT, George Town, Grand Cayman, British West
Indies (the “Seller”); and

 

(2) MERIX CORPORATION, a company incorporated in the State of Oregon, whose
registered office is at 1521 Poplar Lane, P.O. Box 3000, F4-234, Forest Grove,
OR 97116, United States of America (the “Buyer”).

 

RECITALS:

 

(A) By a master sale and purchase agreement dated 14 April 2005, as varied by
letter agreements dated 28 July 2005 and 16 September 2005 (the “SPA”) between
the Seller and the Buyer, the Seller has agreed to sell and the Buyer has agreed
to acquire certain businesses and assets/shares of certain subsidiaries directly
and indirectly owned by the Seller, upon the terms and subject to the conditions
set out in the SPA (the “Acquisition”).

 

(B) As at the date hereof, Completion of the Acquisition has not taken place.
Prior to Completion, the Seller and the Buyer have agreed to amend certain terms
of the SPA on the terms and subject to the conditions set out herein.

 

THE PARTIES AGREE as follows:

 

1. INTERPRETATION

 

1.1 Capitalised terms used, but not defined, herein shall have the meaning given
to them in the SPA.

 

1.2 The provisions of Clauses 1.2.5, 1.2.7 and 1.4 of the SPA shall apply
mutatis mutandis to the terms of this Supplemental Agreement.

 

1



--------------------------------------------------------------------------------

2. AMENDMENTS TO THE SPA

 

2.1 It is agreed by the parties hereto that, with effect from the date of this
Supplemental Agreement (the “Effective Date”) the SPA shall be amended and
restated by the terms of the Amended and Restated Master Sale and Purchase
Agreement in the form set out in the Annex to this Supplemental Agreement.

 

2.2 The Seller and the Buyer hereby confirm that the accrued rights and
obligations of the parties under the terms of the SPA remain in full force and
effect following the execution of this Supplemental Agreement and that, save as
amended by this Supplemental Agreement, the terms of the SPA will remain in full
force and effect from the Effective Date.

 

2.3 Nothing in this Supplemental Agreement shall reduce or limit any right of
the Seller or the Buyer or any liability of the Seller or the Buyer under the
SPA.

 

3. GENERAL

 

3.1 This Supplemental Deed may be executed in any number of counterparts and by
different parties on separate counterparts which when taken together shall be
deemed to constitute one instrument. The parties agree that the execution of
this Supplemental Agreement may be effected by the exchange of facsimile
signature pages, with the exchange of the executed originals as soon as
reasonably possible thereafter.

 

3.2 Neither party shall assign, transfer or in any other way alienate any of its
rights under this Supplemental Agreement whether in whole or in part without the
prior written consent of the other party.

 

3.3 A variation of this Supplemental Agreement is only valid if it is in writing
and signed by or on behalf of each party.

 

3.4 Any notice or other communication under or in connection with this
Supplemental Agreement shall be served in accordance with Clause 28 of the SPA.

 

3.5 If any provision or part of a provision of this Supplemental Agreement shall
be, or be found by any authority or court of competent jurisdiction to be,
invalid or unenforceable, such invalidity or unenforceability shall not affect
the other provisions or parts of such provisions of this Supplemental Agreement,
all of which shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

3.6 No failure of a party to exercise, and no delay or forbearance in
exercising, any right or remedy in respect of any provision of this Supplemental
Agreement shall operate as a waiver of such right or remedy.

 

4. GOVERNING LAW AND JURISDICTION

 

This Supplemental Agreement is governed by the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China. Any dispute arising
under this Supplemental Agreement shall be resolved in accordance with Clause 29
of the SPA.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Supplemental Agreement
on the date first above written.

 

Signed by NG LAK CHUAN

and WILLIAM HO duly authorised

representatives of EASTERN PACIFIC

CIRCUITS HOLDINGS LIMITED

   )   

/s/    NG LAK CHUAN        

        )   

/s/    WILLIAM HO        

        )              )          

 

Signed by MARK R. HOLLINGER,

Chairman and Chief Executive Officer and

a duly authorised representative of

MERIX CORPORATION

   )   

/s/    MARK R. HOLLINGER        

        )              )              )          

 

4



--------------------------------------------------------------------------------

ANNEX

 

Form of Amended and Restated Master Sale and Purchase Agreement

 

5



--------------------------------------------------------------------------------

DATED 14 APRIL 2005

 

EASTERN PACIFIC CIRCUITS HOLDINGS LIMITED

 

AND

 

MERIX CORPORATION

 

AMENDED AND RESTATED

MASTER SALE AND PURCHASE AGREEMENT

 

Baker & McKenzie, Hong Kong

14th Floor, Hutchison House

10 Harcourt Road

Hong Kong



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.    Interpretation    1 2.    Sale And Purchase    16 3.    Initial
Consideration    17 4.    Conditions    17 5.    Completion    20 6.   
Post-Completion Working Capital Adjustments    21 7.    Settlement Of Payments
By Reduction Of Principal    23 8.    Pro-Forma Accounts And Ebitda Earnout
Consideration    24 9.    The Seller’s Warranties And Pre-Completion Conduct   
28 10.    The Buyer’s Remedies    29 11.    The Buyer’s Warranties And
Undertakings    30 12.    Release Of Security    32 13.    Transfer Of
Businesses (Protection Of Creditors) Ordinance    32 14.    Responsibility For
Liabilities    32 15.    Accounts Receivable    34 16.    Third Party Consents
   34 17.    Transferring Employees And Pensions    36 18.    Insurance    42
19.    Post-Completion Undertakings    43 20.    Tax Matters    43 21.   
Records    45 22.    Confidential Information    45 23.    Announcements    47
24.    Assignment    47 25.    Costs    48 26.    Entire Agreement    48 27.   
General    49 28.    Notices    50 29.    Governing Law Arbitration And Service
Of Process    51 Schedule 1    53

 

i



--------------------------------------------------------------------------------

Schedule 2 COMPLETION REQUIREMENTS    68 Schedule 3 SELLER’S WARRANTIES    72
Schedule 4 LIMITATIONS ON THE SELLER’S LIABILITY    85 Schedule 5 ACTION PENDING
COMPLETION    89 SCHEDULE 6 CAPITAL EXPENDITURE    92 SCHEDULE 7 INTENTIONALLY
DELETED    93 SCHEDULE 8 AGREED FORM OF NOTE    94 SCHEDULE 9 LIABILITY CAP   
99 SCHEDULE 10 WORKING CAPITAL    101 SCHEDULE 11 EPCI HK GROUP    102 SCHEDULE
12 EPCI SINGAPORE GROUP    105 SCHEDULE 13 TAX DEED    108 SCHEDULE 14    116
PART A - Determination Of Actual Adjusted 2005 Ebitda    116 PART B - Operation
Of The Business During The Relevant Period    118

 

ii



--------------------------------------------------------------------------------

B&M comments: 28 September 2005

 

THIS AGREEMENT is made on 14 April 2005

 

BETWEEN:

 

(1) EASTERN PACIFIC CIRCUITS HOLDINGS LIMITED, a company incorporated under the
laws of the Cayman Islands, whose registered office is at Century Yard, Cricket
Square, Hutchins Drive, P.O. Box 2681GT, George Town, Grand Cayman, British West
Indies (the “Seller”); and

 

(2) MERIX CORPORATION, a company incorporated in the State of Oregon, whose
registered office is at 1521 Poplar Lane, P.O. Box 3000, F4-234, Forest Grove,
OR 97116, United States of America (the “Buyer”).

 

RECITALS:

 

(A) Each of the companies listed in part 1 of schedule 1 (the “Business
Sellers”), Eastern Pacific Circuits (Cayman) Limited (“EPC Cayman”), a company
incorporated under the laws of the Cayman Islands, and Eastern Pacific Circuits
Limited (“EPCL”), a company incorporated under the laws of the Cayman Islands,
is a direct or indirect wholly-owned subsidiary of the Seller.

 

(B) EPC Cayman is the beneficial owner of all of the issued shares in the
capital of Eastern Pacific Circuits Investments Limited (“EPCI HK”), a company
incorporated under the laws of Hong Kong, and EPCL is the registered holder and
beneficial owner of all of the issued shares in the capital of Eastern Pacific
Circuits Investments (Singapore) Pte Ltd (“EPCI Singapore”), a company
incorporated under the laws of Singapore.

 

(C) The Seller has agreed to procure (a) the sale by each of the Business
Sellers of its business and assets, (b) the sale by EPC Cayman of all of the
issued shares in the capital of EPCI HK (the “HK Shares”) and (c) the sale by
EPCL of all of the issued shares in the capital of EPCI Singapore (the
“Singapore Shares”), in each case on the terms and subject to the conditions set
forth in this Agreement.

 

THE PARTIES AGREE as follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

“Accepting Employees -HK” has the meaning set forth in clause 17.2.4;

 

“Accounts Receivable” means, in relation to each Business, all the book and
trade debts, notes, receivables and other debts and amounts owing to the
relevant Business Seller in connection with the relevant Business (and whether
or not yet due and payable) at Completion (including, without limitation, trade
debts, deposits, prepayments, retrospective rebates and overpayments) all rights
in relation thereto and the benefit of all guarantees or other security in
respect thereof and interest thereon;



--------------------------------------------------------------------------------

“Acquiring Buyer Company” has the meaning set forth in clause 11.1.2;

 

“Actual Closing Cash Amount” means the aggregate amount of the bank balances,
cash, cash on deposit, short-term securities and investment accounts, including
amounts for which cheques have been received by the relevant member of the EPCI
HK Group and the EPCI Singapore Group or deposited in the bank accounts of the
relevant member of the EPCI HK Group and the EPCI Singapore Group for which
cheques have not cleared the drawer’s bank accounts at Completion and which were
collected prior to the delivery of the Completion Statement, of each member of
the EPCI HK Group and the EPCI Singapore Group as at the close of business on
the day immediately before the Completion Date provided that there shall be
deducted from such aggregate amount amounts for which cheques have been written
by the relevant member of the EPCI HK Group and the EPCI Singapore Group, which
cheques have not cleared the bank account as of Completion;

 

“Actual Adjusted 2005 EBITDA” means the audited consolidated profit before
taxation, interest, depreciation and amortisation in respect of each Business
and each member of the EPCI HK Group and EPCI Singapore Group for the financial
year ended 31 December 2005 less all payments made or accrued in respect of
capital leases (as defined in HK GAAP) determined in accordance with clause 8.3
and adjusted in accordance with Part A of schedule 14;

 

“Amount Claimed” has the meaning set out in clause 7.1.1;

 

“Approval” has the meaning set forth in paragraph 8 of Schedule 3;

 

“Assumed Liabilities” means all Liabilities of the Business Sellers as at
Completion (including accounts payable) in connection with the relevant Business
and/or the Business Assets, including, without limitation, those Liabilities set
out in part 4 of schedule 1 and excluding the Excluded Liabilities;

 

“Auditors” means PricewaterhouseCoopers, the auditors of the Group and the
Buyer;

 

“Available Records” has the meaning set out in clause 21.1;

 

“Borrowings” means all sums outstanding under (a) the credit agreement dated
10 August 2000 (as amended and supplemented from time to time) between, inter
alia, (i) Eastern Pacific Circuits Limited (formerly known as Pacific Circuits
Limited) as parent borrower, (ii) Eastern Pacific Circuits (HK) Ltd (formerly
known as Wong’s Circuits Limited) as subsidiary borrower, (iii) Standard
Chartered Bank (Hong Kong) Limited as administrative agent and a group of
lenders, pursuant to which the lenders agreed to provide US$150,000,000 to
Eastern Pacific Circuits Limited and Eastern Pacific Circuits (HK) Limited; and
(b) a facility agreement dated 28 April 2004 between Eastern Pacific Investments
(Singapore) Pte Limited and Standard Chartered Bank (Hong Kong) Limited as
administrative agent, and a group of lenders pursuant to

 

2



--------------------------------------------------------------------------------

which the lenders agreed to provide a US$5,100,000 facility to Eastern Pacific
Circuits Investments (Singapore) Pte Limited, being all interest bearing
borrowings and Indebtedness in the nature of borrowings of the Group from
financial institutions;

 

“Business” means, in relation to each Business Seller, the business carried on
by that Business Seller as at Completion, and excluding only the Excluded
Assets;

 

“Business Assets” means, in relation to each Business, all the property,
undertaking, benefits, title, rights and assets of the relevant Business Seller,
including, without limitation, the categories of assets set out in part 2 of
schedule 1 and excluding only the Excluded Assets;

 

“Business Claims” means the benefit of all rights and claims arising from, or
coming into existence as a result of, the carrying on of any Business by a
Business Seller whether arising on, prior to or after Completion, other than
rights and claims relating to the Excluded Assets or the Excluded Liabilities;

 

“Business Goodwill” means the goodwill relating to each Business, together with
the right for the Buyer or relevant Buyer’s Group Company to represent itself as
carrying on that Business in succession to the relevant Business Seller;

 

“Business IP” means, in relation to each Business, the Intellectual Property
owned by the relevant Business Seller which is used in connection with the
Business;

 

“Business Contracts” means, in relation to each Business Seller, all the
contracts, engagements, licences, guarantees, sale and purchase orders and other
commitments relating to the relevant Business at Completion, which have been
entered into or undertaken by or on behalf of, or the benefit of which are held
on trust for or have been assigned to, that Business Seller which in any case
are current uncompleted or unperformed or in respect of which that Business
Seller has any rights, claims, benefits entitlements, Liabilities or obligations
relating to the Business, including the Business Insurance Policies, the Hong
Kong Lease (provided that consent of assignment of the Hong Kong Lease is
obtained from the Hong Kong Science and Technology Park Corporation) and
agreements or other documents relating to ownership or occupation of the
Business Properties, but excluding all employment contracts;

 

“Business Day” means a day other than a Saturday or Sunday or public holiday in
Hong Kong, Canada, Singapore, the Cayman Islands or the United States of
America;

 

“Business Insurance Policies” means the insurance policies set out in part 8 of
schedule 1;

 

“Business Motor Vehicles” means, in relation to each Business, the motor
vehicles owned by the relevant Business Seller and used by it for the purposes
of that Business;

 

3



--------------------------------------------------------------------------------

“Business Plant and Equipment” means, in relation to each Business, all the
loose plant, machinery, equipment, tooling and furniture of the relevant
Business Seller (not being business fixtures and fittings forming part of the
Business Properties) used for the purposes of that Business;

 

“Business Properties” means the properties owned by and occupied by the Business
Sellers, details of which are set out in part 6A of schedule 1;

 

“Business Records” means, in relation to each Business, any lists of present and
former customers and suppliers, business plans and forecasts, notices,
enquiries, orders, correspondence, computer disks, tapes or other machine
readable or other records of a financial or marketing nature to the extent that
they relate to the Business and are owned by the Business Seller but excluding
any of the foregoing to the extent that they are Excluded Assets;

 

“Business Sellers” has the meaning set forth in Recital (A);

 

“Business Tax” means, all forms of taxation, deductions, withholdings, duties,
imposts, levies, fees, charges and rates imposed, levied, collected, withheld or
assessed by any Government Authority and any interest, additional taxation
penalty, surcharge or fine in connection therewith payable by any Business
Seller relating to the use and ownership of the Business Assets and the
operation of the Business prior to the Completion Date;

 

“Buyer MPF Scheme” means the mandatory provident fund scheme established by the
Buyer or the relevant Buyer’s Group Company for its Hong Kong employees;

 

“Buyer Obligation” means any representation, warranty or undertaking to
indemnify given by the Buyer to the Seller under this Agreement or any of the
Other Documents;

 

“Buyer’s Completion Documents” has the meaning set out in clause 11.1.4;

 

“Buyer’s Group” means the Buyer or a company which is its ultimate parent
company and each subsidiary of the Buyer and of its ultimate parent company from
time to time and includes, for the avoidance of doubt, after Completion, each of
EPCI HK, EPCI Singapore and their subsidiaries, and “Buyer’s Group Company”
means any one of them;

 

“Canadian Property” means all of Eastern Pacific Circuits (Canada) Limited’s
rights, title and interest in the property situated at Units 37, 38 and 39,
Level 1, York Region Condominium Corporation No. 711, 145 Royal Crest Court,
Markham, Ontario, Canada;

 

“Cash” means, in relation to each Business, all cash (including cash in-hand and
cash at bank), cash on deposit and short-term securities and investment accounts
held by the relevant Business Seller for the purposes of the Business;

 

4



--------------------------------------------------------------------------------

“Closing Working Capital” means Working Capital as at the Completion Date;

 

“Completion” means completion of the sale and purchase of the Businesses, the
Business Assets, the HK Shares and the Singapore Shares in accordance with this
Agreement;

 

“Completion Date” means the later of: (i) 15 June 2005; and (ii) the date which
is five (5) Business Days after the date on which the last of the Conditions is
satisfied or waived provided that this date shall not be earlier than the date
which is 60 days after the date on which the Condition in clause 4.1.1(a) is
satisfied or waived or such other date as may be agreed by both parties in
writing;

 

“Completion Statement” has the meaning set out in clause 6.1;

 

“Condition” means a condition set out in clause 4.1 and “Conditions” means all
those conditions;

 

“Consent” has the meaning set out in clause 16.3;

 

“Costs” means obligations, Liabilities, losses, damages, costs (including
reasonable legal costs) and expenses (including interest and Tax), actions,
proceedings, claims, demands, penalties and compensation awards in each case of
any nature whatsoever;

 

“Debt Amount” means the Borrowings of the Group on the Completion Date, as
determined by the Lenders and notified in writing to the parties no later than
three (3) Business Days before the Completion Date and, for the avoidance of
doubt, such amount shall be expressed in US$;

 

“Deduction” has the meaning set out in clause 7.1.1;

 

“Defaulting Party” has the meaning set out in clause 5.4;

 

“Desay Land Premium Payment” means 50% of RMB5,915,133 being the amount payable
to LOGO [g62261ex10_101.jpg] (Desay) pursuant to the contribution of the land
use right agreement dated 18 November 2004 between Eastern Pacific Circuits
Investments (Singapore) Pte Limited, LOGO [g62261ex10_102.jpg] (Desay) and
Eastern Pacific Circuits (Huiyang) Ltd LOGO [g62261ex10_103.jpg] in respect of
the transfer by LOGO [g62261ex10_104.jpg] (Desay) of the land to Eastern Pacific
Circuits (Huiyang) Ltd. by way of capital contribution less the aggregate of any
instalment payments made by Eastern Pacific Circuits (Huiyang) Ltd to LOGO
[g62261ex10_105.jpg] (Desay) during the period from and including 1 January 2005
up to and including the Completion Date provided that where this results in a
negative figure then, for the purposes of clause 6.6.1, the negative amount
shall be added to the Closing Working Capital rather than subtracted from the
Closing Working Capital;

 

5



--------------------------------------------------------------------------------

“Disclosed” means referred to in the Disclosure Letter;

 

“Disclosed Financial Statements” has the meaning given to it in paragraph 6.2 of
schedule 3;

 

“Disclosure Letter” means a letter of the date hereof from the Seller to the
Buyer making disclosures in respect of the Warranties;

 

“EA Transferring Employees - Singapore” means the Transferring
Employees-Singapore who fall within the ambit of the Singapore Employment Act;

 

“Earnout Statement” has the meaning set out in clause 8.1;

 

“EBITDA Earnout Consideration” shall be determined in accordance with
clause 8.4;

 

“Encumbrance” means a lien, charge, pledge, any interest or equity of any
persons (including, without limitation, any right to acquire, option or right of
pre-emption) and any charge, pledge, mortgage, security interest, assignment,
power of sale or other encumbrance or right exercisable by a third party
(whether or not perfected) having similar effect but excluding the Permitted
Encumbrances;

 

“Environmental Laws” means any statute, ordinance, regulation, rule, policy,
interpretation, guideline or decree (including consent decrees, guidance
documents and administrative orders) in effect as of Completion, applicable to
any Target Group Company, its business, or the real property from which it
conducts its business, enacted or promulgated by any Government Authority having
jurisdiction over any Target Group Company for the activities it conducts that
(i) regulates the exposure to, the amount, form, presence, emission, discharge,
release, threat of release, processing, use, treatment, storage, disposal,
handling, generation or production of any hazardous substance, including any
permit, license, approval, consent or authorization required therefor;
(ii) requires any reporting or dissemination of or access to information
regarding hazardous substances, including warnings or notices to employees; or
(iii) relates to or addresses human health or safety, including occupational
health and safety;

 

“EPC Cayman” has the meaning set forth in Recital (A);

 

“EPCI HK” has the meaning set forth in Recital (B);

 

“EPCI HK Group” means EPCI HK, Eastern Pacific Circuits (Dongguan) Ltd and
Lomber Circuits (Huizhou) Limited;

 

“EPCI Singapore” has the meaning set forth in Recital (B);

 

6



--------------------------------------------------------------------------------

“EPCI Singapore Group” means EPCI Singapore, Eastern Pacific Circuits (Huiyang)
Limited and Eastern Pacific Circuits (Huizhou) Limited;

 

“EPCL” has the meaning set forth in Recital (A);

 

“Estimated Closing Cash Amount” means the aggregate amount estimated by the
Seller of the bank balances, cash, cash on deposit, short-term securities and
investment accounts, including amounts for which cheques have been received by
the relevant member of the EPCI HK Group and the EPCI Singapore Group or
deposited in the bank accounts of the relevant member of the EPCI HK Group and
the EPCI Singapore Group which cheques have not cleared the drawer’s bank
accounts, of each member of the EPCI HK Group and the EPCI Singapore Group as at
the close of business on the day immediately before the Completion Date provided
that there shall be deducted from such aggregate amount amounts for which
cheques have been written by the relevant member of the EPCI HK Group and the
EPCI Singapore Group, which cheques have not cleared the bank account as of
Completion;

 

“Event” means an event, act, transaction or omission including, without
limitation, a receipt or accrual of income or gains, distribution, failure to
distribute, acquisition, disposal, transfer, payment, loan or advance;

 

“Excluded Assets” means the assets set out in part 3 of schedule 1;

 

“Excluded Liabilities” means the liabilities set out in part 5 of schedule 1;

 

“Expert” means an independent firm of chartered accountants mutually appointed
by the parties hereto or by the President of the Hong Kong Society of
Accountants for the time being, as the case may be, in accordance with clause
6.3 and/or clause 8.5;

 

“Financial Statements” means the audited consolidated financial statements of
the Group for each of the financial years ended 31 December 2004, 31 December
2003, 31 December 2002 and 31 December 2001 (such financial statements including
without limitation, in each case a balance sheet, profit and loss account and
cash flow statement together with the notes thereon);

 

“Fundamental Warranty” means a statement contained in paragraphs 1, 2, 2A, 3, 4
and 5.2 in schedule 3 and “Fundamental Warranties” means all those statements;

 

“Fundamental Warranty Cap” means at any given time, the liability cap determined
in accordance with the table set out in Part 1 of Schedule 9 by reference to the
relevant Total Consideration set out in Column 1 of Part 1 of Schedule 9 on the
relevant date referred to in sub-columns 2(a), (b), (c) or (d) of Part 1 of
Schedule 9;

 

“Fundamental Warranty Claim” means a claim by the Buyer under or pursuant to the
provisions of clause 9.1 in respect of any Fundamental Warranty;

 

7



--------------------------------------------------------------------------------

“FY2003 Audited Accounts” means the Financial Statements of the Group for the
year ended 31 December 2003;

 

“FY2004 Audited Accounts” means the Financial Statements of the Group for the
year ended 31 December 2004;

 

“FY2004 EBITDA” means the audited consolidated profit before taxation, interest,
depreciation and amortisation of the Group for the financial year ended
31 December 2004 and derived from the FY2004 Audited Accounts, adjusted to add
back all costs and expenses relating to or incurred in connection with the
restructuring of the Debt Amount;

 

“FY2004 Working Capital” means the Working Capital as at 31 December 2004,
derived from the FY2004 Audited Accounts;

 

“FY2005 Monthly Management Accounts” means the unaudited consolidated monthly
management accounts of the Group, together with the notes thereon (if any), and
the consolidation worksheets of the Group for the period from 1 January 2005 to
the last day of the calendar month immediately preceding the Completion Date,
provided that if the Completion Date is less than four (4) weeks after the end
of any calendar month, then the unaudited consolidated monthly management
accounts of the Group together with the notes thereon (if any) and the
consolidation worksheets of the Group shall be delivered in respect of the
period from 1 January 2005 to the last day of the calendar month immediately
preceding such month end;

 

“General Claim Cap” means at any given time, the liability cap determined in
accordance with the table set out in Part 2 of Schedule 9 by reference to the
relevant Total Consideration set out in Column 1 of Part 2 of Schedule 9 on the
relevant date referred to in sub-columns 2(a), (b) or (c) of Part 2 of Schedule
9;

 

“Government Authority” means any nation or government, any state, municipality,
or other political subdivision thereof, and any agency, bureau, board
commission, department or other entity exercising executive, legislative,
judicial, regulatory, administrative or other similar functions;

 

“Group” means EPCL and each of its subsidiaries and “Group Company” means any
one of them;

 

“HK GAAP” means the generally accepted accounting standards, principles and
practices applicable in Hong Kong;

 

“HK Shares” has the meaning set forth in Recital (C);

 

“HKIAC” has the meaning set out in clause 29.2;

 

8



--------------------------------------------------------------------------------

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;

 

“Hong Kong Lease” means the lease for the property situated at Section F of
Tseung Kwan O Town Lot No. 39 and Extensions thereto, New Territories, Hong Kong
dated 17 July 2000 between The Hong Kong Science and Technology Park Corporation
and Eastern Pacific Circuits Property Limited, as amended;

 

“Indebtedness” means, in relation to the Target Group, any borrowings and
indebtedness (including by way of acceptance credits, finance leases, loan
stocks, bonds, debentures, notes, debt or inventory financing or sale and lease
back arrangements, overdrafts or any other arrangements the purpose of which is
to borrow money) owed to any banking, financial, acceptance credit, lending or
other similar institution or organisation and any institutional investor which
is not another member of the Target Group;

 

“Initial Consideration” has the meaning set forth in clause 3.1;

 

“Intellectual Property” means (a) all patents, trademarks, service marks, logos,
and corporate names registered designs, applications and rights to apply for any
of those rights, internet domain names, copyrights and unregistered trade marks
and service marks; (b) research and development information, financial,
marketing and business data, pricing and costs information, trade secrets and
confidential business information; and (c) the right to sue for past
infringements of any of the foregoing rights;

 

“Intellectual Property Rights” means the all Intellectual Property owned or used
by the Target Group (including the Business IP);

 

“Intra-Group Indebtedness” means all outstanding amounts owing immediately prior
to Completion to or from the Target Group, on the one hand, and the EPC Group
(which for the purposes of this definition shall mean the Seller’s Group
excluding the Target Group) on the other hand;

 

“Inventory” means, in relation to each Business, all raw materials, supplies,
work in progress, parts and components and finished goods held, used or owned by
the relevant Business Seller at Completion;

 

“Law” means any law, rule, regulation, order, writ, judgment, decree,
injunction, determination or award;

 

“Lenders” means the financial institutions to which the Borrowings are owed;

 

“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent or ascertained or unascertained
and whether owed or incurred severally or jointly or as principal or surety;

 

9



--------------------------------------------------------------------------------

“Management Accounts” means the unaudited consolidated financial statements of
the Group for each of the financial years ended 31 December 2003 and 31 December
2004 (such financial statements including without limitation, in each case a
balance sheet, profit and loss account and cash flow statement together with the
notes thereon, (if any));

 

“Material Adverse Change” means any event, condition, circumstance, incident or
fact that is or would reasonably be expected to have a material adverse effect
on the business or financial position of the Target Group as a whole, or the
assets (including intangible assets) or liabilities of the Target Group as a
whole;

 

“Material Contracts” has the meaning set forth in paragraph 13.1 of schedule 3;

 

“Merix Caymans” means Merix Caymans Trading Company Limited, an indirect wholly
owned subsidiary of Buyer;

 

“Minority Dividend” means the dividend(s) declared by Eastern Pacific Circuits
(Huizhou) Ltd. of US$1,600,000 that is payable to LOGO [g62261ex10_1-0206.jpg]

 

“Non-EA Transferring Employees - Singapore” means the Transferring
Employees-Singapore who do not fall within the ambit of the Singapore Employment
Act;

 

“Non-Defaulting Party” has the meaning set out in clause 5.4;

 

“Note” means the promissory note to be issued by Merix Caymans to the Seller in
accordance with clause 5.2.3, in the form set out in schedule 8;

 

“Notice” has the meaning set out in clause 28.1;

 

“Other Documents” means all other documents, agreements and certificates that
are, or are required to be, executed pursuant to this Agreement;

 

“Permitted Encumbrances” means the Retained Security or security interests or
liens arising by operation of law or pursuant to title retention provisions
under sales contracts, equipment leases or hire purchase agreements with third
parties entered into in the ordinary course of business;

 

“Policies” has the meaning set out in paragraph 16.1 of schedule 3;

 

“Post-Cash Working Capital Shortfall” has the meaning set out in clause 6.8.

 

“PRC” means the People’s Republic of China excluding, for the purposes of this
Agreement, Hong Kong, the Macau Special Administrative Region of the People’s
Republic of China and Taiwan;

 

10



--------------------------------------------------------------------------------

“Property” means the property or properties of the Target Group, details of
which are set out in part 6B of schedule 1;

 

“Principal” has the meaning set forth in the Recital of the Note;

 

“Principal Payment” has the meaning set forth in paragraph 3(c) of the Note;

 

“Recipient” has the meaning set forth in clause 20.6;

 

“Reference Banks” means The Hongkong and Shanghai Banking Corporation Limited
and Standard Chartered Bank;

 

“Relevant Claim” means a claim by the Buyer under or pursuant to the provisions
of clause 9.1 or the Tax Deed or any other provision of this Agreement or the
Other Documents;

 

“Relevant Element” has the meaning set out in clause 16.3;

 

“Relevant Period” means the period from the Completion Date up to and including
31 December 2005;

 

“Representation” has the meaning set out in clause 26;

 

“Retained Group” means the Group excluding the EPCI HK Group and the EPCI
Singapore Group and “Retained Group Company” means any one of them;

 

“Retained Security” means the Security relating to the EPCI HK Group and the
EPCI Singapore Group which, pursuant to the Buyer’s request, will not be
released by the Lenders upon Completion;

 

“Rules” has the meaning set out in clause 29.2;

 

“Sale Business and Assets” has the meaning set forth in clause 3.1;

 

“Security” means any surety, guarantee and security provided by the Group to the
Lenders to secure the obligations of the relevant Group Companies in respect of
the Borrowings;

 

“Security Release Documents” means the documents required to be executed by the
Lenders and the relevant Seller’s Group Companies for the purposes of releasing
the Security other than the Retained Security upon the repayment of the Debt
Amount to the Lenders on Completion;

 

“Seller MPF Scheme” means the mandatory provident fund scheme established by or
on behalf of the Seller or Eastern Pacific Circuits (HK) Limited in respect of
the Transferring Employees - HK;

 

11



--------------------------------------------------------------------------------

“Seller Obligation” means any representation, warranty or undertaking to
indemnify given by the Seller to the Buyer under this Agreement or any of the
Other Documents, including, without limitation, pursuant to a Relevant Claim;

 

“Seller’s Group” means the Seller and each subsidiary of the Seller from time to
time and includes, for the avoidance of doubt, each of the Business Sellers and,
before Completion, each member of the EPCI HK Group and the EPCI Singapore
Group, and “Seller’s Group Company” means any one of them;

 

“Seller’s Group RRSP” has the meaning set forth in clause 17.1.4;

 

“Singapore Employment Act” means the Singaporean Employment Act (Cap 91);

 

“Singapore Shares” has the meaning set forth in Recital (C);

 

“Singapore Statutory Transfers” means the transfers of employees contemplated
under Section 18A of the Singapore Employment Act;

 

“Stock” means, in relation to each Business, the Inventory, stock-in-trade and
work-in-progress owned or agreed to be purchased by the relevant Business Seller
in connection with the Business at Completion, wherever held;

 

“Target Group” means the EPCI HK Group, the EPCI Singapore Group and the
Business Sellers, and “Target Group Company” means any company that is a member
of the EPCI HK Group or the EPCI Singapore Group or that is a Business Seller;

 

“Tax” or “Taxes” means all (i) forms of taxation, taxes, deductions,
withholdings, duties, imposts, levies, fees, charges and rates or other like
assessments or charges of any kind (including, without limitation, net income,
gross income, receipts, profit, business and occupation, license, excise,
registration, franchise, employment, payroll, withholding, ad valorem, transfer,
gains, stamp duty, capital, paid-up capital, profits, premium, value-added,
business tax, real property, personal property, inventory and merchandise,
commercial rent or environmental tax) imposed, levied, collected, withheld or
assessed by any Government Authority and any interest, additional taxation,
penalty, surcharge or fine in connection therewith, (ii) liability in respect of
any items described in clause (i) payable by any member of the EPCI HK Group or
the EPCI Singapore Group with respect to any period (or portion thereof) prior
to the Completion Date by reason of being a member of any affiliated, combined,
unitary, consolidated or similar group (including any arrangement for group or
similar relief within a jurisdiction), and (iii) liability in respect of any
items described in clause (i) or (ii) payable by reason of contract, assumption,
transferee liability, operation of Law or otherwise;

 

12



--------------------------------------------------------------------------------

“Tax Deed” means the deed to be entered into among the Seller, the Buyer, EPCI
HK and EPCI Singapore in the form set out in schedule 13;

 

“Tax Return” means any and all reports, returns, estimates, information
statements or other information, including any schedules or attachments thereto
and any amendment thereof, required to be supplied to a Government Authority in
connection with any Taxes;

 

“Total Consideration” means the Initial Consideration plus the EBITDA Earnout
Consideration less an amount equal to the Post-Cash Working Capital Shortfall;

 

“Transferring Employees” means the Transferring Employees – Canada, the
Transferring Employees – HK, the Transferring Employees - Singapore, the
Transferring Employees – UK and the Transferring Employees – US, and
“Transferring Employee” means any of them;

 

“Transferring Employees – Canada” means the employees of Eastern Pacific
Circuits (Canada) Limited set out in part 7.1 of schedule 1 and who continue to
be employed by Eastern Pacific Circuits (Canada) Limited on the Completion Date
and any person who becomes an employee of Eastern Pacific Circuits (Canada)
Limited after the last practicable date prior to signing of this Agreement but
before the Completion Date;

 

“Transferring Employees – HK” means the employees of Eastern Pacific Circuits
(HK) Limited set out in part 7.2 of schedule 1 and who continue to be employed
by Eastern Pacific Circuits (HK) Limited on the Completion Date and any person
who becomes an employee of Eastern Pacific Circuits (HK) Limited after the last
practicable date prior to signing of this Agreement but before the Completion
Date;

 

“Transferring Employees – Singapore” means the employees of Eastern Pacific
Circuits (Singapore) Pte Ltd set out in part 7.3 of schedule 1 and who continue
to be employed by Eastern Pacific Circuits (Singapore) Pte Ltd on the Completion
Date and any person who becomes an employee of Eastern Pacific Circuits
(Singapore) Pte Ltd after the last practicable date prior to signing of this
Agreement but before the Completion Date;

 

“Transferring Employees – UK” means the employees of Eastern Pacific Circuits
(UK) Limited set out in part 7.4 of schedule 1 and who continue to be employed
by Eastern Pacific Circuits (UK) Limited on the Completion Date and any person
who becomes an employee of Eastern Pacific Circuits (UK) Limited after the last
practicable date prior to signing of this Agreement but before the Completion
Date;

 

“Transferring Employees – US” means the employees of Eastern Pacific Circuits
(USA) Corporation set out in part 7.5 of schedule 1 and who continue to be
employed by Eastern Pacific Circuits (USA) Corporation on the Completion Date
and any person who becomes an employee of Eastern Pacific Circuits (USA)
Corporation after the last practicable date prior to signing of this Agreement
but before the Completion Date;

 

13



--------------------------------------------------------------------------------

“UK Transfer Regulations” means the United Kingdom Transfer of Undertakings
(Protection of Employment) Regulations 1981;

 

“Warranty” means a statement contained in schedule 3 and “Warranties” means all
those statements;

 

“Warranty Claim” means a claim by the Buyer under or pursuant to the provisions
of clause 9.1;

 

“Working Capital” means, as of a given date, the aggregated working capital of
the Group as at that date and which shall be determined on the basis of and
taking into account the line items set out in schedule 10.

 

1.2 In this Agreement, a reference to:

 

  1.2.1 “HK$” means the lawful currency of Hong Kong;

 

  1.2.2 “US$” means the lawful currency of the United States of America;

 

  1.2.3 “S$” means the lawful currency of Republic of Singapore;

 

  1.2.4 a document in the “agreed form” is a reference to a document in a form
approved and for the purposes of identification initialled by or on behalf of
each party;

 

  1.2.5 a law or statutory provision (or equivalent thereof) includes a
reference to the law or statutory provision (or equivalent thereof) as modified
or re-enacted or both from time to time before the date of Completion;

 

  1.2.6 a “person” includes a reference to any individual, firm, company,
corporation or other body corporate, government, state or agency of a state or
any joint venture, association or partnership (whether or not having separate
legal personality);

 

  1.2.7 a “party” includes a reference to that party’s successors;

 

  1.2.8 where any statement is to the effect that the Seller is not aware of a
matter or circumstance or a statement is qualified by the expression “to the
Seller’s knowledge” or “so far as the Seller is aware”, or any similar or like
expression, that statement shall be deemed to include a further statement that
the original statement was made after due and careful enquiry of the board of
directors of the Seller and senior management of the Seller, EPCL and Eastern
Pacific Circuits (HK) Limited;

 

14



--------------------------------------------------------------------------------

  1.2.9 a clause, paragraph, Recital, schedule or Annexure, unless the context
otherwise requires, is a reference to a clause or paragraph of, or Recital,
schedule or Annexure to, this Agreement; and

 

  1.2.10 except where otherwise stated, all times of the day are to Hong Kong
time.

 

1.3 In this Agreement:

 

  1.3.1 a company shall be deemed to be a “subsidiary” of another company, its
“holding company”, if that other company (a) holds a majority of the voting
rights in it, or (b) is a member of it and has the right to appoint or remove a
majority of its board of directors, or (c) is a member of it and controls alone,
pursuant to an agreement with other shareholders or members, a majority of the
voting rights in it; or if it is a subsidiary of a company which is itself a
subsidiary of that other company; and

 

  1.3.2 a person shall be deemed to be an “affiliate” of a company if that
person is a subsidiary or a holding company of that company.

 

1.4 The headings in this Agreement do not affect its interpretation.

 

1.5 For the purposes of determining the amount of any payment under this
Agreement, any monetary sum which is not in US$ shall be translated into US$ at
the average of the spot rates of exchange quoted by the Reference Banks for the
purchase of US$ with such foreign currency in the Hong Kong foreign exchange
market at or about 11:00 a.m. (Hong Kong time) on the three (3) Business Days
before the date on which the payment is due or such other exchange rate agreed
between the Seller and the Buyer.

 

1.6 All payments to be made pursuant to clauses 3, 5.2.3, 5.2.4, 6.6, 6.7, and 8
shall be made in immediately available funds by transfer of funds for same day
value to such accounts and in such amounts as shall be notified by the Seller,
the Buyer or the Lenders, as the case may be, at least three Business Days
before the date on which the payment is due.

 

1.7 If any payment is made pursuant to this Agreement in respect of a liability
arising under a Seller Obligation or a Buyer Obligation, it shall be made on the
following basis:

 

  1.7.1 if such payment is specifically referable to any particular Business or
Business Asset, it shall so far as possible adjust the price paid for the
relevant Business or Business Asset;

 

  1.7.2 if such payment is specifically referable to the EPCI HK Group or the
EPCI Singapore Group, it shall so far as possible adjust the price paid for the
HK Shares or the Singapore Shares, as applicable; and

 

15



--------------------------------------------------------------------------------

  1.7.3 if any payment is not so specifically referable, an adjustment shall be
made pro rata to the price paid for all of the Businesses, Business Assets, HK
Shares and Singapore Shares.

 

2. SALE AND PURCHASE

 

2.1 Subject to and in accordance with this Agreement:

 

  2.1.1 the Seller shall procure the sale and transfer by the relevant Business
Seller of, and the Buyer relying on the several representations, Warranties and
undertakings contained in this Agreement shall purchase, or procure the purchase
by the relevant Buyer’s Group Company, each Business (including the Business
Assets in relation to each Business), in each case as a going concern with
effect from Completion and free of any Encumbrance;

 

  2.1.2 the Seller shall procure the sale by EPC Cayman of, and the Buyer shall
procure the purchase by the relevant Buyer’s Group Company of, all of the HK
Shares, and the sale by EPCL of all of the Singapore Shares, and each right
attaching to the HK Shares and the Singapore Shares at or after Completion, free
of any Encumbrance; and

 

  2.1.3 the Buyer relying on the several representations, Warranties and
undertakings contained in this Agreement shall, and shall procure that the
relevant Buyers’ Group Company shall, assume and discharge any Assumed
Liabilities in relation to each Business in accordance with clause 14.1.

 

2.2 Nothing in this Agreement or in any of the Other Documents shall transfer
any of the Excluded Assets to the Buyer or any Buyer’s Group Company or make the
Buyer or any Buyer’s Group Company liable for any of the Excluded Liabilities.

 

2.3 All title, rights, benefits, advantages and risks (including risk of loss or
damage) to the Business Assets shall pass to the Buyer or the relevant Buyer’s
Group Company on Completion, except as otherwise provided in this Agreement or
as otherwise agreed in writing.

 

2.4 Without prejudice to any other rights or remedies of the Buyer, the Seller
or a Business Seller under this Agreement, if any right, claim or asset which
does not form part of a Business has been transferred to or is vested in a
Buyer’s Group Company and the Seller gives written notice to the Buyer of the
same at any time in the six months following Completion, the Buyer shall (and
the Seller shall provide such assistance to the Buyer as the Buyer reasonably
requires for this purpose), so far as it is able, transfer, or procure the
transfer of, such right, claim or asset, together with any benefit or sum (net
of Tax and other out of pocket expenses) accruing to any Buyer’s Group Company
as a result of holding such right, claim or asset since Completion, as soon as
practicable, to such person as the Seller shall direct on terms that no
consideration is provided by any person for such transfer.

 

16



--------------------------------------------------------------------------------

2.5 Except as provided in clauses 15 and 16, and without prejudice to any other
rights or remedies of the Buyer, the Seller or a Business Seller under this
Agreement, if any right, claim or asset which forms part of the Business (other
than an Excluded Asset) has not been transferred to or is not vested in a
Buyer’s Group Company and the Buyer gives written notice to the Seller of the
same at any time in the six months following Completion, the Seller shall (and
the Buyer shall provide such assistance to the Seller as the Seller reasonably
requires for this purpose), so far as it is able, transfer, or procure the
transfer of, such right, claim or asset, together with any benefit or sum (net
of Tax and other out of pocket expenses) accruing to any Seller’s Group Company
as a result of holding such right, claim or asset since Completion, as soon as
practicable, to such person as the Buyer shall direct on terms that no
consideration is provided by any person for such transfer.

 

2.6 The Seller undertakes to the Buyer that it will procure the compliance of
all Business Sellers with any obligation which is referred to in this Agreement
as an obligation of a Business Seller, and will procure the compliance of each
Seller’s Group Company with all Seller Obligations, including without
limitation, the Tax Deed.

 

2.7 The Buyer undertakes to the Seller that it will procure the compliance of
all Buyer’s Group Companies with any obligation which is referred to in this
Agreement as an obligation of a Buyer’s Group Company and will procure the
compliance of each Buyer’s Group Company with all Buyer Obligations, including
without limitation, the Tax Deed.

 

3. INITIAL CONSIDERATION

 

3.1 The initial consideration payable by the Buyer to the Seller for the
Business (with the Business Assets), the HK Shares and the Singapore Shares
(collectively the “Sale Business and Assets”) shall be US$115,000,000 (the
“Initial Consideration”).

 

3.2 As soon as reasonably practicable after signing of this Agreement, the Buyer
and the Seller shall use their reasonable endeavours to agree in writing the
apportionment of the Initial Consideration among the respective Sale Business
and Assets.

 

4. CONDITIONS

 

4.1 Completion is conditional on the following Conditions being satisfied (or in
the case of the Conditions in clause 4.1.1, 4.1.4, 4.1.5, 4.1.9, 4.1.10, 4.1.12
or 4.1.13 waived by the Buyer, or in the case of the Condition in clause 4.1.7,
waived by the Seller) on or before 5.00 p.m. on 30 September 2005:

 

17



--------------------------------------------------------------------------------

  4.1.1 (a) the Seller having delivered to the Buyer a copy of the FY2003
Audited Accounts and the FY2004 Audited Accounts; and (b) that the financial
position of the Group as reflected in the FY2003 Audited Accounts and the FY2004
Audited Accounts does not constitute a Material Adverse Change when compared
with the financial position of the Group as reflected in the Management Accounts
in respect of the same financial year;

 

  4.1.2 the Seller having obtained the consent of the Lenders, conditional on
the Buyer complying with clause 5.2.3, for the proposed sale of the HK Shares,
the Singapore Shares, each Business and the Business Assets to the Buyer and for
the release of the Security other than the Retained Security upon the repayment
of the Debt Amount to the Lenders on Completion and such consent remaining in
full force and effect and if such consent is given subject to any conditions
then, in relation to any conditions that relate to the repayment of the Debt
Amount, such conditions being acceptable to the Seller;

 

  4.1.3 the Lenders having confirmed in writing that the Debt Amount does not
exceed US$92,888,736.68;

 

  4.1.4 the Warranties remaining true and accurate and not misleading in any
material respect at Completion as if repeated at Completion, provided, however,
that unless a breach of any Warranty is or is reasonably likely to amount to,
when aggregated with all other breaches of any Warranty, a Material Adverse
Change, the Seller shall be deemed to have satisfied the Condition in this
clause 4.1.4;

 

  4.1.5 EPCI HK having transferred the 5,468,040 shares in Lomber Investments
Limited held by it to Universal Enterprise Limited at book value;

 

  4.1.6 the Seller and the Buyer having obtained the consent of The Hong Kong
Science and Technology Park Corporation for the assignment of the Hong Kong
Lease to a Buyer’s Group Company, or the surrender and replacement of that Hong
Kong Lease with a new lease with a Buyer’s Group Company over the same property
that is the subject of the Hong Kong Lease, on terms reasonably satisfactory to
the Buyer;

 

  4.1.7 the Buyer having delivered to the Seller a duly executed Note;

 

  4.1.8 the Seller and the Buyer confirming in writing that neither party has
had any claim notified to it in relation to the Excluded Liabilities in response
to the notices served by it under the Transfer of Businesses (Protection of
Creditors) Ordinance pursuant to clause 13, other than those claims in relation
to the Excluded Liabilities which are paid, compromised, or settled with or by
the Seller (at its own cost);

 

18



--------------------------------------------------------------------------------

  4.1.9 the Seller having delivered to the Buyer the FY2005 Monthly Management
Accounts;

 

  4.1.10 the Seller having delivered evidence which is reasonably satisfactory
to the Buyer that the Tax Return for EPCI Singapore in respect of the financial
year ended 31 December 2003 has been filed with the respective tax authority in
Singapore and Hong Kong;

 

  4.1.11 no order or judgement of any court or governmental, statutory or
regulatory body having been issued or made prior to Completion, which has the
effect of making unlawful or otherwise prohibiting the purchase of the Sale
Business and Assets by the Buyer;

 

  4.1.12 the FY2004 EBITDA being not less than US$13,000,000;

 

  4.1.13 the Seller shall provide (at the same time when the Seller provides the
Estimated Closing Cash Amount to the Buyer) to the Buyer a certificate
containing reasonable details issued by a director of the Seller an estimate of
the amount of the Working Capital as at the close of business on the day
immediately before the Completion Date determined on the basis of and taking
into account the line items set out in schedule 10 and such estimated amount
shall not be less than negative US$2,000,000; and

 

  4.1.14 the Minority Dividend having been declared.

 

4.2 The Seller shall make all reasonable efforts to achieve satisfaction of or
procure the satisfaction of the Conditions in clauses 4.1.1(a), 4.1.2, 4.1.3,
4.1.5, 4.1.9 and 4.1.10 as soon as possible.

 

4.3 The Buyer shall make all reasonable efforts to achieve satisfaction of the
Condition in clause 4.1.7 as soon as possible.

 

4.4 The Buyer and the Seller shall make all reasonable efforts to achieve
satisfaction of the Conditions in clauses 4.1.6 and 4.1.8 as soon as possible.

 

4.5 If, at any time, the Seller or the Buyer becomes aware of a fact or
circumstance that might prevent a Condition being satisfied, it shall
immediately inform the other party of the matter.

 

4.6 At any time on or before 5.00 p.m. on 30 September, the Seller may waive the
Condition set out in clause 4.1.7 by notice to the Buyer on any terms it
decides.

 

4.7 At any time on or before 5.00 p.m. on 30 September 2005, the Buyer may waive
any of the Conditions set out in clauses 4.1.1, 4.1.4, 4.1.5, 4.1.9, 4.1.10,
4.1.12 and 4.1.13 by notice to the Seller on any terms it decides.

 

19



--------------------------------------------------------------------------------

4.8 If any of the Conditions has not been satisfied (or waived pursuant to
clause 4.6 or 4.7) by 5.00 p.m. on 30 September 2005, this Agreement shall
automatically terminate with immediate effect.

 

4.9 Each party’s further rights and obligations cease immediately on
termination, other than in respect of clauses 1, 20.3 to 20.6, 22, 23, 24, 25,
26, 27.6, 28, and 29 which shall survive such termination, but termination does
not affect a party’s accrued rights and obligations at the date of termination
and, for the avoidance of doubt, any accrued rights of the parties in connection
with any breach by each other of the warranties set out in this Agreement.

 

5. COMPLETION

 

5.1 Completion shall take place at the offices of Baker & McKenzie at 14th
Floor, Hutchison House, 10 Harcourt Road, Hong Kong on the Completion Date and
shall be deemed to be effective as of 12.01 a.m. (Hong Kong time) on the
Completion Date.

 

5.2 At Completion:

 

  5.2.1 the Seller and the Buyer shall execute, and the Seller shall procure
EPCI HK and EPCI Singapore to execute the Tax Deed;

 

  5.2.2 the Seller and the Buyer shall do, and shall respectively procure that
each Seller’s Group Company and Buyer’s Group Company shall do, all those things
respectively required of them in schedule 2;

 

  5.2.3 the Buyer shall pay the Initial Consideration as follows:

 

  (a) the Buyer shall pay the equivalent of the Debt Amount to the Lenders;

 

  (b) the Buyer shall pay US$11,111,263.32 to the Seller; and

 

  (c) the balance of the Initial Consideration (after deduction of the amount
set out in sub-paragraphs (a) and (b) above) shall be satisfied by the issue of
the Note by Merix Caymans to the Seller;

 

  5.2.4 the Buyer shall pay the Estimated Closing Cash Amount less the amount of
the Minority Dividend to the Seller.

 

5.3 The parties are not obliged to complete this Agreement unless:

 

  5.3.1 the Buyer and each Buyer’s Group Company and the Seller and each
Seller’s Group Company complies with all their respective obligations under this
clause 5 and schedule 2; and

 

  5.3.2 the sale and purchase of all of the Businesses, the Business Assets, the
HK Shares and the Singapore Shares is completed simultaneously.

 

20



--------------------------------------------------------------------------------

5.4 If Completion does not take place immediately on the Completion Date because
a party (the “Defaulting Party”) fails to comply with any of its obligations
under this clause 5 and schedule 2 (whether such failure amounts to a
repudiatory breach or not) and the other party (the “Non-Defaulting Party”) is
otherwise in a position to comply with its obligations under this clause 5 and
schedule 2, the Non-Defaulting Party may, without prejudice to any other right
of or remedy available to the Non-Defaulting Party, by notice to the Defaulting
Party:

 

  5.4.1 proceed to Completion to the extent reasonably practicable;

 

  5.4.2 postpone Completion to a date not more than five (5) Business Days after
the Completion Date; or

 

  5.4.3 terminate this Agreement.

 

Each party’s further rights and obligations cease immediately on termination,
other than in respect of clauses 1, 20.3 to 20.6, 22, 23, 24, 25, 26, 27.6, 28,
and 29 which shall survive such termination, but termination does not affect a
party’s accrued rights and obligations at the date of termination

 

5.5 If the Non-Defaulting Party postpones Completion to another date in
accordance with clause 5.4.2, the provisions of this Agreement apply as if that
other date is the Completion Date.

 

5.6 Effective as at Completion:

 

(a) each member of the Retained Group and the Seller hereby releases each
Buyer’s Group Company from any liability in respect of Intra-Group Indebtedness;
and

 

(b) each Buyer’s Group Company hereby releases each member of the Retained Group
and the Seller from any liability in respect of Intra-Group Indebtedness.

 

6. POST-COMPLETION WORKING CAPITAL ADJUSTMENTS

 

6.1 As soon as practicable following Completion, the Buyer and the Seller shall
direct the Auditors to undertake a completion audit and to prepare its
calculation of the FY2004 Working Capital, the Closing Working Capital and the
Actual Closing Cash Amount (the “Completion Statement”) and to deliver, in any
event no later than forty (40) Business Days after the Completion Date, the
Completion Statement to the Seller and the Buyer. The Seller and the Buyer shall
each pay one half of the Auditors’ costs in preparing the Completion Statement.

 

6.2

The FY2004 Working Capital and the Closing Working Capital shall be determined
on the basis of and taking into account the line items set out in schedule 10
and shall be calculated on a basis consistent with the FY2004 Audited Accounts,
using the same

 

21



--------------------------------------------------------------------------------

 

accounting principles, policies and practices and, so far as consistent with the
foregoing, applicable standards, principles and practices generally accepted in
Hong Kong.

 

6.3 If either the Seller or the Buyer does not accept the Auditors’ calculation
of the FY2004 Working Capital, the Closing Working Capital and/or the Actual
Closing Cash Amount, the Seller or the Buyer shall notify the other party of
such non-acceptance within ten (10) Business Days of receipt of the Completion
Statement. The parties shall thereafter refer the determination of the FY2004
Working Capital, the Closing Working Capital and/or the Actual Closing Cash
Amount to an independent firm of chartered accountants agreed by the parties in
writing or, failing agreement on the identity of the partner or firm of
chartered accountants, appointed, on the application of either party, by the
President of the Hong Kong Society of Accountants for the time being.

 

6.4 The Expert shall act on the following basis:

 

  6.4.1 the Expert shall act as an independent expert and not as an arbitrator;

 

  6.4.2 the Expert shall be instructed to notify the Seller and the Buyer of his
determination within ten (10) Business Days of his appointment;

 

  6.4.3 the Expert’s determination shall, in the absence of fraud or manifest
error, be final and binding on the parties and shall be deemed to constitute the
FY2004 Working Capital, the Closing Working Capital and/or the Actual Closing
Cash Amount for all purposes of this Agreement; and

 

  6.4.4 the Seller and the Buyer shall each pay one half of the Expert’s costs.

 

6.5 For the purposes of determining the FY2004 Working Capital, the Closing
Working Capital and the Actual Closing Cash Amount, the Seller and the Buyer
shall give the Expert and each other all information relating to the FY2004
Working Capital, the Closing Working Capital and the Actual Closing Cash Amount
which the Expert may reasonably require and the Expert shall be entitled (to the
extent he considers appropriate) to base his opinion on such information and on
the accounting and other records of the Group, provided always that the Closing
Working Capital shall be determined on the basis of and taking into account the
line items set out in schedule 10 and shall be determined on a basis consistent
with the FY2004 Audited Accounts, using the same accounting principles, policies
and practices and, so far as consistent with the foregoing, applicable
standards, principles and practices generally accepted in Hong Kong.

 

6.6 Following the determination of the FY2004 Working Capital and the Closing
Working Capital, the adjustment to the Initial Consideration shall be determined
and paid as follows:

 

22



--------------------------------------------------------------------------------

  6.6.1 if the Closing Working Capital less the Desay Land Premium Payment is
greater than the FY2004 Working Capital, an amount equal to the amount of the
difference shall be paid by the Buyer to the Seller within five (5) Business
Days; and

 

  6.6.2 if the Closing Working Capital less the Desay Land Premium Payment is
less than the FY2004 Working Capital, an amount equal to the amount of the
difference shall be paid by the Seller to the Buyer within five (5) Business
Days. Such amount shall be satisfied in accordance with clause 6.8.

 

6.7 Following the determination of the Actual Closing Cash Amount, the Seller or
the Buyer (as the case may be) shall pay to the other an amount in cash
determined as follows:

 

  6.7.1 if the Actual Closing Cash Amount (less any deduction pursuant to clause
6.8) is greater than the Estimated Closing Cash Amount, an amount equal to the
amount of the difference shall be paid by the Buyer to the Seller within five
(5) Business Days. Such amount shall be payable in US$ in accordance with clause
1.5; and

 

  6.7.2 if the Actual Closing Cash Amount (less any deduction pursuant to clause
6.8) is less than the Estimated Closing Cash Amount, an amount equal to the
difference (but in any event not exceeding the Estimated Closing Cash Amount)
shall be paid by the Seller to the Buyer within five (5) Business Days. Such
amount shall be payable in US$ in accordance with clause 1.5.

 

6.8 If the Seller owes any amount to the Buyer pursuant to clause 6.6.2, such
amount shall first be deducted from the Actual Closing Cash Amount less
US$2,000,000 for the purposes of the payment to be made under clause 6.7. If
such amount is not sufficient to pay the full amount due to the Buyer pursuant
to clause 6.6.2 (the remaining unpaid amount being the “Post-Cash Working
Capital Shortfall”), the Post-Cash Working Capital Shortfall shall be satisfied
in accordance with paragraph 3(c) of the Note.

 

7. SETTLEMENT OF PAYMENTS IN ACCORDANCE WITH THE NOTE

 

7.1 Any amounts due from the Seller to the Buyer under this Agreement in
relation to the Post-Cash Working Capital Shortfall and Relevant Claims shall be
satisfied in accordance with the terms of the Note.

 

7.2 If any payment due from the Seller to the Buyer under this Agreement is
satisfied in accordance with the terms of the Note, the Buyer agrees that the
Seller’s liability in respect of such payment shall be fully discharged and
satisfied to the extent of the amount so reduced.

 

23



--------------------------------------------------------------------------------

7.3 The Seller shall not be wound up or liquidated until the later of:
(i) 1 October 2007; and (ii) the date on which all Relevant Claims have been
settled or otherwise determined.

 

8. PRO-FORMA ACCOUNTS AND EBITDA EARNOUT CONSIDERATION

 

8.1 As soon as practicable following 31 December 2005, the Buyer and the Seller
shall direct the Auditors to perform agreed upon procedures on the consolidated
pro-forma accounts in respect of each Business and each member of the EPCI HK
Group and EPCI Singapore Group for the period from 1 January 2005 to 31 December
2005 on the basis as if Completion had taken place on 1 January 2005 (the
“Pro-forma Accounts”) and to prepare a statement showing their calculation of
the Actual Adjusted 2005 EBITDA and the EBITDA Earnout Consideration (the
“Earnout Statement”) and to deliver by either: (i) seventy-five (75) Business
Days after 31 December 2005; or (ii) if the Buyer gives written notice to the
Seller within 30 days following 31 December 2005 that it shall take the option
referred to in clause 8.10(b)(1) in respect of any Relevant Claim arising during
the period referred to in clause 8.10(b) and such Relevant Claim has not been
settled or otherwise determined prior to or on 31 December 2005, 5 Business Days
following the date on which such Relevant Claim has been settled or otherwise
determined, the Pro-forma Accounts and the Earnout Statement to the Seller and
the Buyer. The Buyer shall pay the Auditor’s costs in preparing the Pro-forma
Accounts and the Earnout Statement if the EBITDA Earnout Consideration is zero
or a negative amount. If the EBITDA Earnout Consideration is a positive amount,
the Seller shall be liable for the lesser of: (i) 50% of the Auditor’s costs in
preparing the Pro-forma Accounts and the Earnout Statement; and (ii) the EBITDA
Earnout Consideration and if such amount is less than 50% of the Auditor’s costs
in preparing the Pro-forma Accounts and the Earnout Statement, the Seller shall
not be liable to pay any further amount in respect of such costs.

 

8.2 The Buyer shall deliver to the Seller as soon as practicable after
31 December 2005, but in any event by 31 January 2006 unaudited consolidated
management accounts in respect of each Business and the business of the EPCI HK
Group and the EPCI Singapore Group for the period from 1 January 2005 to
31 December 2005. As soon as practicable following receipt by the Seller of such
management accounts, and in any event prior to 14 February 2006, senior
representatives of the Buyer and the Seller shall meet with a view to discussing
and settling in good faith any Relevant Claims arising from any fact, matter,
event or circumstance which occurred during the period from and including
1 January 2005 up to and including 31 December 2005, that have not been settled
or otherwise determined prior to 31 December 2005. If the Buyer and the Seller
are not able to reach agreement in respect of such Relevant Claims, or the
amount claimed in respect of such Relevant Claim, by 31 March 2006, the matter
shall be promptly be referred to arbitration by either party in accordance with
clause 29.

 

24



--------------------------------------------------------------------------------

8.3 The Actual Adjusted 2005 EBITDA shall be determined on the basis of and
taking into account the principles set out in Part A of schedule 14 and on a
basis consistent with the FY2004 Audited Accounts, using the same accounting
principles, policies and practices and, so far as consistent with the foregoing,
applicable standards, principles and practices generally accepted in Hong Kong
in effect for the year ended 31 December 2004. For the avoidance of doubt, only
Relevant Claims that can be recognised as an expense under such accounting
principles, policies, practices, applicable standards, principles and practices
generally accepted in Hong Kong and only Relevant Claims that have been settled
or otherwise determined may be taken into account in the Actual Adjusted 2005
EBITDA amount.

 

8.4

          (a)  

If the Actual Adjusted 2005 EBITDA is equal to any amount from and including
US$12,000,000 and less than US$13,200,000, the EBITDA Earnout Consideration
shall be determined in accordance with the following formula:

 

LOGO [g62261ex10_1mt001.jpg]

 

provided that the EBITDA Earnout Consideration determined in accordance with the
formula in this clause 8.4(a) shall in no event be (a) a negative amount; or
(b) more than US$5,000,000; or

 

  (b) If the Actual Adjusted 2005 EBITDA is equal to any amount in excess of
US$13,200,000, the EBITDA Earnout Consideration shall be determined in
accordance with the following formula:

 

LOGO [g62261ex10_1mt002.jpg]

 

provided that the EBITDA Earnout Consideration determined in accordance with
this clause 8.4(b) shall in no event be (a) a negative amount; or (b) more than
US$13,000,000.

 

8.5 If the Seller notifies the Buyer in writing that it is satisfied with the
Pro-forma Accounts and the Earnout Statement, then the Actual Adjusted 2005
EBITDA and the EBITDA Earnout Consideration shall be determined on the basis of
the Pro-forma Accounts and the Earnout Statement, as so agreed. If the Seller
does not accept the Pro-forma Accounts or the Earnout Statement, the Seller
shall notify the Buyer of such non-acceptance within ten (10) Business Days of
receipt of the Pro-forma Accounts and the Earnout Statement. The parties shall
thereafter refer the preparation of the Pro-forma Accounts and the determination
of the Actual Adjusted 2005 EBITDA and/or the EBITDA Earnout Consideration to an
independent firm of chartered accountants agreed by the parties in writing or,
failing agreement on the identity of the partner or firm of chartered
accountants, appointed, on the application of either party, by the President of
the Hong Kong Society of Accountants for the time being.

 

25



--------------------------------------------------------------------------------

8.6 The Expert shall act on the following basis:

 

  8.6.1 the Expert shall act as an independent expert and not as an arbitrator;

 

  8.6.2 the Expert shall be instructed to notify the Seller and the Buyer of his
determination within ten (10) Business Days of his appointment;

 

  8.6.3 the Expert’s determination shall, in the absence of fraud or manifest
error, be final and binding on the parties and shall be deemed to constitute the
Pro-forma Accounts and the Actual Adjusted 2005 EBITDA and the EBITDA Earnout
Consideration for all purposes of this Agreement; and

 

  8.6.4 the Seller and the Buyer shall each pay one half of the Expert’s costs.

 

8.7 For the purposes of preparing the Pro-forma Accounts and determining the
Actual Adjusted 2005 EBITDA and the EBITDA Earnout Consideration, the Seller and
the Buyer shall give the Expert and each other all information relating to or
relevant for the preparation of the Pro-forma Accounts and the determination of
the Actual Adjusted 2005 EBITDA and the EBITDA Earnout Consideration which the
Expert may reasonably require and the Expert shall be entitled (to the extent he
considers appropriate) to base his opinion on such information, provided always
that the Pro-forma Accounts and the Actual Adjusted 2005 EBITDA and the EBITDA
Earnout Consideration shall be determined on a basis consistent with the FY2004
Audited Accounts, using the same accounting principles, policies and practices
and, so far as consistent with the foregoing, applicable standards, principles
and practices generally accepted in Hong Kong and that the Actual Adjusted 2005
EBITDA shall be determined in accordance with the principles set out in Part A
of schedule 14.

 

8.8 After deduction of any payment to the Auditors pursuant to clause 8.1, the
Principal shall be increased by an amount equal to the EBITDA Earnout
Consideration, or if the EBITDA Earnout Consideration is determined on or after
15 March 2009, the EBITDA Earnout Consideration shall be paid directly to the
Seller.

 

8.9 The Buyer agrees that it will use its best endeavours to procure that each
member of the Buyer’s Group which has acquired a Business and each member of the
EPCI HK Group and EPCI Singapore Group shall be conduct its business at all
times during the Relevant Period in accordance with the principles set out in
Part B of schedule 14.

 

8.10 The Seller and the Buyer agree that:

 

  (a)

in respect of any Relevant Claim arising from any fact, matter, event or
circumstance which has occurred prior to and including 31 December 2004, (i) the
amount that has been settled or otherwise determined in respect of any Relevant
Claim; (ii) the amount of the loss suffered or incurred by the relevant Buyer’s
Group Company in respect of which such Relevant Claim has been

 

26



--------------------------------------------------------------------------------

 

settled or otherwise determined; or (iii) the Amount Claimed in respect of any
Relevant Claim that has not been settled or otherwise determined during such
period, shall not be taken into account in the calculation of the Actual
Adjusted 2005 EBITDA but the amount settled or otherwise determined in respect
of such Relevant Claim shall be satisfiedin accordance with the terms of the
Note.

 

  (b) in respect of any Relevant Claim arising from any fact, matter, event or
circumstance which occurs during the period from and including 1 January 2005 up
to and including 31 December 2005, the Buyer shall have the option to either:
(1) take into account in the calculation of the Actual Adjusted 2005 EBITDA the
amount that has been settled or otherwise determined in respect of such Relevant
Claim, provided that schedule 4 shall apply to limit or exclude, as the case may
be, the liability determined in respect of such Relevant Claim (which for the
avoidance of doubt shall include Relevant Claims made pursuant to the Tax Deed),
with the exception of paragraph 1.1.2 of schedule 4 which shall not apply; or
(2) to apply the amount that has been settled or otherwise determined in respect
of such Relevant Claim in accordance with the terms of the Note. For the
avoidance of doubt, if the Actual Adjusted 2005 EBITDA is determined to be equal
to or less than US$12,000,000 when the amount referred to in clause 8.10(b)(1)
is taken into account in the calculation of the Actual Adjusted 2005 EBITDA, the
Buyer shall have the right to increase the Principal by an amount equal to the
outstanding portion of the amount of such Relevant Claim which has not been
settled hereunder, provided that such portion is not less than US$100,000 and,
for the avoidance of doubt, the terms set out in schedule 4 shall apply to such
outstanding portion.

 

8.11 If the Buyer shall take the option referred to in clause 8.10(b)(1) above,
then at the same time when the Buyer provides the Pro-forma Accounts and the
Earnout Statement in accordance with clause 8.1 above, the Buyer shall provide a
certificate issued by a director of the Buyer containing reasonable details of
the Relevant Claims that have been taken into account in the calculation of the
Actual Adjusted 2005 EBITDA.

 

8.12

As soon as practicable following the end of each full calendar month during the
Relevant Period, the Buyer shall deliver to the Seller unaudited consolidated
monthly management accounts in respect of each Business and the business of the
EPCI HK Group and the EPCI Singapore Group. Such monthly management accounts
shall consist of a consolidated profit and loss account, balance sheet and cash
flow statement together with the notes thereon (if any) for the Relevant Period.
The Buyer shall promptly deliver to the Seller any management updates in respect
of the business carried on by the Target Group as a whole as at Completion.
During the Relevant Period, the Buyer shall allow the Seller and its
representatives reasonable access, upon

 

27



--------------------------------------------------------------------------------

 

notice and during normal business hours, to senior management of the Buyer and
senior management of the business previously carried on by the Target Group, for
the purpose of clarifying or discussing any matters arising from the
consolidated monthly management accounts or the management updates referred to
above. The Seller acknowledges that the above information to be provided by the
Buyer shall be subject to clause 22 and will constitute material and non-public
information as defined under US securities laws.

 

9. THE SELLER’S WARRANTIES AND PRE-COMPLETION CONDUCT

 

9.1 The Seller acknowledges that, in entering into this Agreement the Buyer has
relied upon the several representations, the Warranties and the undertakings
contained in this Agreement. The Seller warrants and represents to the Buyer
that each of the Warranties set out in schedule 3 is true and accurate and not
misleading all material respects. The Warranties shall be deemed to be repeated
at Completion and any expressed reference to the date of this Agreement shall be
replaced by the Completion Date. In relation to any warranty that relates to the
FY2003 Audited Accounts and/or the FY2004 Audited Accounts, the Seller shall
only give such warranty at the date of satisfaction of Condition 4.1.1(a) and
upon the Completion Date. Save as provided in paragraph 6 on page 2 of the
Disclosure Letter, the Warranties are qualified by the facts and circumstances
accurately and fairly disclosed in the Disclosure Letter.

 

9.2 The Seller’s liability for Relevant Claims (which for the avoidance of doubt
shall include Relevant Claims made pursuant to the Tax Deed) shall be limited or
excluded, as the case may be, as set out in schedule 4.

 

9.3 Between the execution of this Agreement and Completion:

 

  9.3.1 the Seller shall use its reasonable endeavours to ensure that each
Target Group Company complies with its respective obligations under schedule 5;

 

  9.3.2 the Seller shall cause each of the Target Group Companies to allow the
Buyer and its agents and representatives reasonable access during normal
business hours upon notice to the senior management of the Seller and the
accountants and legal advisers of the Seller, for the purpose of enabling the
smooth transition of the control of EPCI HK and EPCI Singapore and each Business
to the Buyer on Completion, it being acknowledged that any such access shall be
solely for the purpose of obtaining information and the Buyer shall not have any
rights to influence the policies or business of any Seller’s Group Company prior
to Completion. However, the parties acknowledge that any member of the EPCI HK
Group and the EPCI Singapore Group may agree to enter into a supply agreement
with the Buyer on an arm’s length basis during the period between execution and
Completion of this Agreement;

 

28



--------------------------------------------------------------------------------

  9.3.3 the Seller shall deliver to the Buyer the FY2005 Management Accounts for
the preceding calendar month as soon as practicable and in any event within four
(4) weeks from the end of each calendar month. The Buyer hereby acknowledges
receipt of the FY2005 Management Accounts for January 2005 and February 2005;
and

 

  9.3.4 with respect to the land use right for the manufacturing plant located
in Dongguan and operated by Eastern pacific Circuits (Dongguan) Limited, the
Seller shall (at its own cost) use its reasonable endeavours to procure that the
records of LOGO [g62261ex10_1-0307.jpg] (Land Administrative Authority) are
updated to change the name in respect of which such land use right is recorded
in the records of LOGO [g62261ex10_1-0308.jpg] (Land Administrative Authority)
from “Universal Enterprise (Dongguan) Limited” LOGO [g62261ex10_1-0309.jpg] to
Eastern Pacific Circuits (Dongguan) Limited” LOGO [g62261ex10_1-0310.jpg]

 

9.4 Each of the Warranties shall be construed as a separate warranty and shall
not be otherwise limited or restricted by reference to or inference from the
terms of any other Warranty or any other term of this Agreement.

 

9.5 The Seller undertakes to the Buyer that, except in the case of wilful
misconduct, fraud or fraudulent misrepresentation, the Seller and each Seller’s
Group Company:

 

  9.5.1 has no rights against; and

 

  9.5.2 may not make any claim against,

 

any employee, director, agent, officer, shareholder or adviser of the Target
Group on whom it may have relied before agreeing to any term of, or entering
into, this Agreement or any other agreement or document referred to herein.

 

10. THE BUYER’S REMEDIES

 

10.1 Each of the Seller and the Buyer undertakes that if before Completion it
shall become aware of any fact or circumstance which gives or may give rise to a
Relevant Claim, it shall promptly notify the other in writing stating in
reasonable detail the nature of such fact or circumstance which gives or may
give rise to a Relevant Claim. The Buyer acknowledges that it has conducted due
diligence from October 2004 to the end of February 2005 in respect of the Sale
Business and Assets and the assets of each member of the EPCI HK Group and the
EPCI Singapore Group and during this period has been given access to a data
room.

 

10.2

If, at any time before Completion, the Buyer becomes aware of any fact or
circumstance which gives or may give rise to a Relevant Claim referred to in

 

29



--------------------------------------------------------------------------------

 

clause 10.1 and such matter is reasonably unlikely to give rise to a Material
Adverse Change, the Buyer shall proceed to Completion and shall waive its rights
to claim for damages or exercise any other right, power or remedy under this
Agreement or as provided by law in respect of such Relevant Claim.

 

10.3 If, at any time before Completion, the Buyer becomes aware of a fact or
circumstance which gives rise to a Relevant Claim and such matter is reasonably
likely to give rise to a Material Adverse Change, the Buyer may by notice to the
Seller served promptly after the Buyer becomes aware of the relevant matter
elect to proceed to Completion or to terminate this Agreement.

 

10.4 If the Buyer terminates this Agreement pursuant to clause 10.3, or if this
Agreement is terminated pursuant to clause 5.4.3 each party’s further rights and
obligations cease immediately on termination other than in respect of clauses 1,
20.3 to 20.6, 22, 23, 24, 25, 26, 27.6, 28, and 29 which shall survive such
termination, but termination does not affect a party’s accrued rights and
obligations at the date of termination.

 

10.5 If the Buyer elects to proceed to Completion pursuant to clause 10.3, the
Buyer shall not be entitled to claim damages or exercise any other right, power
or remedy under this Agreement or as otherwise provided by law in respect of the
matter giving rise to the election, other than any such rights in respect of
fraud.

 

10.6 If, following Completion, the Buyer becomes aware of a fact or circumstance
which gives rise to a Relevant Claim, the Buyer shall not be entitled to rescind
this Agreement or treat this Agreement as terminated but shall only be entitled
to claim damages in respect of such matter and, accordingly, the Buyer waives
all and any rights of rescission it may have in respect of any such matter
(howsoever arising or deemed to arise), other than any such rights in respect of
fraud.

 

11. THE BUYER’S WARRANTIES AND UNDERTAKINGS

 

11.1 The Buyer warrants to the Seller that:

 

  11.1.1 it is a corporation duly organized and validly existing under the laws
of the State of Oregon and it has all requisite corporate power and authority to
own, operate and lease its properties and assets and to carry on its business as
now conducted and as proposed to be conducted;

 

  11.1.2 each Buyer’s Group Company to or by whom any of the HK Shares,
Singapore Shares or Business Assets are being transferred or acquired (each an
“Acquiring Buyer Company”) will, upon its incorporation or establishment, be a
corporation duly organized and validly existing under the laws of its respective
place of incorporation or establishment and has all requisite corporate power
and authority to own, operate and lease its properties and assets and to carry
on its business as now conducted and as proposed to be conducted;

 

30



--------------------------------------------------------------------------------

  11.1.3 it has the right, power and authority, and has taken all corporate
action on the part of the Buyer and its respective officers, directors and
shareholders necessary for the authorisation, execution, delivery and
performance of this Agreement and the Other Documents to which it is a party and
the performance of its obligations under this Agreement and the Other Documents
to which it is a party has been taken or will be taken as of or prior to
Completion. This Agreement has been, and each of the Other Documents to which
the Buyer is a party, will have been at Completion, duly executed and delivered
by the Buyer and, as the case may be, and this Agreement is, and each of the
Other Documents to which the Buyer is a party will be, (assuming due
authorization, execution and delivery by the Seller) at Completion, a legal,
valid and binding obligation of and enforceable against the Buyer in accordance
with its terms;

 

  11.1.4 its obligations under this Agreement and the Other Documents to which
it is expressed to be a party (the “Buyer’s Completion Documents”) are, or when
the relevant Buyer’s Completion Document is executed will be, enforceable in
accordance with their respective terms and this Agreement and the Buyer’s
Completion Documents when executed will constitute valid and binding obligations
of the Buyer;

 

  11.1.5 the execution, delivery and performance of this Agreement and the
Buyer’s Completion Documents by it will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any law applicable to
it or any Acquiring Buyer Company, (b) require any consent, approval or
authorization of any person, (c) conflict with or result in a breach of, or
constitute a default under, any provision of its or any Acquiring Buyer
Company’s articles of incorporation;

 

  11.1.6 except for CIBC World Markets Corp., no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Buyer; and

 

  11.1.7 there is no claim, action, suit, arbitration, criminal or civil
investigation or proceeding pending or involving or, to its knowledge,
threatened against it with respect to this Agreement or the Buyer’s Completion
Documents, or in connection with the transactions contemplated hereby or
thereby, and there is no valid basis for any such claim, action, suit,
proceeding or investigation.

 

31



--------------------------------------------------------------------------------

11.2 The Buyer undertakes to the Seller that except in the case of wilful
misconduct, fraud or fraudulent misrepresentation, the Buyer and each Buyer’s
Group Company:

 

  11.2.1 has no rights against; and

 

  11.2.2 may not make any claim against,

 

any employee, director, agent, officer, shareholder or adviser of the Seller and
any Seller Group Company (including for these purposes each member of the EPCI
HK Group and the EPCI Singapore Group) on whom it may have relied before
agreeing to any term of, or entering into, this Agreement or any other agreement
or document referred to herein.

 

11.3 The Buyer undertakes to the Seller to indemnify and hold harmless the
Seller against any and all Costs (which shall include premiums and legal fees)
incurred or suffered by the Seller as a result of or in connection with the
assignment of the Hong Kong Lease and the assignment of any leasehold interests
of the Business Sellers in connection with the transactions contemplated
pursuant to this Agreement and the Other Documents and shall reimburse any
Seller’s Group Company for any expenses or premiums paid by any Seller’s Group
Company in relation thereto.

 

12. RELEASE OF SECURITY

 

Within 14 days after Completion, the Seller shall (at its own cost) make, and
shall procure that each Business Seller shall make, such filings with the
Registrar of Companies of Hong Kong and each such other Government Authority as
may be necessary to effect and/or to record the discharge and release of the
Security other than the Retained Security.

 

13. TRANSFER OF BUSINESSES (PROTECTION OF CREDITORS) ORDINANCE

 

As soon as practicable after the execution of this Agreement, the parties shall
procure that a notice of transfer relating to the sale and purchase of the
Business of Eastern Pacific Circuits (HK) Limited is published in accordance
with the provisions of the Transfer of Businesses (Protection of Creditors)
Ordinance. Any such notice shall be in the agreed form and shall be given
without prejudice to the rights and obligations of the parties, as against each
other, under this Agreement. The parties agree to waive compliance with the Bulk
Sales Act (Ontario).

 

14. RESPONSIBILITY FOR LIABILITIES

 

14.1 The Buyer hereby undertakes to the Seller (for itself and on behalf of each
of the Seller’s Group Companies) that after Completion:

 

32



--------------------------------------------------------------------------------

  14.1.1 it shall duly and properly perform, assume and pay and discharge when
due any Assumed Liabilities and any and all Costs incurred or suffered by the
Seller and/or any of the Seller’s Group Companies as a result of or relating to
any Assumed Liabilities; and

 

  14.1.2 it shall indemnify and hold harmless the Seller and each of the
Seller’s Group Companies against any Assumed Liabilities and any and all Costs
incurred or suffered by the Seller and/or any of the Seller’s Group Companies as
a result of or relating to any Assumed Liabilities.

 

14.2 The Seller hereby undertakes to the Buyer (for itself and on behalf of each
of the Buyer’s Group Companies) that:

 

  14.2.1 it shall duly and properly perform, assume and pay and discharge when
due any Excluded Liabilities and any and all Costs incurred or suffered by the
Buyer and/or any of the Buyer’s Group Companies as a result of or relating to
any Excluded Liabilities; and

 

  14.2.2 it shall indemnify and hold harmless the Buyer and each of the Buyer’s
Group Companies against any Excluded Liabilities and any and all Costs incurred
or suffered by the Buyer and/or any of the Buyer’s Group Companies as a result
of or relating to any Excluded Liabilities.

 

14.3 The Buyer undertakes with the Seller that, at any time and from time to
time on or after Completion, it will at the cost of the Buyer execute and
deliver all such further documents of assumption and acknowledgement and/or take
such other action as the Seller may reasonably request in order to effect the
release and discharge in full of the relevant Seller’s Group Company from any
Assumed Liabilities or the assumption by a Buyer’s Group Company as the primary
obligor in respect of any Assumed Liabilities in substitution for the relevant
Seller’s Group Company.

 

14.4 The Seller undertakes with the Buyer that, at any time and from time to
time on or after Completion, it will at the reasonable cost of the Seller
execute and deliver all such further documents of assumption and acknowledgement
and/or take such other action as the Buyer may reasonably request in order to
effect the release and discharge in full of the relevant Buyer’s Group Company
from any Excluded Liabilities or the assumption by a Seller’s Group Company as
the primary obligor in respect of any Excluded Liabilities in substitution for
the relevant Buyer’s Group Company.

 

14.5

The Buyer (for itself and on behalf of each of the Buyer’s Group Companies)
shall be responsible for and shall indemnify the Seller (for itself and on
behalf of each of the Seller’s Group Companies) against any claims from
customers for repair or replacement duly made before, on or after Completion
under any warranties, representations or guarantees given expressly or by
implication of law by any Business Seller in respect of any product sold or
service supplied to the relevant customers by

 

33



--------------------------------------------------------------------------------

 

the relevant Business Seller prior to Completion in the ordinary course of the
Business of the relevant Business Seller (save to the extent that such claims
relate to the Excluded Liabilities). If any such claim is threatened or brought
against the Seller or any of the Seller’s Group Companies, the Seller shall not,
and shall procure that the relevant Seller’s Group Company shall not, compromise
or settle the same but shall notify the Buyer or the relevant Buyer’s Group
Company in writing thereof and, subject to being indemnified to its reasonable
satisfaction, the Seller shall, and shall procure that the relevant Seller’s
Group Company shall, at the request of the Buyer take such action in respect
thereof (including lending its name to any legal action) as the Buyer may
reasonably require.

 

15. ACCOUNTS RECEIVABLE

 

15.1 The Buyer shall from the Completion Date be entitled to the benefits of the
Accounts Receivable.

 

15.2 The Seller shall procure that the relevant Business Seller shall use all
reasonable endeavours with the co-operation of the Buyer or the relevant Buyer’s
Group Company to procure the assignment by Completion or as soon as practicable
thereafter.

 

15.3 Insofar as the Accounts Receivable cannot effectively be assigned to the
Buyer except by the agreement or consent to the assignment from the third
parties concerned:

 

  15.3.1 until the Accounts Receivable is assigned the Seller shall procure that
the relevant Business Seller shall hold any payment which it receives in respect
of the Accounts Receivable in trust for the Buyer absolutely; and

 

  15.3.2 until the Accounts Receivable is assigned the Seller shall procure that
the relevant Business Seller shall (so far as it lawfully may) give all
reasonable assistance to the Buyer (at the Buyer’s request and expense) to
enable the Buyer to enforce its rights under Accounts Receivable provided that
no member of the Seller’s Group shall be obliged to make any payment (in money
or money’s worth) under this unless it has first been paid the amount concerned
by the Buyer.

 

16. THIRD PARTY CONSENTS

 

16.1 Subject to the remaining provisions of this clause 16, the Buyer shall (so
far as it lawfully may) from Completion carry out, perform and discharge all the
obligations and liabilities created by or arising under the Business Contracts
and undertakes to the Seller (for itself and on behalf of each of the Seller’s
Group Companies) to indemnify the Seller and each of the Seller’s Group
Companies against all Costs suffered or incurred by the Seller or any of the
Seller’s Group Companies as a result of any failure on its part to carry out,
perform and discharge those obligations and liabilities (save to the extent that
such Costs relate to the Excluded Liabilities).

 

34



--------------------------------------------------------------------------------

16.2 The Seller shall use all reasonable endeavours with the co-operation of the
Buyer to procure by Completion or as soon as practicable thereafter a novation
or Consent and to provide or procure the provision of any information reasonably
requested in connection with the related discussions by the person concerned.

 

16.3 If the benefit or burden of any of the Business Contracts and Business
Claims cannot be, or are not permitted to be, assigned or transferred to the
Buyer, except by an agreement of novation or without obtaining a consent,
approval, waiver or the like to the assignment or transfer from a third party (a
“Consent”) unless or until the relevant Business Contract or Business Claim or,
as applicable, the relevant element of the benefit and burden of it (the
“Relevant Element”) is novated or assigned or any necessary Consent is obtained
in respect of it:

 

  (a) the transfer of that Business Contract or Business Claim or, as the case
may be, of the Relevant Element, shall not take effect and the Seller or the
relevant Business Seller shall from Completion hold it on trust for the Buyer
(save to the extent that any of the rights under it are Excluded Assets) and as
soon as reasonably practicable after receipt of the same shall account for and
pay or deliver to the Buyer any moneys, goods and other benefits which it
receives to the extent that they relate to such Business Contract or Business
Claim or the Relevant Element, as the case may be (save in each case to the
extent they comprise, or represent the proceeds from, an Excluded Asset);

 

  (b) in the case of any Business Contract, the Buyer shall (so far as it
lawfully may) (if subcontracting or agency is permissible under the relevant
Business Contract), as the Seller’s or the relevant Business Seller’s
sub-contractor or agent, perform all or, as the case may be, the Relevant
Element of the obligations of the Seller or of the relevant Business Seller
under the Business Contract to be discharged after Completion (save to the
extent that such obligations relate to the Excluded Assets) and the Buyer
undertakes to the Seller to indemnify the Seller and each relevant Business
Seller against all Costs suffered or incurred as a result of any failure on the
part of the Buyer to perform those obligations (save to the extent that such
Costs relate to the Excluded Liabilities);

 

  (c) the Seller shall (so far as it lawfully may) from Completion give all
reasonable assistance to the Buyer (at the Buyer’s request and expense) to
enable the Buyer to enforce its rights under the Business Contract or Business
Claim or, as the case may be, the Relevant Element of it, provided that no
member of the Seller’s Group shall be obliged to make any payment (in money or
money’s worth) under this paragraph (c) unless it has first been paid the amount
concerned by the Buyer, and the Buyer shall not agree to any amendment or waiver
of those rights under the Business Contract or Business Claim without prior
written approval of the Seller or of the relevant member of the Seller’s Group
(which shall not be unreasonably withheld); and

 

35



--------------------------------------------------------------------------------

  (d) in the case of any Business Contract that contains a licence in favour of
a Business Seller to use any Intellectual Property Rights, the Seller shall, or
shall procure that the relevant Business Seller shall, grant such sub-licence
under the Business Contract to the Buyer as may be reasonably required for use
in the Business and as is within the power and authority of the Seller of the
relevant Business Seller to grant.

 

16.4 Without limiting the other provisions of this clause 16, if any necessary
novation or Consent is not obtained on or before 1 August 2006 or is refused and
the procedure set out in this clause 16 does not enable the full burden of any
Business Contract or Business Claim to be assumed by the Buyer or another
Buyer’s Group Company after the Completion Date, the Seller and the relevant
Business Seller shall be entitled to terminate the relevant Business Contract or
Business Claim and the obligations of the parties under this Agreement in
relation to such Business Contract or Business Claim shall cease forthwith.

 

16.5 Where any consent or agreement of any third party is required to the
transfer of any of the Business Assets (other than in relation to the transfer
of any Business Claim, Business Contract, the Hong Kong Lease or the Canadian
Property) and such consent or agreement has not been obtained at or before
Completion, the transfer of the relevant Business Asset shall not take effect,
notwithstanding Completion, until that consent or agreement has been obtained
and the Seller shall use its reasonable endeavours, with the co-operation of the
Buyer, after Completion, to obtain it as soon as possible.

 

16.6 Where the benefit and burden of a Business Contract can be assigned or
transferred to the Buyer but, under the terms of the Business Contract, the
Buyer and/or the relevant Business Seller are obliged to notify the other party
to that contract of the assignment or transfer, each of the Buyer and the Seller
shall use their respective reasonable endeavours to comply with such
notification requirements.

 

17. TRANSFERRING EMPLOYEES AND PENSIONS

 

17.1 Transferring Employees – Canada

 

  17.1.1

The Buyer shall, or shall procure that the relevant Buyer’s Group Company shall,
no later than two weeks before the Completion Date, make offers of employment to
all of the Transferring Employees – Canada, whether active or inactive, on terms
and conditions of employment including benefit plans, substantially the same as
those then enjoyed with Eastern Pacific Circuits (Canada) Limited. Those
Transferring Employees – Canada who are offered and accept employment with the
Buyer or the relevant Buyer’s Group

 

36



--------------------------------------------------------------------------------

 

Company shall become employees of the Buyer or the relevant Buyer’s Group
Company immediately following Completion. The Seller shall use, and shall
procure that Eastern Pacific Circuits (Canada) Limited shall use, its reasonable
efforts to ensure that all Transferring Employees – Canada accept such offers of
employment.

 

  17.1.2 The Buyer agrees that the Buyer or the relevant Buyer’s Group Company
shall maintain such terms and conditions of employment and such benefit plans
for at least one (1) year from and after the Completion Date. The Buyer agrees
that the Buyer or the relevant Buyer’s Group Company shall credit each
Transferring Employee – Canada’s service with the Seller as service with the
Buyer or the relevant Buyer’s Group Company for all purposes and shall honour
all accrued payroll obligations in respect of the Transferring Employees –
Canada, including but not limited to, vacation, holiday and bonus payments
accrued prior to the Completion Date.

 

  17.1.3 Transferring Employees – Canada who are absent from work as of the
Completion Date due to statutory pregnancy, parental or emergency leave, or
short term absence due to illness or injury (excluding those absent and either
entitled to or receiving short term disability benefits under a company
sponsored disability plan), or other short-term absence, whether paid or unpaid,
including vacation, holiday, jury duty or other scheduled time off, shall be
deemed to be active employees who shall be offered employment by the Buyer or
the relevant Buyer’s Group Company effective as of the Completion Date in
accordance with this clause 17.1. In the case of any Transferring Employees –
Canada who are not actively at work as of the Completion Date due either to
short or long-term disability in respect of which the employee is entitled to or
receiving benefits under a company sponsored disability plan, or absence due to
a work-related injury in respect of which the employee is entitled to or is
receiving workers compensation or workplace safety and insurance benefits, such
inactive employees shall be offered employment by the Buyer or the relevant
Buyer’s Group Company as of the Completion Date, with such employment to
commence when such employee gives notice of his or her intention to return to
work following the Completion Date.

 

  17.1.4

The Transferring Employees – Canada shall cease to participate in the group
registered retirement savings plan of Eastern Pacific Circuits (Canada) Limited
(the “Seller’s Group RRSP”) effective as of the Completion Date. Effective as of
the Completion Date, the Buyer or the relevant Buyer’s Group Company shall offer
or extend to the Transferring Employees – Canada a pension or retirement savings
plan with benefit or contribution levels and investment options that are
substantially similar to or no less favourable than those

 

37



--------------------------------------------------------------------------------

 

provided under the Seller’s Group RRSP on the Completion Date, for which the
Transferring Employees – Canada shall be immediately eligible for membership.

 

17.2 Transferring Employees – HK

 

  17.2.1 The Buyer agrees that the Transferring Employees - HK shall be offered
employment with a Buyer’s Group Company with effect from the Completion Date on
terms no less favourable than those then enjoyed with Eastern Pacific Circuits
(HK) Limited.

 

  17.2.2 Not less than 7 days before Completion (or such longer period as may be
required under law or under their contracts of employment), the Seller and the
Buyer shall procure, respectively, that Eastern Pacific Circuits (HK) Limited
and the relevant Buyer’s Group Company will jointly inform each of the
Transferring Employees – HK in writing of the sale of the relevant Business
hereby agreed and will issue a joint letter in the agreed form to each
Transferring Employee – HK giving notice of termination of his employment with
Eastern Pacific Circuits (HK) Limited and containing an offer by the relevant
Buyer’s Group Company of re-engagement of such employee on terms no less
favourable than his then existing terms of employment. The joint letter shall
contain a term which requires the Transferring Employees- HK to transfer their
benefits accrued under the Seller MPF Scheme to the Buyer MPF Scheme upon
cessation of participation in the Seller MPF Scheme.

 

  17.2.3 The Seller shall use, and shall procure that Eastern Pacific Circuits
(HK) Limited shall use, all reasonable endeavours to persuade the Transferring
Employees – HK to accept employment with the relevant Buyer’s Group Company on
such terms as aforesaid.

 

  17.2.4 The Buyer shall enrol, and shall procure that the relevant Buyer’s
Group Company shall enrol, as soon as practicable after Completion, the
Transferring Employees - HK who accept the offer by the relevant Buyer’s Group
Company (the “Accepting Employees -HK”) as members of the Buyer MPF Scheme with
effect from the Completion Date and provide the Accepting Employees - HK with
retirement benefits which shall be no less favourable than those provided under
the Seller MPF Scheme. In respect of the participation of each Accepting
Employee- HK in the Buyer MPF Scheme, the Buyer agrees that the years of service
of the Accepting Employee- HK under the Buyer MPF Scheme shall include the years
of service of such Accepting Employee- HK with Eastern Pacific Circuits (HK)
Limited and any years of service currently recognised by Eastern Pacific
Circuits (HK) Limited, and the Buyer shall procure the trustee of the Buyer MPF
Scheme to give effect to the same.

 

38



--------------------------------------------------------------------------------

  17.2.5 In respect of the Accepting Employees- HK who transfer all their
benefits accrued under the Seller MPF Scheme to the Buyer MPF Scheme, the Seller
shall procure that Eastern Pacific Circuits (HK) Limited shall transfer to the
Buyer MPF Scheme any unvested portion of voluntary contributions made by or
Eastern Pacific Circuits (HK) Limited. The relevant Buyer’s Group Company which
re-engages such Accepting Employees- HK undertakes that such unvested portion of
voluntary contributions shall continue to vest in the Accepting Employees- HK
under the Buyer MPF Scheme, taking into account the years of service of such
Accepting Employees- HK with Eastern Pacific Circuits (HK) Limited.

 

17.3 Transferring Employees – Singapore

 

  17.3.1 Transfer of EA Transferring Employees - Singapore. The employment of EA
Transferring Employees - Singapore shall be the subject of Singapore Statutory
Transfers. By virtue of the Singapore Statutory Transfers, all of Eastern
Pacific Circuits (Singapore) Pte Ltd’s rights, duties, powers, liabilities and
obligations still in force immediately before Completion in respect of any
contract of employment with the each such Transferring Employee - Singapore
shall be transferred to the relevant Buyer’s Group Company. The Seller and the
Buyer shall procure, respectively, that Eastern Pacific Circuits (Singapore) Pte
Ltd and the relevant Buyer’s Group Company shall each comply with its
obligations under the Singapore Employment Act with respect to the Singapore
Statutory Transfers. Not later than one week before Completion, the Seller shall
procure that Eastern Pacific Circuits (Singapore) Pte Ltd delivers to all EA
Transferring Employees - Singapore a letter informing them of their change in
employment and all other matters required pursuant to the Singapore Statutory
Transfer in the agreed form.

 

  17.3.2 Transfer of Non-EA Transferring Employees - Singapore. The Buyer shall
procure that the relevant Buyer’s Group Company shall offer, terms and
conditions of employment to each of the Non-EA Transferring Employees -
Singapore. Such employment offer shall be on the following terms and
conditions:-

 

  (a) the terms and conditions of the employment by the relevant Buyer’s Group
Company of each Non-EA Transferring Employee - Singapore shall be no less
favourable to those of his present employment with the Eastern Pacific Circuits
(Singapore) Pte Ltd; and

 

  (b) such employment with the relevant Buyer’s Group Company shall commence on
Completion.

 

39



--------------------------------------------------------------------------------

The Seller shall use its reasonable endeavours, and shall procure that Eastern
Pacific Circuits (Singapore) Pte Ltd shall use its reasonable endeavours, to
persuade the Non-EA Transferring Employees - Singapore to accept employment with
the relevant Buyer’s Group Company. The Seller shall procure that Eastern
Pacific Circuits (Singapore) Pte Ltd shall terminate the employment of the
Non-EA Transferring Employees - Singapore who have accepted the employment offer
in writing in accordance with the provisions of their respective contracts of
employment, which termination shall be contemporaneous with Completion. Not
later than one week before Completion, the Seller shall procure that Eastern
Pacific Circuits (Singapore) Pte Ltd shall deliver to all Non-EA Transferring
Employees - Singapore a letter informing them of their change in employment
pursuant to this Agreement in the agreed form.

 

17.4 Transferring Employees – UK

 

  17.4.1 The Seller and the Buyer acknowledge and agree that the sale of the
Business of Eastern Pacific Circuits (UK) Limited by Eastern Pacific Circuits
(UK) Limited to the Buyer or relevant Buyer’s Group Company is subject to the
application of the UK Transfer Regulations and that accordingly:

 

  (a) the employment of any of the Transferring Employees – UK who are employed
in such Business immediately prior to Completion shall not be terminated for a
reason arising from or connected in any way with this Agreement; and

 

  (b) by virtue of the UK Transfer Regulations all of Eastern Pacific Circuits
(UK) Limited’s rights, powers, duties and liabilities under or in connection
with any contract of employment (except for any provisions or liabilities
arising under or in connection with any occupational pension scheme and excluded
from transfer under the UK Transfer Regulations) with the Transferring Employees
– UK still in force immediately before Completion shall be transferred to the
Buyer or relevant Buyer’s Group Company on Completion; and

 

  (c) the Seller shall procure that Eastern Pacific Circuits (UK) Limited shall
comply with its obligations under the UK Transfer Regulations.

 

  17.4.2 The Buyer or the relevant Buyer’s Group Company shall meet all its
respective legal obligations under the UK Transfer Regulations regarding pension
benefits on and from Completion and, in particular, the Buyer or the relevant
Buyer’s Group Company shall ensure that each of the Transferring Employees - UK
who is entitled to pension contributions under his or her contract of employment
before Completion shall continue to be entitled to the same pension
contributions from his or her new employer on and from Completion.

 

40



--------------------------------------------------------------------------------

  17.4.3 If, as a result of the UK Transfer Regulations, any contract of
employment of any employee of Eastern Pacific Circuits (UK) Limited (other than
those of the Transferring Employees - UK) shall transfer to the Buyer or
relevant Buyer’s Group Company on Completion, then:

 

  (a) the Buyer or relevant Buyer’s Group Company may, upon becoming aware of
the application of the UK Transfer Regulations, immediately terminate it; and

 

  (b) the Seller shall indemnify the Buyer or relevant Buyer’s Group Company
against all Liabilities and Costs which it or they may suffer or incur in
relation to such contract of employment or its termination.

 

17.5 Transferring Employees – US

 

  17.5.1 The Buyer agrees that it will offer employment to the Transferring
Employees – US on terms and conditions no less favourable than those then
presently enjoyed with Eastern Pacific Circuits (USA) Corporation, such
employment to commence on the Completion Date.

 

  17.5.2 On or before the Completion Date, Eastern Pacific Circuits (USA)
Corporation shall deliver to each of the Transferring Employees - US its letter
of termination of employment whereby the employment of the Transferring
Employees – US with Eastern Pacific Circuits (USA) Corporation will terminate on
the close of business on the day immediately preceding the Completion Date and,
subject to any rights or options they may have under applicable law and in
consideration of the offer of employment from the Buyer and the comparable
severance, vacation and other benefits, the Transferring Employees – US will
agree to waive any severance benefits under Eastern Pacific Circuits (USA)
Corporation’s policy, plan or practice or any agreement and will agree that all
unused vacation time then accrued by the Transferring Employees - US while
employed by Eastern Pacific Circuits (USA) Corporation under its current
vacation policy, plan or practice or any agreement will be transferred to and
assumed by the Buyer in full.

 

  17.5.3 The Buyer will agree to assume all accrued vacation liability for the
Transferring Employees – US and to provide credit for the period of service with
Eastern Pacific Circuits (USA) Corporation under any severance policy maintained
in respect of its current US employees for the Transferring Employees – US.

 

41



--------------------------------------------------------------------------------

  17.5.4 With respect to the one Transferring Employee – US who is participating
in the 401(k) plan adopted by Eastern Pacific Circuits (USA) Corporation, on the
day immediately prior to the Completion Date, Eastern Pacific Circuits (USA)
Corporation shall terminate the 401(k) plan and all benefits currently held
therein for the Transferring Employee - US will be distributed to the
Transferring Employee – US, or rolled over to a personal individual retirement
account or to the Buyer’s comparable 401(k) plan as directed by the Transferring
Employee - US. The Buyer agrees to accept any such direct rollover to its
comparable 401(k) plan, subject to a finding by such plan’s fiduciary that such
direct rollover does not violate applicable law.

 

17.6 Transferring Employees - General

 

The Buyer shall for itself and for and on behalf of each member of the Buyer’s
Group indemnify the Seller (for itself and on behalf of each member of the
Seller’s Group) from and against:

 

  17.6.1 any Costs which arise in connection with the employment of the
Transferring Employees or which arise directly or indirectly from any act or
omission by any member of the Buyer’s Group in relation to any of the
Transferring Employees on or after the Completion Date;

 

  17.6.2 any Costs arising directly or indirectly in connection with statements,
representations, expressions of opinion by, or discussions with, any member of
the Buyer’s Group about plans, proposals or intentions in relation to the
Transferring Employees;

 

  17.6.3 any Costs arising from any claim brought against any Seller’s Group
Company by any of the Transferring Employees in connection with the transfer of
the Transferring Employees to any member of the Buyer’s Group; and

 

  17.6.4 any Costs (including severance costs) arising directly or indirectly in
connection with the termination of the employment of any of the Transferring
Employees.

 

18. INSURANCE

 

18.1 The Buyer shall pay all additional premiums relating to the Business
Insurance Policies arising as a result of the transactions contemplated by this
Agreement.

 

18.2

Other than in relation to the Business Insurance Policies, the Seller shall be
entitled to arrange for all insurance provided by the Seller’s Group in relation
to any Business, the Business Assets, the EPCI HK Group and the EPCI Singapore
Group (whether under policies maintained with third party insurers or other
members of the Seller’s Group) to cease upon Completion. The Seller shall give
the Buyer not less than 14 days written

 

42



--------------------------------------------------------------------------------

 

notice of its intention to terminate any insurance policy relating to any
Business and Business Assets, and shall provide the Buyer with a copy of the
relevant insurance policy.

 

19. POST-COMPLETION UNDERTAKINGS

 

19.1 The Seller shall, and shall procure that each Business Seller shall, as
soon as practicable upon receipt, send to the Buyer:

 

  19.1.1 all monies or other items belonging to the Buyer or a Buyer’s Group
Company which should have properly been paid or provided to the Buyer or a
Buyer’s Group Company in relation to the Business; and

 

  19.1.2 all notices, correspondence, orders or enquiries to the extent they
relate to the Business,

 

which are received by the Seller or the relevant Business Seller after
Completion.

 

19.2 The Buyer shall, and shall procure that each member of the Buyer’s Group
shall, as soon as practicable upon receipt, send to the Seller all monies or
other items belonging to the Seller or any Business Seller which should have
properly been paid or provided to the Seller or any Business Seller in relation
to the Business in relation to the period up to and including Completion, and
which are received by the Buyer or any member of the Buyer’s Group after
Completion.

 

19.3 To the extent legally permitted, the Seller will at the request of the
Buyer allow Buyer’s Group Company to rely on the Seller’s Approvals pending
issuance of new Approvals to the relevant member of the Buyer’s Group.

 

20. TAX MATTERS

 

20.1 The Buyer shall bear and pay, and shall reimburse any Seller’s Group
Company for any amount borne or paid by it, all stamp duty, sales tax, goods and
services tax, value added tax and other transfer taxes, capital gains taxes
(which would not have arisen but for the transfer of the Sale Business and
Assets hereunder), land transfer tax and/or fees (which would not have arisen
but for the transfer of the Sale Business and Assets hereunder) and other such
Taxes (including interest and penalties) arising pursuant to this Agreement. The
Buyer shall be responsible for preparing and submitting all tax filings with the
relevant tax authority in respect of such taxes to the extent they are
chargeable against any Buyer Group Company. At the request of the Buyer and at
the Buyer’s expense, the Seller shall provide, and shall procure that each of
the Business Sellers shall provide, reasonable assistance to the Buyer to comply
with this clause 20.1. The Buyer shall indemnify the Seller (on an after tax
basis and for itself and on behalf of each Seller’s Group Company) any Costs
(including interest and penalties) arising directly or indirectly in connection
with such tax filings or as a result of the Buyer’s failure to comply with this
clause 20.1.

 

43



--------------------------------------------------------------------------------

20.2 The Seller shall bear and pay any profits tax liability in respect of any
balancing charge or deemed trading receipt that may arise at any time in
relation to the tax depreciation allowances or deductions that have been claimed
by Eastern Pacific Circuits Property Limited and Eastern Pacific Circuits (HK)
Limited prior to the Completion Date in relation to the assets of Eastern
Pacific Circuits Property Limited and Eastern Pacific Circuits (HK) Limited (the
“Depreciation Claw-back”) up to a maximum amount of US$2,000,000. If the amount
of the Depreciation Claw-back exceeds US$2,000,000, the Buyer shall bear and
pay, and shall reimburse any Seller’s Group Company any amount borne or paid by
any Seller’s Group Company in respect of the excess above US$2,000,000. In the
event that there are tax losses available to the Business Sellers to offset any
Depreciation Claw-back which has arisen as a result of the transfer of the Sale
Business and Assets, the Seller shall use such tax losses to reduce such
liability.

 

20.3 All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever save only as provided in this Agreement or
as may be required by law.

 

20.4 If any deduction or withholding is required by law from any payment in
respect of a Buyer Obligation or a Seller Obligation, then, except in relation
to interest, the person making the payment shall be obliged to pay the other
person such additional sum as will, after such deduction or withholding has been
made, leave the other party with the same amount as it would have been entitled
to receive in the absence of any such requirement to make a deduction or
withholding.

 

20.5 If any tax authority brings into charge to tax any sum paid by a person to
any other person in respect of a Buyer Obligation or a Seller Obligation, then,
except in relation to interest, the amount so payable shall be grossed up by
such amount as will ensure that, after payment of the tax so charged, there will
be left a sum equal to the amount that would otherwise have been payable had the
sum in question not been so charged to tax.

 

20.6 If any person receiving payment (the “Recipient”) in respect of a Buyer
Obligation or a Seller Obligation receives a refund of or relief from any tax or
other monies payable by it or similar benefit by reason of any deduction or
withholding for or on account of tax or by reason of any tax charged in respect
of which there is a gross up under clause 20.4 or clause 20.5, then it shall
reimburse to the other relevant persons such part of such additional payments
paid to it pursuant to clause 20.4 or clause 20.5 by such other persons as the
Recipient, acting reasonably, certifies to the other persons will leave it
(after such reimbursement) in no better or worse position than it would have
been in if no deduction or withholding had been required or no tax charge had
arisen or (where applicable) if the matter giving rise to the payment had not
arisen.

 

44



--------------------------------------------------------------------------------

20.7 In determining the amount payable in respect of any Buyer Obligation or
Seller Obligation, account shall be taken of any relief or other benefit
available to the Recipient or any of its holding companies or subsidiaries in
respect of the matter giving rise to the payment, insofar as not taken into
account pursuant to clause 20.6.

 

20.8 For the avoidance of doubt, all sums payable by or on behalf of the Buyer
to the Seller under this Agreement or any of the Other Documents are exclusive
of any applicable taxes referred to in clause 20.1 or clause 20.2.

 

20.9 Each party shall (at the expense of the requesting party) provide the other
with such assistance as may reasonably be required in connection with the
preparation of any Tax Return or to otherwise carry out the provisions of this
clause 20.

 

21. RECORDS

 

21.1 The Buyer shall, and shall procure that each member of the Buyer’s Group
shall, provide to the Seller and each Business Seller as the Seller or relevant
Business Seller may reasonably require such access to the Business Records held
by it after Completion to the extent that such Business Records relate
exclusively to the Business and relate to the period up to Completion (the
“Available Records”) and shall make available necessary Transferring Employees
(provided that such employees are still employed by the Buyer’s Group at the
time of the request made by the Seller or the relevant Business Seller) (during
normal business hours and at a time acceptable to the Buyer or any relevant
member of the Buyer’s Group) solely for the purpose of enabling the Seller (at
its own cost) and each Business Seller (at its own cost) to wind down the
operations of each Business Seller, to wind-up or liquidate each Business Seller
and in order comply with the obligations of the Seller and each Business Seller
under this Agreement.

 

21.2 For the period from the Completion Date to the earlier of: (i) the date on
which the last member of the Seller’s Group is wound up or liquidated; and
(ii) the date falling four (4) years following the Completion Date, the Buyer
shall not, and shall procure that each Buyer’s Group Company shall not, dispose
of or destroy, any of the Available Records or the Business Records without
first giving the Seller at least two months’ notice of its intention to do so
and giving the Seller the opportunity to remove and retain any of them (at the
Seller’s expense).

 

22. CONFIDENTIAL INFORMATION

 

22.1 Subject to clauses 22.2 and 23, the Seller undertakes to the Buyer, and the
Buyer undertakes to the Seller, that it shall treat, and shall procure that each
of its affiliates and their employees, officers, agents, advisers and
representative shall treat, as confidential and not disclose or use any
information received or obtained which relates to:

 

45



--------------------------------------------------------------------------------

  22.1.1 the other party and its affiliates;

 

  22.1.2 the provisions or the subject matter of this Agreement or any document
referred to herein and any claim or potential claim thereunder;

 

  22.1.3 in the event that Completion does not take place, any information held
or received by the Buyer’s Group in relation to the Seller’s Group;

 

  22.1.4 in the event that Completion does not take place, any information held
or received by the Seller’s Group in relation to the Buyer’s Group; or

 

  22.1.5 the negotiations relating to this Agreement or any documents referred
to herein.

 

22.2 Clause 22.1 does not apply to disclosure or use of any such information as
is referred to in clause 22.1:

 

  22.2.1 which is required to be disclosed by law, by a rule of a listing
authority or stock exchange (or equivalent thereof) to which any party or its
affiliate is subject or submits or by a Government Authority or other authority
with relevant powers to which any party or its affiliate is subject or submits,
whether or not the requirement has the force of law;

 

  22.2.2 to an adviser for the purposes of advising in connection with the
transactions contemplated by this Agreement provided that such disclosure is
essential for these purposes and is on the basis that clause 22.1 applies to the
disclosure by the adviser;

 

  22.2.3 to a director, officer or employee of the Buyer or of the Seller or of
the Seller’s affiliate whose function requires him to have the relevant
confidential information;

 

  22.2.4 to the extent that the information has been made public by, or with the
consent of, the other party; or

 

  22.2.5 to any of the Seller’s shareholders or to any partner, shareholder,
investor, affiliate, investment committee or investment adviser of any of the
Seller’s shareholders provided that such disclosure is on the basis that
clause 22.1 applies to disclosure to such parties.

 

22.3 The restrictions contained in this clause 22 shall continue to apply after
the termination of this Agreement without limit in time.

 

22.4 Nothing in this Agreement shall prevent the Buyer from disclosing any
information whatsoever about the Business or any Buyer’s Group Company after
Completion.

 

46



--------------------------------------------------------------------------------

23. ANNOUNCEMENTS

 

23.1 Subject to clause 23.2, neither party may, before or after Completion, make
or send a public announcement, communication or circular concerning the
transactions referred to in this Agreement unless it has first obtained the
other party’s written consent, which may not be unreasonably withheld or
delayed.

 

23.2 Clause 23.1 does not apply to a public announcement, communication or
circular:

 

  23.2.1 made or sent by the Buyer after Completion to a customer, client or
supplier of the Target Group informing it of the Buyer’s purchase of each
Business, the HK Shares and/or the Singapore Shares. provided that the Buyer may
not make any such announcement, communication or circular containing any
reference to the shareholders of the Seller, without first consulting the Seller
or such shareholders;

 

  23.2.2 required by law, by a rule of a listing authority or stock exchange (or
equivalent thereof) to which any party or its affiliate is subject or submits or
by a Government Authority or other authority with relevant powers to which any
party or its affiliate is subject or submits, whether or not the requirement has
the force of law;

 

  23.2.3 made or sent by the Seller to its shareholders and to the partners,
shareholders, investors, affiliates, investment committees and investment
advisers of the Seller’s shareholders;

 

  23.2.4 made or sent by the Seller, its advisers or the advisers of the
Seller’s shareholders after Completion in relation to customary tombstone and
league table announcements; or

 

  23.2.5 where such public announcement, communication or circular contains only
information which has already been made public.

 

23.3 The restrictions contained in this clause 23 shall continue to apply after
the termination of this Agreement without limit in time.

 

23.4 Nothing in this Agreement shall prevent the Buyer from disclosing any
information whatsoever about the Business or any Buyer’s Group Company after
Completion.

 

24. ASSIGNMENT

 

A party shall not assign, transfer or in any other way alienate any of its
rights under this Agreement whether in whole or in part without the prior
written consent of the other party.

 

47



--------------------------------------------------------------------------------

25. COSTS

 

25.1 Except where this Agreement provides otherwise, each party shall pay its
own costs relating to the negotiation, preparation, execution and performance by
it of this Agreement and of each document referred to in it.

 

25.2 The Buyer undertakes to the Seller to indemnify and hold harmless the
Seller against any and all Costs incurred or suffered by the Seller in
connection with the costs and expenses payable by any party (including legal
fees) relating to any legal or other professional advisory services in relation
to the credit facility of US$30,000,000 being extended to the Buyer pursuant to
the credit agreement between Merix Caymans with Standard Chartered Bank (Hong
Kong) Limited as Facility Agent and Standard Chartered Bank (Hong Kong) Limited
as Security Agent other than the Costs incurred by the Seller’s legal or other
professional advisers.

 

26. ENTIRE AGREEMENT

 

In this clause 26, the following definition applies:

 

“Representation” means representation, statement, assurance, covenant,
undertaking, indemnity, guarantee or commitment (whether contractual or
otherwise).

 

26.1 Subject to the provisions of clause 26.2, this Agreement and each document
referred to in it constitute the entire agreement and supersede any previous
agreements between the parties relating to the subject matter of this Agreement.

 

26.2 The parties are not liable to each other for a Representation that is not
set out in this Agreement. Each of the parties agree that its only remedy or
remedies for an untrue statement (whether through negligence or otherwise)
contained in this Agreement are those set out in this Agreement.

 

26.3 The parties agree that none of them or any adviser to the relevant party
shall have any liability to each other for a Representation that is not set out
in this Agreement. Each party or an adviser to the relevant party may enforce
the terms of this clause 26.3 and clause 26.4 as if they were a party hereto.

 

26.4 The Buyer and the Seller agrees that no party shall have any remedy or
bring any action against the other in relation to (a) any previous agreements
between them relating to the subject matter of this Agreement or (b) any
Representation other than the Warranties or otherwise as set out in this
Agreement.

 

26.5 Nothing in this clause 26 shall have the effect of limiting or restricting
any liability arising as a result of any fraud.

 

48



--------------------------------------------------------------------------------

27. GENERAL

 

27.1 A variation of this Agreement is only valid if it is in writing and signed
by or on behalf of each party.

 

27.2 The failure to exercise or delay in exercising a right or remedy provided
by this Agreement or by law does not impair or constitute a waiver of the right
or remedy or an impairment of or a waiver of other rights or remedies. No single
or partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or, save as referred to in
clauses 10 and 26, the exercise of another right or remedy.

 

27.3 Except to the extent that they have been performed and except where this
Agreement provides otherwise, the obligations contained in this Agreement remain
in force after Completion.

 

27.4 If a party fails to pay a sum due from it under this Agreement on the due
date of payment in accordance with the provisions of this Agreement, that party
shall pay interest on the overdue sum from the due date of payment until the
date on which its obligation to pay the sum is discharged at 3 per cent. above
the base rate from time to time of Standard Chartered Bank (accrued daily and
compounded monthly).

 

27.5 Save as otherwise provided herein, any payment to be made by any party
under this Agreement shall be made in full without any set-off, restriction,
condition or deduction for or on account of any counterclaim.

 

27.6 If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable under the laws of any jurisdiction, that shall not
affect:

 

  27.6.1 the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or

 

  27.6.2 the legality, validity or enforceability under the Law of any other
jurisdiction of that or another provision of this Agreement.

 

27.7 This Agreement may be executed in any number of counterparts, each of which
when executed and delivered is an original and all of which together evidence
the same agreement. The parties agree that the execution of the Agreement may be
effected by the exchange of facsimile signature pages, with the exchange of the
executed originals as soon as reasonably possible thereafter.

 

27.8 Each of the Seller and the Buyer agrees, and the Seller agrees to procure
EPC Cayman, EPCL and the Business Sellers and the Buyer agrees that it shall
procure any Buyer’s Group Company to execute (or procure the execution of) such
further documents as may be required by Law or as may be necessary to implement
and give effect to this Agreement notwithstanding Completion. In the absence of
specific agreement to the contrary, each party shall be responsible for its own
costs and expenses incurred in giving effect to the provisions of clause 27.8.

 

49



--------------------------------------------------------------------------------

28. NOTICES

 

28.1 A notice or other communication under or in connection with this Agreement
(a “Notice”) shall be:

 

  28.1.1 in writing;

 

  28.1.2 in the English language; and

 

  28.1.3 delivered personally or sent by mail, (if overseas) air mail, or by fax
to the party due to receive the Notice to the address set out in clause 28.3 or
to another address, person or fax number specified by that party by not less
than 5 Business Day’s written notice to the other party received before the
Notice was despatched.

 

28.2 Unless there is evidence that it was received earlier, a Notice is deemed
given if:

 

  28.2.1 delivered personally, when left at the address referred to in
clause 28.1.3;

 

  28.2.2 sent by internationally recognised next-day courier, two Business Days
after delivery to the courier;

 

  28.2.3 sent by air mail, five Business Days after posting it; and

 

  28.2.4 sent by fax, when confirmation of its transmission has been recorded by
the sender’s fax machine.

 

28.3 The address referred to in clause 28.1.3 is:

 

Name of party

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

  Fax No.


--------------------------------------------------------------------------------

 

Marked for the

attention of

--------------------------------------------------------------------------------

The Seller

 

Suite 2804, 28th Floor

One Exchange Square

8 Connaught Place

Central

Hong Kong

  852 3102 8321   Ng Lak Chuan    

with a copy to:

Baker & McKenzie

1401 Hutchison House

10 Harcourt Road

Central

Hong Kong

  852 2845 0476   Milton Cheng

 

50



--------------------------------------------------------------------------------

Name of party

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

  Fax No.


--------------------------------------------------------------------------------

 

Marked for the

attention of          

--------------------------------------------------------------------------------

The Buyer

 

1521 Poplar Lane

P.O. Box 3000, F4-234

Forest Grove OR 97116

United States of America

  1 503 357 1504   Mark R. Hollinger    

with a copy to:

Perkins Coie LLP

1120 NW Couch Street

Tenth Floor

Portland, OR 97209

United States of America

  1 503 727 2222   Patrick J. Simpson    

Jones Day

31st Floor, Edinburgh

Tower

The Landmark

15 Queen’s Road Central

Hong Kong

  852 2868 5871   Barbara Mok

 

29. GOVERNING LAW ARBITRATION AND SERVICE OF PROCESS

 

29.1 This Agreement is governed by the laws of Hong Kong.

 

29.2 Any disputes arising under, out of or in connection with this Agreement,
including any question regarding its existence, validity or termination, shall
be referred to and finally resolved by arbitration in Hong Kong in accordance
with the Domestic Arbitration Rules (the “Rules”) of the Hong Kong International
Arbitration Centre (the “HKIAC”) for the time being in force, which Rules are
deemed to be incorporated by reference in this clause 29.2.

 

29.3 The arbitral tribunal constituted in accordance with the Rules shall
consist of one arbitrator to be appointed by the Chairman of the HKIAC, unless
otherwise agreed by the parties.

 

29.4 The language of the arbitration shall be English.

 

29.5 The applicable law of the arbitration shall be Hong Kong law.

 

29.6 The foregoing shall not preclude any party from seeking interim relief or
orders for interim preservation in any Court of competent jurisdiction. Any such
application to Court shall not demonstrate an intention to act inconsistently in
any way with the agreement to settle disputes by arbitration set out in this
clause 29.

 

51



--------------------------------------------------------------------------------

29.7 The Buyer hereby irrevocably appoints Jones Day of 31st Floor, Edinburgh
Tower, The Landmark, 15 Queen’s Road Central, Hong Kong as its agent to receive
and acknowledge on its behalf service of any writ, summons, order, judgment or
other notice of legal process in Hong Kong and any writ, summons, order,
judgement or other notice of legal process in Hong Kong shall be sufficiently
served on the Buyer if delivered to such agent at its address for the time being
in Hong Kong. The Buyer undertakes not to revoke the authority of this agent. If
for any reason the agent named above (or its successor) no longer serves as
agent of the Buyer for this purpose, the Seller shall be entitled to appoint on
behalf of the Buyer at the expense of the Buyer, and the Seller shall notify the
Buyer thereof.

 

29.8 The Seller hereby irrevocably appoints Baker & McKenzie of 1401 Hutchison
House, 10 Harcourt Road Central, Hong Kong as its agent to receive and
acknowledge on its behalf service of any writ, summons, order, judgment or other
notice of legal process in Hong Kong and any writ, summons, order, judgement or
other notice of legal process in Hong Kong shall be sufficiently served on the
Seller if delivered to such agent at its address for the time being in Hong
Kong. The Seller undertakes not to revoke the authority of this agent. If for
any reason the agent named above (or its successor) no longer serves as agent of
the Seller for this purpose, the Buyer shall be entitled to appoint on behalf of
the Seller at the expense of the Seller, and the Buyer shall notify the Seller
thereof.

 

52



--------------------------------------------------------------------------------

SCHEDULE 1

 

PART 1 – BUSINESS SELLERS

 

   

Name of Business Seller

--------------------------------------------------------------------------------

 

Place of incorporation

--------------------------------------------------------------------------------

1.      

Eastern Pacific Circuits (HK) Limited

 

Hong Kong

2.  

Eastern Pacific Circuits (USA) Corporation

 

California

3.  

Eastern Pacific Circuits (Canada) Limited

 

Ontario, Canada

4.  

Eastern Pacific Circuits Property Limited

 

Hong Kong

5.  

Eastern Pacific Circuits (UK) Limited

 

England

6.  

Eastern Pacific Circuits (Singapore) Pte Ltd

 

Singapore

 

PART 2 – CATEGORIES OF BUSINESS ASSETS

 

1. the Business Properties;

 

2. the Business Plant and Equipment;

 

3. the Stock;

 

4. the Accounts Receivable;

 

5. all benefits, rights and entitlements under all Business Contracts;

 

6. the Business Claims;

 

7. the Business Records;

 

8. the Business IP;

 

9. the Business Goodwill;

 

10. the Business Motor Vehicles;

 

11. all monetary deposits paid to third parties for the provision of utility
services to the Business Sellers in connection with the Business; and

 

12. prepayments of expenses to third parties paid by any Business Seller in
connection with the Business.

 

53



--------------------------------------------------------------------------------

PART 3 – EXCLUDED ASSETS

 

1. all of the issued shares in the capital of each of the Business Sellers;

 

2. all of the issued shares in the capital of Universal Enterprise Limited;

 

3. the business and assets (if any) of Universal Enterprise Limited;

 

4. all of the issued shares in the capital of Lomber Investment Limited;

 

5. the business and assets (if any) of Lomber Investment Limited;

 

6. the Cash;

 

7. any rights of the Seller or any Seller’s Group Company under this Agreement
or the Other Documents;

 

8. the benefit of all insurance policies other than the Business Insurance
Policies or insurance claims arising after Completion other than insurance
Claims arising in relation to the Business Insurance Policies;

 

9. the statutory registers and minute books, share certificate books and common
seal of each of the Business Sellers;

 

10. the Approvals which are incapable of transfer, without prejudice to the
provisions of clause 19.3;

 

11. the License for Eastern Pacific Circuits (UK) Ltd to occupy Unit 15,
Greenlands Business Centre, Studley Road, Redditch, B98 7HD, England;.

 

12. the Agreement of Lease entered into as of August 15, 2000 by and between
Shelvin Plaza Associates ( as Owner) and Wong’s Circuits Corporation (as Tenant)
regarding the premises located at 600 Old Country Road, Suite 226, Garden City,
New York 11530 for a term of five (5) years ending September 30, 2005; and

 

13. the Sublease Agreement dated May 1, 2003 by and between Eastern Pacific
Circuits (USA) Corporation (as Overtenant) and PB Consulting, LLC (as
Undertenant) regarding the premises located at 600 Old Country Road, Suite 226,
Garden City, New York 11530 for a term of two (2) years and five (5) months
ending September 30, 2005.

 

PART 4 – ASSUMED LIABILITIES

 

All Liabilities relating to the Business Assets arising in the ordinary course
of business.

 

54



--------------------------------------------------------------------------------

PART 5 – EXCLUDED LIABILITIES

 

1. the Debt Amount;

 

2. any Liabilities arising solely in relation to the Security in respect of the
period prior to the Completion Date;

 

3. any Liabilities arising solely in relation to the Excluded Assets;

 

4. any Liabilities and Costs relating to the restructuring of the Borrowings and
the Security by the Seller or a Group Company prior to the Completion Date;

 

5. any obligations of the Seller or any Seller’s Group Company under this
Agreement or the Other Documents; and

 

6. the Business Tax, except for those taxes to be borne or paid by the Buyer as
expressly provided for in clause 20.1.

 

PART 6A – BUSINESS PROPERTIES

 

1. the Canadian Property;

 

2. the property that is the subject of the Hong Kong Lease; and

 

3. Eastern Pacific Circuits (Singapore) Pte Ltd’s leasehold interest in the
property situated at #03-07, United House, 20 Kramat Lane, Singapore 228773.

 

PART 6B – PROPERTY

 

1. the Business Properties;

 

2. Eastern Pacific Circuits (Dongguan) Ltd’s rights, title and interest in the
property situated at Hing Yu Industrial District, Tongxia Town, Dongguan City,
Guangdong Province, PRC. LOGO [g62261ex10_1-0411.jpg] formerly known as Wen Keng
Section, Tangxia Town LOGO [g62261ex10_1-0412.jpg]

 

3. Lomber (Huizhou) Ltd’s leasehold interest in the property situated at Gu Tang
Au Industrial District, Huizhou City Guangdong Province, PRC LOGO
[g62261ex10_1-0518.jpg] LOGO [g62261ex10_1-0519.jpg]

 

4. Eastern Pacific Circuits (Huiyang) Ltd’s rights, title and interest in the
property situated at 23 Yin Ling Rd., The 3rd Ind. District, Chen Jiang Town,
Huizhou City, Guangdong

 

55



--------------------------------------------------------------------------------

Province, PRC. LOGO [g62261ex10_1-0515.jpg] formerly known as Shuang Guang,
Zhong Kai Da Dao, Chen Jiang Town, Huizhou City LOGO [g62261ex10_1-0516.jpg]
LOGO [g62261ex10_1-0517.jpg]

 

5. Eastern Pacific Circuits (Huizhou) Ltd’s leasehold interest in the property
situated at Gu Tang Au Industrial District, Huizhou City Guangdong Province, PRC
LOGO [g62261ex10_1-0518.jpg] LOGO [g62261ex10_1-0519.jpg] and

 

6. Eastern Pacific Circuits (Huizhou) Ltd’s rights, title and interest in the
property situated at LOGO [g62261ex10_1-0520.jpg]

 

PART 7 – TRANSFERRING EMPLOYEES

 

7.1 Transferring Employees – Canada

 

1.      

Stephen Leung

  

Sales Engineer

2.  

W.F. Yip

  

Technical Manager

3.  

Emil Wong.

  

Technician

4.  

Mary Chu

  

Sales Manager

5.  

Vivien Cheung

  

Customer Service & account manager

 

7.2 Transferring Employees – HK

 

1.      

Kung Yun King, Kings

  

VP Manufacturing

2.  

Tsang Ki Lo, Joseph

  

VP Finance

3.  

Leung Wai Chiu

  

Manager

4.  

Cheng Chau Yuet

  

Amah

5.  

Yiu Yuk Yin Janice

  

Personnel & Training Officer

6.  

Chan Mei Kin

  

Messenger

7.  

Cheung Shui Hung

  

Amah

8.  

Liu Wai Man

  

Manager

9.  

Yeung Kam Yuen

  

Sr. Engineer

10.  

Choy Kam Lun

  

Manager

11.  

Lam Kai Yick Rudolf

  

Asst. Finance Manager

12.  

Lui Chi Keung

  

PMC Manager

13.  

Ip Chi Po

  

Sr. Buyer

14.  

Nip Kit Chi

  

Supervisor

15.  

Chan Wai Yim

  

Sr. Clerk

16.  

Yau Wah Keung

  

Superintendent

17.  

Ng Lai Kuen Pauline

  

Sr. Clerk

18.  

Wong Lee Po

  

Store Keeper

19.  

Yeung Chi Ming

  

Store Keeper

 

56



--------------------------------------------------------------------------------

20.    

Wong Ching Lau

  

Operator

21.  

Cheng Hoi Ngan

  

Operator

22.  

Lee King Yung

  

Engineer

23.  

Huang Tien Fu

  

Technician

24.  

So Chun Sun

  

Technician

25.  

Ng Wa Po

  

Technician

26.  

Yip Ting Kwan

  

Sr. Engineer

27.  

Wong Shek Ming

  

Technician

28.  

Wong Luen Kwan

  

Sr. Technician

29.  

Ip Kim Hung

  

Technician (CNC)

30.  

Lai Chong Fai

  

Technician (CNC)

31.  

Li Fung Chun

  

Operator

32.  

Wu Mau Wah

  

Technician (Other)

33.  

Fung Kin Hung Coley

  

Technician

34.  

Lau Tze Wan

  

Superintendent (Electric)

35.  

Wong Kam Tim

  

Sr. Technician (Mech.)

36.  

Siu Kwun Ming

  

Sr. Technician (Other)

37.  

Luk Ying Chau

  

Technician (Mech.)

38.  

Lai Kam Wong

  

Leader (Electric)

39.  

Lee Chun Kwong

  

Sr. Technician (Mech.)

40.  

Ng Fai Kwok

  

Technician (Mech.)

41.  

Lau Chun Kong

  

Superintendent

42.  

Chuang Mao Nan

  

Superintendent

43.  

Poon Yau Keung

  

Supervisor

44.  

Kwok Lam Lam

  

Supervisor

45.  

Tsang Shiu On

  

Asst. Supervisor

46.  

Lau Hoi Hung

  

Superintendent

47.  

Tsoi Wai Chung

  

Supervisor

48.  

Kwok Wai Wai

  

Forelady

49.  

Fan Oi Kuen

  

Operator

50.  

Sham Yin Lam

  

Forelady

51.  

Ng Ah Fo

  

Operator

52.  

Kwong Sun Mui

  

Operator

53.  

Chong Chik Fung

  

Operator

54.  

Cheung Sau Yam

  

Operator

55.  

So Kan Chi

  

Operator

56.  

Kwok Wan Lai

  

Operator

57.  

Fong Tjoi Peng

  

Operator

58.  

Sze Lai Na

  

Operator

59.  

Kam Yan Lai

  

Operator

60.  

Ho Bing Tak

  

Foreman

61.  

Wong Sau Kam

  

Operator

62.  

Choi Kwok Man

  

Foreman

63.  

Hui Tsz Fan

  

Operator

64.  

Lau Wai Nam

  

Operator

65.  

Cheng Hau Wan

  

Operator

66.  

Poon Chun

  

Operator

67.  

Lau Wing Kwong

  

Operator

68.  

Chan So Ling

  

Operator

69.  

Ng Yuet Shuen

  

Operator

 

57



--------------------------------------------------------------------------------

70.    

Liu Chin So

  

Operator

71.  

Yip Yin Yu

  

Operator

72.  

Pak Chi Man

  

Operator

73.  

Siu San Wan

  

Operator

74.  

Hung Mei Yung

  

Operator

75.  

Huang Chin Fa

  

Operator

76.  

Suen Tak Tsang

  

Foreman

77.   Chan King Fa    Operator 78.   Wong Siu Fai    Setter 79.   Yick Chuk Ping
   Operator 80.   Lam King Cheong    Foreman 81.   Lui Cheung Pui    Operator
82.   Cheng Ngan Yuk    Technician 83.   Wong Sau Ha    Operator 84.  
Poon Kam Chung Leon    Technician 85.   Chu Po Wing    Operator 86.   Li Cho
Leung    Operator 87.   Lui Chun Tin    Operator 88.   Ng Yat Wa    Operator 89.
  Ma Chun Pan    Operator 90.   Ng Cheung Wing    Operator 91.   Yiu Hang Wa   
Operator 92.   Wai Kit Fong    Operator 93.   Wong Ah Sing    Operator 94.  
Wong San Ping    Foreman 95.   Lam Kwan On    Operator 96.   Tsang Kim Wai   
Operator 97.   Chan Kam Yung    Forelady 98.   Cheung Shui Wing    Operator 99.
  Li Pik Kuen    Operator 100.   Chong Nung Choi    Operator 101.   Tse Wai Mui
   Operator 102.   Ng Shuk Nui    Operator 103.   Hui Wah Yin    Foreman 104.  
Koon Kwok Chung    Operator 105.   Li A E    Operator 106.   Lau Chiu Ping   
Operator 107.   Ma Wai Lan    Operator 108.   Ng Sau Lung    Operator 109.  
Wong Wing Mei    Operator 110.   Chan Mei Lei    Operator 111.   Yu Yuet Chi   
Operator 112.   Lam Lai Na    Operator 113.   Ng Chau Ha    Forelady 114.   Yung
Sau Wan    Operator 115.   Lam Mei Lin    Operator 116.   Chan Yee Muk    Setter
117.   Lee Yan Fau    Foreman 118.   Tam Chung Hing    Operator 119.   Wong Wan
Leung    Operator

 

58



--------------------------------------------------------------------------------

120.   Cheung Ming Kang    Foreman 121.   Ng Kai Fu    Operator 122.   Cheng Lai
Tuen    Forelady 123.   Wong Yuet Lai    Operator 124.   Hung Lai Yuk   
Operator 125.   Chan Yee Hong    Operator 126.   Chan Kwai Fa    Operator 127.  
Ng Tan Fong    Operator 128.   Wong Shuk Ming    Operator 129.   Wong Wo Kwai   
Setter 130.   Tam Yuk Lan    Operator 131.   Li Wai Shun    Operator 132.   San
Ka Ngan    Foreman 133.   Lam Choi Ha    Operator 134.   Cheung Siu Sang   
Operator 135.   Lai So Lin    Operator 136.   Lam Lai Ying    Operator 137.  
Chan Kam Tak    Foreman 138.   Tong Kin Shun    Foreman 139.   Chu Yuen Tak   
Operator 140.   Kam Lai Sheung    Operator 141.   Chan Shun Chi    Operator 142.
  Lau Shing Kwai    Foreman 143.   Chan So Man    Operator 144.   Kwok Mei Chun
   Operator 145.   Cheung Lin Hing    Operator 146.   Suen Kwok Fong    Operator
147.   Tang Kam Kuen    Operator 148.   Chan Lai Heung    Technician 149.   Chan
Man Bun    Sr. Technician 150.   Lau Chi Fai    Sr. Technician 151.   Lam Lai
Yung    Inspector 152.   Lau Wai Yip    Inspector 153.   To Hok Fung   
Inspector 154.   Lee Kam Wan    Technician 155.   Wong Yuet Lai    Technician
156.   Kung Shun Chun    Inspector 157.   Sze Yim Hung    Inspector 158.   Yip
Lai Ming    Inspector 159.   Li Pak Mei    Inspector 160.   Cheong Wai Ha   
Inspector 161.   Lam Ching Yin    Inspector 162.   Kwok Sau Chu    Inspector
163.   Cheung Kin Lam    Inspector 164.   Cheung Kwai Chun    Superintendent
165.   Chu Sau Man    Forelady 166.   Cheung Sau Mei    Inspector 167.   Heung
Doi Hung    Inspector 168.   Wong Wai Kin    Inspector 169.   Chan Siu Ying   
Forelady

 

59



--------------------------------------------------------------------------------

170.   Wong Lai Chun    Inspector 171.   Wong Kam Fa    Operator 172.   Tsoi
Suet Loi    Inspector 173.   Kam Po Wai    Sr. Technician 174.   Li Cheung Loi
   Operator 175.   Poon Pek Lan    Operator 176.   Yeung Ngan Choi    Forelady
177.   Lam Yuet Mui    Operator 178.   Teng Lie Suan    Operator 179.   Lam Wai
Chun    Operator 180.   Wong Wing Lim    Operator 181.   Chan Kwok Lung   
Operator 182.   Chan Lin Chu    Operator 183.   Louie Yuet Ying    Operator 184.
  Lee Hoi Yin    Operator 185.   Cheng Miu Wa    Operator 186.   Lam Chung Lai
   Operator 187.   Lam Ming Dei    Foreman 188.   Wong Mei Kam    Operator 189.
  Tung Oi Mui    Operator 190.   Tsang Shing Wah    Operator 191.   Wan Sau Yuk
   Operator 192.   Tsoi Ying Ki    Manager 193.   Yip Yuk Lin    Technician 194.
  To Mui Ying    Operator 195.   Wong Yuk Wa    Operator 196.   Li Lai King   
Inspector 197.   Chan Kam Lam    Foreman 198.   Cheung Yat Sun    Technician
199.   Chong Muk Chun    Technician 200.   Chan Hoi Bun    Operator 201.   Yau
Mei Yan    Forelady 202.   Hung Kan Chuen    Driver 203.   Shum Yin Yuk   
Inspector 204.   Kui Shiu Po    Group Leader 205.   Chan Yu Chik    Operator
206.   Chan Lai Fong    Operator 207.   Chin Pui Man    Engineer 208.   O Mei
Nog    Operator 209.   Wong Ping Fai    Engineer 210.   Fu Siu Chu    Operator
211.   Yip So Chu    Operator 212.   Ma Dik Yi    Operator 213.   Wong Sik Ping
   Inspector 214.   Su Chin Mu    Operator 215.   Li Mei Na    Operator 216.   O
Mei Na    Operator 217.   Chan Kwan    Operator 218.   So Sai Muk    Operator
219.   Limbu Shyam Kumar    Security Supervisor

 

60



--------------------------------------------------------------------------------

220.   Lam Lai Ngo    Amah 221.   Li Siu Yu    Operator 222.   Wong Yin Ming   
Amah 223.   Wong Yuk Chun    Operator 224.   Ting Chun Tao    Operator 225.  
Chan Fuk Sui    Operator 226.   Ng Mei Mei Shirley    Executive Assistant 227.  
Tse Mui Ying    Operator 228.   Lau So Mei    Operator 229.   Wong Yan Chun   
Operator 230.   Lam Shuk Chu    Operator 231.   Cheng Yau Ling    Operator 232.
  Lin Chih Ming    Operator 233.   Lam Ho Man    Operator 234.   Wong Hau Yu   
Operator 235.   Yuen Fat Lan    Operator 236.   Liu Wing Keung    Technician
(Electric) 237.   Wong Luen Chu    Operator 238.   Chow Tim Hei    Technician
(Electric) 239.   Cheu Sau Wan    Operator 240.   Lam Hau Chun    Amah 241.  
Lau Ying Chat    Supervisor 242.   Chow Kam Tong    Engineer 243.   Lau Wang Wa
   Manager 244.   Huang Tien Ming    Foreman 245.   Fung Wai Yung    Operator
246.   Lau Choi Ling    Operator 247.   Hui Fai Wong    Operator 248.   Wong Yu
Kai    Cook 249.   Poon Ching Kwok    Security Guard 250.   Tong Yin Chu   
Operator 251.   Chiu Wai Kwong    Asst. Technician 252.   Tsang Siu Bond   
Asst. Technician 253.   Wong Sum Ying    Operator 254.   Huang Hang Shan   
Operator 255.   Ho Siu Mui    Operator 256.   Wan Shun Lit    Technician (Mech.)
257.   Fung Pui Ling    Technician 258.   Lam Lai Lai    Operator 259.   Tsui
Mou Fat    Leader 260.   Chiu Fung Gau    Operator 261.   Fong Chiu Lai   
Operator 262.   Lam Tit Yeung    Technician (Electric) 263.   Lee Lap Wai   
Manufacturing Manager 264.   Tam Kam Fong    Operator 265.   Ng Hung Fai   
Operator 266.   Tsoi Shuk Hing    Operator 267.   Kok Wai Hang    Operator 268.
  Ku Siu Ping    Operator 269.   Lai So Ching    Operator

 

61



--------------------------------------------------------------------------------

270.   Wong Miu Wong    Operator 271.   Ko Mui Kwai    Operator 272.   Chan Chun
Tai    Operator 273.   Ho Wai Kwong    Operator 274.   Ng Kam Lung    Technician
275.   Wong Lai King    Operator 276.   Yam Shing Wing    Technician (Other)
277.   Cheng Kai Ching    Operator 278.   Wong Hiu Hong    Operator 279.   Lai
Cheung Mui    Operator 280.   Ip Suet Ho    Technician 281.   Wong Tuen Chung   
Technician (Other) 282.   Leung Lai Ling    Operator 283.   Ho Man Wai   
Systems Analyst 284.   Lau Mai Yue Ai    Operator 285.   Chan Sun Chi   
Operator 286.   Kong Kam Fung    Operator 287.   Cheung Chung Ming    Operator
288.   Wong On Chi    Operator 289.   To Sau Wan    Operator 290.   Ng Yuen Mei
   Operator 291.   Chu Kim Miu    Operator 292.   Leung Ngai Lung    Section
Head 293.   Wong Ngan Suet    Inspector 294.   Wong Sum    Security Guard 295.  
Wong Wai Fui    Operator 296.   Kwok Hiu Wang    Senior Engineer 297.   Pun Shui
Ping    Operator 298.   Choi Chi Ming Andy    Operator 299.   Yau Lin Fung   
Technician (Mech.) 300.   Law Man Ching    Operator 301.   Wong Chi Keung   
Asst. Cook 302.   Mak Yin Chun    Operator 303.   Wong Mei Nga    Operator 304.
  So Chi Lung    Senior Planner 305.   Poon Siu Ling    Operator 306.   Tsang
Hon Wing    Operator 307.   Wong Siu Fai    Operator 308.   Li Chun Fung   
Operator 309.   Wong Siu Ho    Technician 310.   Wong So Chun    Operator 311.  
Wong Yin Yuk    Operator 312.   Wong Sau Fong    Operator 313.   Chan Tsan Sum
   Technician 314.   Yuen Chung Kee Roy    Manager 315.   Cheung Yiu Ko   
Network Administrator 316.   Liu Tze King Stefan    Account Manager 317.   Tse
Mau Fung    Account Manager 318.   Chan Tak Kuen    Assistant Manager 319.  
Chan Sze Chung    Operator

 

62



--------------------------------------------------------------------------------

320.   Leung Yu Yan    Technician 321.   Cheung Wai Nog    Operator 322.   Tsui
Man Ying    Operator 323.   Chan Wai Man    Technician 324.   Cheng Chun Yung   
Asst. Technician 325.   Poon Kwok Fai    Security Guard 326.   Tang Pak Yin   
Technician 327.   Leung Kwai Ying    Operator 328.   Hung Hiu Chun    Operator
329.   Chan Mong Sing    Operator 330.   Wong Kwai Fun    Inspector 331.   Shih
Man Koi    Foreman 332.   Cheng Kong Fan    Driver 333.   Kwan Kwok Ming   
Technician (Mech.) 334.   Chan Chung Lam    Operator 335.   Li Hon Ming, Danny
   Sales Engineer 336.   Leung Ping Choi    Technician 337.   Chan Chun Chun   
Asst. Engineer 338.   Ma Chun Wa    Operator 339.   Lai Lai Chu    Operator 340.
  Lam So Fun    Inspector 341.   Ho Yuen Hung    Operator 342.   Lam Chi Fan   
Operator 343.   Xu Hong Qi    Operator 344.   Lui Mei Sui    Operator 345.   Sze
King Shan    Operator 346.   Lam Chun Yuen    Operator 347.   Yeung Man Tan   
Project Engineer 348.   Sze Chui Ching    Operator 349.   Liu Xiaohua   
Inspector 350.   Lau Oi Ying    Inspector 351.   Wong Yuet Kwan    Operator 352.
  Tsoi Pan Lin    Operator 353.   Ting Shan Shan    Operator 354.   Chan Tuen
Ling    Operator 355.   Leung Yuen Ki    Operator 356.   Tong Yun Kong   
General Manager 357.   Yau Wan Mui    Operator 358.   Cheng Wai Tat    Business
Development Officer 359.   Tsoi Yuen Mei    Operator 360.   Lam Chi Kin   
Operator 361.   Wong Lun Cheung    Operator 362.   Chan Chiu Man    Operator
363.   Tong Yu Man    Superintendent 364.   Lin Meng Jung    Technical Director
365.   Li Yiu To    Foreman 366.   Lam Hung Chiu    Operator 367.   Mui Chi Wang
   Group Leader 368.   Ko Chi Yin    Asst. Training Supervisor 369.   Chui Chung
Hau    Operator

 

63



--------------------------------------------------------------------------------

370.   Lam King Sum    Asst. General Manager 371.   Cheng Chung Man    Operator
372.   Yuen Kin Yan Alan    Finance Manager 373.   Tang Siu Hung    Engineer
374.   Yu Oi Ying    Operator 375.   Kei Kwan Wah    Operator 376.   Lai Kai
Pang    Asst. Manager 377.   Cheung Yat Shun    Engineer 378.   Tsang Suet Ping
Novem    Senior Finance Manager 379.   Chan Ling Ling    Operator 380.   Chan
Sze Yuen    Operator 381.   Chan Ka Wai    Clerk 382.   Wong Suet Ping   
Operator 383.   Yau Wai Heung    Operator 384.   Wu Ha Fong    Operator 385.  
Yeung Pik    Operator 386.   Lau Mei Kam    Operator 387.   Au Choi Ling Sylvia
   Asst. Accountant 388.   Yiu Kam Man    Asst. Engineer 389.   Wong Chin Fai   
Foreman 390.   Yang Yanru    Operator 391.   Yip Wing Ching    Technician
(Other) 392.   Chau Miu Kam, Vivian    Officer 393.   Chiu Ching Fa    Operator
394.   Chiu Wing Hing    Business Report Analyst 395.   Lau Ying Hung   
Operator 396.   Wong Chi Kwan    Operator 397.   Lo Tak Shing    Planner 398.  
Leung Wai Ki    Store Keeper 399.   Yan Wai Kwok    Operator 400.   Chiu Shuk
Ying    Operator 401.   Leung Sheung Mei    Clerk 402.   Chong Chum Wing   
Helper 403.   Ng Kwan Sin Sunny    Material Director 404.   Quek Seow Cher   
Sr. VP Operation 405.   Chow Yuen Mei Mary    Customer Services Director 406.  
Ngai Kai Loong Dominic    MIS Director 407.   Tse Lai Ling    Operator 408.   Lo
Siu Hing    Operator 409.   Tsoi Chun Mui    Operator 410.   Tsang Shu Kei   
Engineer 411.   Ng Yau Chung    Inspector 412.   Yang Rong    Operator 413.   Li
Qiugan    Operator 414.   Tsang Kam Fai    Operator 415.   He Qiu Xiu   
Operator 416.   Yu Kwok Kei    Operator 417.   Mok Kwai Man    Operator 418.  
Lam Siu Tat    Operator 419.   Tam Siu Hung    Operator

 

64



--------------------------------------------------------------------------------

420.   Wun Sze Lim Freddy    VP Marketing 421.   Chuk Cheung Hoi    Operator
422.   Chim Wan Lung    Operator 423.   Tam Wai Po    Driver 424.   Chui Ho Ki
   Temp. Clerk 425.   Nanthakumar Kanniah    Senior Manager 426.   Chong Guan
Thong    Purchasing Director 427.   Nie Ling    Inspector 428.  
Cheung Chin Pong    Asst. Engineer 429.   Ng Chak Wo    Operator 430.   Yeung
Ching Ping    Operator 431.   Lau Hung Helen    Account Manager 432.  
Ho Ka Kui Edmond    C.S. Officer 433.   Li Wai Lung    Operator 434.   Tse Wai
Hung    Inspector 435.   Lee Chun Fai    Support Analyst 436.   Wong Shui Man   
Operator 437.   Wong Pan Wa    Operator 438.   Chan Man Kuen    Operator 439.  
Ho Mei Ling    Operator 440.   Ng Yim Lai Amy    Secretary 441.   Choi Wai Ming
   Clerk 442.   Au Mei Ting Meggy    C.S. Officer 443.   Wong Ka Fai    Operator
444.   Fung Sau Fong    Amah 445.   Shek Yin    Operator 446.   Fan Chiu Wui   
Operator 447.   Yau Chi Leung    Operator 448.   Chan Yuen Ying Lorraine   
Asst. Accountant 449.   Pang Keng Chi Rebecca    Asst. Accountant 450.   Chan
Sze Kar    Senior Programmer 451.   Li Yue Yun    Operator 452.   Kwok Chun Him
   Senior Buyer 453.   Cheng Nok Yin    Accountant 454.   Lai Wai    Operator
455.   Yip Yuen Cheung Eppie    Sr. HR Manager 456.   Tan Enna    Sr. Buyer 457.
  Ng Chun Ming Luxemburg    Account Manager 458.   Kwok Chuk Wan    Clerk 459.  
Shek Wai Yin    Buyer 460.   Sze Ki Mong    Sr. Engineer 461.   Li Yin Wa   
Amah 462.   Leung Ho Yin    Asst. Finance Manager 463.   Lau Yuk Ping   
Secretary 464.   Lui Hin Hai    Application Manager 465.   Lee Sin Lam Carol   
Asst. Adm. Officer 466.   Wong Shing Ming    Temp. Helper 467.   Lin Hing Yuen,
Dave    Engineering Director 468.   Poon Yiu Wa, Steve    Financial Controller
469.   Lau Ho Cheung    Sr. Engineer

 

65



--------------------------------------------------------------------------------

470.   Ng Yee Ling    Officer 471.   Wu Ka Kit    Accountant 472.   Cheng Cheuk
Fun    Asst. Accountant 473.   Lam Chun Kei    Asst. Finance Manager 474.  
Jerry Rodrigues    CEO 475.   Yau Man Ki    Personnel Assistant 476.   Lam Wing
Keung    Technician 477.   Wong Yuen Kwai    Operator 478.   Leung Hung Sum   
Operator 479.   Au Tim Lun    Senior Programmer 480.   Li Wai Kin   
Superintendent 481.   Lai Wing Mui    Operator 482.   Tsang Wai Wai    Operator
483.   Li Pak Hang    Technician 484.   Leung Lai Yan    Asst. Engineer 485.  
Choy Ma Fat    Operator 486.   Lam Ching Yee    Technician 487.   Chan Wai Lun
   Temp. Fitter 488.   Wong Ching Yee Agnes    C.S. Officer 489.   Choi Yau
Cheung    Store Keeper 490.   Wong Yuk Kam    Operator 491.   Chu Kok Sang   
Temp. Fitter 492.   Tsui Suet Kwan    Asst. Cook 493.   Pang Hiu Tung    Asst.
Accountant 494.   Wu Hoi Fai    Temp. Clerk 495.   Tsang Woon Hung    Driver
496.   Yim Tze Kin    Sr Analyst Programmer 497.   Wong Ping Ho    Accountant
498.   Fung Ying Bill    Security Guard 499.   Fung Ka Ming Henry    Asst.
Accountant 500.   Chan Chung Ki Allan    Accountant 501.   Au Ho Yin    Asst
Accountant 502.   Chan Ka Wing    Receptionist 503.   Chong Yik Man    Operator
504.   Chung Wai Keung    Operator 505.   Chu Po Ling    Temp Operator 506.  
Foo Chee Shin    General Manager 507.   Fok Wai Shan    Temp Technician 508.  
Ho Ling    Operator 509.   Kwok Mei Ling    Operator 510.   Lee Ching Cheung   
Temp Security Guard 511.   Law Tsz Tun    Technician 512.   Lee Kong Hon   
Quality Assurance Director 513.   Lee Ki Kin    Asst Engineer 514.   Li Tung
Wing    Asst Engineer 515.   Lui Xin Mei    Temp Amah 516.   Ng Teik Ming    Sr
Manager 517.   Tse Nga Shan    Technician 518.   Tsoi Leung Chin    Inspector
519.   Wong Chun Man    Technician

 

66



--------------------------------------------------------------------------------

520.   Wong Wing Wa    Technician 521.   Eddie Sik Yin Wong    VP-Global Sales
522.   Chan Kwan On    Engineer 523.   Tsang Kwong Pan    Senior Engineer

 

7.3 Transferring Employees – Singapore

 

1.    

  Ng Siu Leung Martin    Sales Director

2.

  Teo Soon Meng James    Sales Manager

3.

  Lim Ai Li Angeline    Sales Engineer

4.

  Chua Shu Ping Rain    Sales Clerk

 

7.4 Transferring Employees – UK

 

1.

  T. Lui Peter    Sales Director

2.

  Y. T. Hui Daisy    Office Clerk

3.

  Zhang Zheng Wen Sherman    Technical Engineer

4.

  Kent Wong    Assistant Account Manager

5.

  Li Tung Wing Edwin    Technical Engineer

 

7.5 Transferring Employees - US

 

1.

  Sheilah Alegre    Sales Engineer

2.

  David Valentine    Sales Director

 

PART 8 - BUSINESS INSURANCE POLICIES

 

Refer to list attached.

    

 

67



--------------------------------------------------------------------------------

SCHEDULE 2

 

COMPLETION REQUIREMENTS

 

1. Seller’s obligations

 

1.1 At Completion the Seller shall deliver or procure the delivery to the Buyer
of (or make available to the Buyer):

 

  1.1.1 a copy of the duly executed Security Release Documents;

 

  1.1.2 as evidence of the authority of each person executing a document on the
Seller’s behalf:

 

  (a) a copy of the minutes of a duly held meeting of the directors of such
Seller (or a duly constituted committee thereof) authorising the execution by
the Seller of the document and, where such execution is authorised by a
committee of the board of directors of the Seller, a copy of the minutes of a
duly held meeting of the directors constituting such committee or a relevant
extract thereof; or

 

  (b) a copy of the power of attorney conferring the authority,

 

     in each case certified to be true by a director or the secretary of the
Seller;

 

  1.1.3 duly executed sold notes in respect of the HK Shares in favour of the
Buyer or its nominee(s) (subject to written notification of the identity of the
nominee(s) to the Seller not less than three (3) Business Days before
Completion);

 

  1.1.4 duly executed transfers in respect of the Singapore Shares in favour of
the Buyer or its nominee(s) (subject to written notification of the identity of
the nominee(s) to the Seller not less than three (3) Business Days before
Completion), and a working sheet computing the net asset value per share of EPCI
Singapore in the form prescribed by the Stamp Duty Branch of the Inland Revenue
Authority of Singapore and signed by a director or the secretary of EPCI
Singapore;

 

  1.1.5 resignations in the agreed form from the directors and secretary
nominated by the Buyer of EPCI HK, Lomber Circuits (Huizhou) Limited and each
EPCI Singapore Group Company appointed by the Seller or the relevant Seller’s
Group Company expressed to take effect from the end of the relevant meeting held
pursuant to paragraph 1.2;

 

  1.1.6 possession of the Business, the Business Properties and of the other
tangible Business Assets hereby agreed to be sold including:

 

  (a) the Business Plant and Equipment;

 

68



--------------------------------------------------------------------------------

  (b) the Stock;

 

  (c) copies of the written Business Contracts;

 

  (d) the Business Records;

 

  (e) the documents relating to the Business IP;

 

  (f) the Business Motor Vehicles; and

 

  (g) all the designs and drawings, plans, manufacturing data, technical and
sales publications, advertising material and other technical and sales matter of
the Business Sellers in relation to each of the Businesses together with any
plates, blocks, negatives and other like material relating to each of the
Businesses;

 

  1.1.7 a duly executed assignment in the agreed form of the Hong Kong Lease;

 

  1.1.8 a duly executed Transfer/Deed of Land or Authorization and Direction
permitting the electronic registration of a Transfer of the Canadian Property in
the agreed form;

 

  1.1.9 in respect of each of the Business Motor Vehicles owned by Eastern
Pacific Circuits (HK) Limited and used exclusively by Eastern Pacific Circuits
(HK) Limited for the purposes of its Business, the prescribed notice and the
vehicle registration document (and shall also deliver or procure delivery of a
duplicate of the prescribed notice to the Transport Department of Hong Kong as
soon as reasonably practicable after Completion); and

 

  1.1.10 notice of transfer relating to the sale and purchase of the Business of
Eastern Pacific Circuits (HK) Limited is published in accordance with the
provisions of the Transfer of Businesses (Protection of Creditors) Ordinance;

 

  1.1.11 the certificate of incorporation, common seal, minute books, statutory
registers duly written up to date and share certificate books and all other
statutory records of EPCI HK and EPCI Singapore;

 

  1.1.12 the title deeds and documents relating to the Properties owned or
occupied by each member of the Target Group;

 

  1.1.13 an extract of the resolution of the sole shareholder of Eastern Pacific
Circuits (Singapore) Pte Ltd approving the disposition of its Business Assets
pursuant to Section 160 of the Singaporean Companies Act (Chapter 50) and,
pursuant to such shareholder approval, the resolution of the board of directors
of Eastern Pacific Circuits (Singapore) Pte Ltd approving such disposition on
the terms of this Agreement;

 

69



--------------------------------------------------------------------------------

  1.1.14 an extract of the resolution of the sole shareholder of Eastern Pacific
Circuits (Canada) Limited approving the sale of its Business Assets and,
pursuant to such shareholder approval, the resolution of the board of directors
of Eastern Pacific Circuits (Canada) Limited approving such disposition on the
terms of this Agreement; and

 

  1.1.15 a duly executed Tax Deed.

 

1.2 Subject to the Buyer complying with all its obligations under clause 5 and
paragraph 2 below, the Seller shall procure that at Completion a meeting of the
board of directors of each of EPCI HK and EPCI Singapore is held at which the
directors:

 

  1.2.1 vote in favour of the registration of the Buyer as a member of EPCI HK
and EPCI Singapore in respect of the HK Shares and the Singapore Shares (as
applicable) subject to (i) in the case of the Singapore Shares, the stamping of
the share transfer form for the Singapore Shares, and (ii) in the case of the
HK Shares, the stamping of the instrument of transfer and the bought & sold
notes in respect of the HK Shares;

 

  1.2.2 appoint the persons nominated by the Buyer as directors and secretary of
EPCI HK and EPCI Singapore (as applicable) with effect from the end of the
meeting; and

 

  1.2.3 accept the resignations of each director and secretary referred to in
paragraph 1.1.5 above (as applicable) so as to take effect from the end of the
meeting.

 

2. Buyer’s obligations

 

2.1 At Completion the Buyer shall deliver to the Seller as evidence of the
authority of each person executing a document on the Buyer’s behalf:

 

  2.1.1 a copy of the minutes of a duly held meeting of the directors of the
Buyer (or a duly constituted committee thereof) authorising the execution by the
Buyer of the document and, where such execution is authorised by a committee of
the board of directors of the Buyer, a copy of the minutes of a duly held
meeting of the directors constituting such committee or the relevant extract
thereof; or

 

  2.1.2 a copy of the power of attorney conferring the authority,

 

in each case certified to be a true copy by a director or the secretary of the
Buyer.

 

2.2 a certified copy of the certificate of incorporation of each new entity that
has been incorporated or established for the purposes of acquiring the Business
Assets, and if applicable, the EPCI HK Group and the EPCI Singapore Group,
together with a letter signed by a director of the Buyer that each entity is
wholly-owned by the Buyer and a certified copy of the register of members of
each such entity to evidence such fact;

 

70



--------------------------------------------------------------------------------

2.3 a duly executed Tax Deed;

 

2.4 a duly executed Assignment in the agreed form of the Hong Kong Lease;

 

2.5 a certified copy of the Deed of Undertaking between Merix Manufacturing
(Hong Kong) Limited and the Hong Kong Science and Technology Parks Corporation;
and

 

2.6 a certified copy of the Proposal Form between Merix Manufacturing (Hong
Kong) Limited and the Hong Kong Science and Technology Parks Corporation.

 

71



--------------------------------------------------------------------------------

SCHEDULE 3

 

SELLER’S WARRANTIES

 

1. ORGANIZATION

 

1.1 Each of the Seller, EPCL and EPC Cayman is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands.

 

1.2 Each member of the EPCI HK Group (including any of its representative
offices or branches) has been duly incorporated or established, is validly
existing and in good standing under the laws of its respective place of
incorporation or establishment, and has the corporate power, authority and the
necessary licences and permits required by applicable laws to conduct its
respective business as now conducted in its present location and to own, operate
and lease its respective properties and assets.

 

1.3 Each member of the EPCI Singapore Group (including any of its representative
offices or branches) has been duly incorporated or established, is validly
existing and in good standing under the laws of its respective place of
incorporation or establishment, and has the corporate power, authority and the
necessary licences and permits required by applicable laws to conduct its
respective business as now conducted in its present location and to own, operate
and lease its respective properties and assets.

 

1.4 Each of the Business Sellers is a company duly incorporated and validly
existing under the laws of its respective place of incorporation, and has the
corporate power, authority and the necessary licences and permits required by
applicable laws to conduct its respective Business as now conducted in its
present location and to own, operate and lease its respective Business Assets.

 

1.5 The information set out in the Recitals (A) and (B) of this Agreement and
schedules 11 and 12 is true and accurate.

 

2A. ENFORCEABILITY

 

2A.1

All corporate action on the part of each of the Seller, EPCL, EPC Cayman and the
Business Sellers and their respective officers, directors and shareholders
necessary for the authorization, execution, delivery and performance of this
Agreement and the Other Documents to which any of them is a party and the
performance of each of their respective obligations under this Agreement and the
Other Documents to which any of them is a party has been taken or will be taken
as of or prior to Completion. This Agreement has been, and each of the Other
Documents to which any of the Seller, EPCL, EPC Cayman and the Business Sellers
is a party, will have been at Completion, duly executed and delivered by the
Seller, EPCL, EPC Cayman and the Business Sellers and, as the case may be, and
this Agreement is, and each of the Other

 

72



--------------------------------------------------------------------------------

 

Documents to which any of them is a party will be, (assuming due authorization,
execution and delivery by Buyer) at Completion, a legal, valid and binding
obligation of and enforceable against each of them, as the case may be, in
accordance with its terms.

 

2A.2 Save as disclosed in the Disclosure Letter, the execution, delivery and
performance of this Agreement and the Other Documents by the Seller, EPCL, EPC
Cayman and the Business Sellers will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any applicable Law
(including, without limitation, the provision, receipt or use of funds in
violation of any applicable antitrust laws and applicable anti-bribery or
anti-corruption regulations in any relevant jurisdiction); (b) require any
consent, approval or authorization of any person; (c) conflict with or result in
a breach of or constitute a default under any provision of the respective
constituent or charter documents of the Seller, EPCL, EPC Cayman and the
Business Sellers; or (d) result in any breach of, or constitute a default (with
or without the giving of notice or lapse of time, or both) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of any Encumbrance on any HK Shares, any Singapore Shares
or any of the assets or properties of any Target Group Company pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument relating to such assets or properties, to which
the Seller, EPCL, EPC Cayman and the Business Sellers is a party or by which any
of such assets or properties is bound or affected.

 

2. CAPACITY AND AUTHORITY

 

2.1 Each of the Seller, EPCL, EPC Cayman and the Business Sellers has the right,
power and authority, and has taken all corporate action necessary, to execute,
deliver and perform its respective obligations, under this Agreement and the
Other Documents to which it is expressed to be a party and to consummate the
transactions contemplated hereby and thereby.

 

2.2 The respective obligations of the Seller, EPCL, EPC Cayman and each Business
Seller under this Agreement and each Other Document to which each of them is
expressed to be a party are, or when the relevant document is executed will be,
enforceable in accordance with their respective terms and this Agreement, and
the Other Documents to which each of them is expressed to be a party when
executed will, constitute valid and binding obligations of it.

 

2.3 The execution, delivery and performance by each of the Seller, EPCL, EPC
Cayman and the Business Sellers of this Agreement and the Other Documents to
which it is expressed to be a party and of the transactions contemplated hereby
and thereby will not conflict with or result in a breach of, or constitute a
default under, any provision of its respective articles of association.

 

73



--------------------------------------------------------------------------------

2.4 With respect to each of the Seller, EPCL, EPC Cayman and the Target Group
Companies:

 

  2.4.1 it has not passed a resolution for its winding-up;

 

  2.4.2 it is not being wound up;

 

  2.4.3 no petition or any other legal process has been presented to any court
for its winding-up or for an administration order (which is not discharged
within 14 days); and

 

  2.4.4 no liquidator, receiver, administrator or manager has been appointed to
it or over all or a substantial part of its business or assets.

 

3. EPCI HK

 

3.1 The authorized and issued share capital of EPCI HK consists of 2,000,000
ordinary shares of HK$1 each, all of which have been duly authorized and validly
issued and allotted and not issued in violation of or subject to any pre-emptive
rights.

 

3.2 EPC Cayman is the sole beneficial owner of the HK Shares.

 

3.3 The HK Shares comprise the whole of EPCI HK’s allotted and issued share
capital and are fully paid or credited as fully paid. EPCI HK has not exercised
any lien over the HK Shares and there is not any outstanding call on any of the
HK Shares.

 

3.4 Except for the HK Shares, there are no equity securities of any class or
series of EPCI HK, or any security exchangeable into or exercisable for such
equity securities, issued, reserved for issuance or outstanding. There are no
options, warrants, conversion rights or other agreements to which EPCI HK is a
party or by which EPCI HK is bound obligating EPCI HK to issue, deliver or sell
additional shares in the capital of EPCI HK.

 

3.5 EPC Cayman has not entered into any agreement or understanding with respect
to the voting of the HK Shares.

 

3.6 Save as Disclosed, and save as in respect of the Retained Security, on
Completion, EPC Cayman will have full power and authority to convey to the Buyer
good title to all of the HK Shares and there will be no Encumbrance in relation
to any of the HK Shares.

 

3.7 EPCI HK is the registered and beneficial owner of an 85.29% equity interest
in Eastern Pacific Circuits (Dongguan) Ltd and a 90% equity interest in Lomber
(Huizhou) Limited, in each case, free and clear of Encumbrance.

 

74



--------------------------------------------------------------------------------

4. EPCI SINGAPORE

 

4.1 The authorized and issued share capital of EPCI Singapore consists of 2
ordinary shares of S$1.00 each, all of which have been duly authorized and
validly issued and allotted and not issued in violation of or subject to any
pre-emptive rights.

 

4.2 EPCL is the sole beneficial owner of the Singapore Shares.

 

4.3 The Singapore Shares comprise the whole of EPCI Singapore’s allotted and
issued share capital and are fully paid or credited as fully paid. EPCI
Singapore has not exercised any lien over the Singapore Shares and there is not
any outstanding call on any of the Singapore Shares.

 

4.4 Except for the Singapore Shares, there are no equity securities of any class
or series of EPCI Singapore, or any security exchangeable into or exercisable
for such equity securities, issued, reserved for issuance or outstanding. There
are no options, warrants, conversion rights or other agreements to which EPCI
Singapore is a party or by which EPCI Singapore is bound obligating EPCI
Singapore to issue, deliver or sell additional shares in the capital of EPCI
Singapore.

 

4.5 EPCL has not entered into any agreement or understanding with respect to the
voting of the Singapore Shares.

 

4.6 Save as Disclosed, and save as in respect of the Retained Security, on
Completion, EPCL will have full power and authority to convey to the Buyer good
title to all of the Singapore Shares and there will be no Encumbrance in
relation to any of the Singapore Shares.

 

4.7 EPCI Singapore is the registered and beneficial owner of a 95% equity
interest in Eastern Pacific Circuits (Huiyang) Ltd and an 85% equity interest in
Eastern Pacific Circuits (Huizhou) Ltd, in each case, free and clear of
Encumbrance.

 

5. BUSINESS SELLERS

 

5.1 All of the issued shares in the capital of each Business Seller is legally
and beneficially owned by a Group Company free from Encumbrances.

 

5.2 Save as Disclosed, each Business Seller is the legal and beneficial owner of
the Business Assets and Business Properties set out in Schedule 1, free and
clear of Encumbrance.

 

6. FINANCIAL STATEMENTS

 

6.1

The Seller has made available to the Buyer true and complete copies of the
Financial Statements. So far as the Seller is aware, since 31 December 2004
there has been no Material Adverse Change in comparison with the business or
financial position of the Target Group as a whole, or the assets or liabilities
of the Target Group as a whole as

 

75



--------------------------------------------------------------------------------

 

reflected in the FY2004 Audited Accounts. The FY2004 Audited Accounts have not
included any accrual for payment of dividend by Eastern Pacific Circuits
(Huizhou) Limited and EPCI Singapore.

 

6.2 The Disclosure Letter contains the draft Financial Statements for the
financial year ended 31 December 2003, the Financial Statements for the
financial years ended 31 December 2002 and 31 December 2001, the Management
Accounts and the FY2005 Monthly Management Accounts for January 2005 and
February 2005 (the “Disclosed Financial Statements”).

 

6.3 The Financial Statements present fairly and accurately in all material
respects, the financial condition, results of operations and cash flows of the
Seller’s Group Companies as of dates thereof and for the periods covered thereby
indicated. The Financial Statements have been prepared in accordance with HK
GAAP consistently applied throughout the periods covered thereby.

 

6.4 At Completion (subject to the Borrowings being repaid), each of the Seller,
EPCL, EPC Cayman, the Business Sellers and EPCI HK Group and EPCI Singapore
Group will be solvent.

 

6.5 Adequate provision has been made in the FY2004 Audited Accounts in
accordance with HK GAAP with respect to plant and equipment.

 

7. LITIGATION

 

So far as the Seller is aware, (a) no Target Group Company or any of its
officers or directors set out in schedule 11 and schedule 12 hereto is involved
in any civil, criminal, arbitration, administrative or other proceeding (other
than in relation to the collection of debts arising in the ordinary course of
business of the relevant Target Group Company) or investigation, (b) no civil,
criminal, arbitration, administrative or other proceedings (other than in
relation to the collection of debts arising in the usual course of business) or
investigation is pending or threatened by or against any Target Group Company,
(c) no Target Group Company has received notice of any order, writ, judgment,
injunction, decree, stipulation, consent order, determination or award of any
Government Authority court or tribunal to which it is subject; and (d) there are
no claims, actions, suits, proceedings or investigations pending or threatened
by or against the Seller, EPCL, EPC Cayman, EPCI HK Group or EPCI Singapore
Group with respect to this Agreement or the Other Documents, or in connection
with the transactions contemplated hereby or thereby.

 

8. GOVERNMENTAL AUTHORISATIONS AND REGULATIONS

 

8.1

So far as the Seller is aware, each Target Group Company has obtained all
applicable and material governmental consents, licences, permits, grants, or
other authorizations of a Government Authority that is required for the
operation of its business as now

 

76



--------------------------------------------------------------------------------

 

conducted in its present location (each an “Approval”), and each such Approval
is in full force and effect. So far as the Seller is aware, each Target Group
Company has fulfilled and performed its obligations in all material respects
under each of the Approvals and there are no circumstances which indicate that
any of the Approvals held by any Target Group Company will or is likely to be
revoked, terminated or not renewed (whether or not as a result of the
transactions contemplated hereunder) and which could reasonably be expected to
result in a Material Adverse Change. So far as the Seller is aware, no Target
Group Company has received any notice that it is in violation of any Law
applicable to it and which could reasonably be expected to result in a Material
Adverse Change. So far as the Seller is aware, no notice of default or of any
dispute concerning any Target Group Company Approval has been received.

 

8.2 The Disclosure Letter contains a list and description of all Approvals held
by each Target Group Company as at the date of this Agreement, complete and
correct copies of which have been made available by the Seller to the Buyer.

 

8.3 Each of the Approvals is in full force and effect.

 

9. COMPLIANCE WITH ENVIRONMENTAL REGULATIONS

 

9.1 So far as the Seller is aware, none of the Target Group Companies (and none
of their activities carried on in the Property) is in violation of any
Environmental Laws or any environmental permits, license or approval and which
could reasonably be expected to result in a Material Adverse Change.

 

9.2 So far as the Seller is aware, none of the Target Group Companies has
received notice from any Government Authority alleging that it or any of its
assets is not in compliance with Environmental Laws, and, so far as the Seller
is aware, there are no circumstances in existence at the Completion Date that
could reasonably be expected to prevent or interfere with material compliance by
any Target Group Company with Environmental Laws which are in existence at the
Completion Date.

 

9.3 So far as the Seller is aware, the Seller has not received notice of any
claim, action, cause of action or investigation by any person alleging potential
liability of any Target Group Company (including, without limitation, potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries or penalties) or
seeking injunctive relief for material violation of Environmental Laws that is
pending or threatened against any Target Group Company, any of its respective
assets or any of the real property from which any of them conducts business and
which could reasonably be expected to result in a Material Adverse Change.

 

77



--------------------------------------------------------------------------------

10. INTELLECTUAL PROPERTY

 

10.1 Each Target Group Company owns or is a licensee of or otherwise has the
right to use all Intellectual Property Rights in the manner currently used by
it.

 

10.2 The business of each Target Group Company at the date of this Agreement
does not infringe any third party rights in Intellectual Property.

 

10.3 So far as the Seller is aware, no claims are pending against a Target Group
Company by any third party challenging the Target Group Company’s use of any of
the Intellectual Property Rights.

 

10.4 So far as the Seller is aware, there is no unauthorized use of the
Intellectual Property Rights by any third party.

 

11. PROPERTY

 

11.1 The Property comprises all of the land, premises and buildings owned, held
by, vested in, occupied or used by, or in the possession of, the Target Group.

 

11.2 Save as Disclosed, the relevant Target Group Company has a good and
marketable title to the Property (other than the Property held by the relevant
Target Group Company under a lease).

 

11.3 All real property leases to which a Target Group Company is a party are
valid, binding and enforceable against the parties thereto and in effect in
accordance with their respective terms, except to the extent that enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
or other laws affecting the enforcement of creditors’ rights generally and by
principles of equity and (b) there is not under any of such leases any existing
material default by the relevant Target Group Company.

 

11.4 Save as Disclosed, none of the owned Property is subject to any
Encumbrance. None of the Business Properties will, upon Completion, be subject
to any Encumbrance.

 

11.5 So far as the Seller is aware, none of the Target Group Companies has
received any notice of violation of any covenant or other restriction to which
any of the Properties are subject.

 

12. ASSETS

 

12.1 Save as Disclosed, each material asset included in the FY2004 Audited
Accounts (other than assets disposed of in the ordinary course of business or
which are the subject matter of operating or finance or capital leases) is owned
by the relevant Group Company free from Encumbrances.

 

78



--------------------------------------------------------------------------------

12.2 All material asset leases to which a Target Group Company is a party are
valid, binding and enforceable against the parties thereto and in effect in
accordance with their respective terms, except to the extent that enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
or other laws affecting the enforcement of creditors’ rights generally and by
principles of equity.

 

12.3 The Disclosure Letter contains a list of all the operating leases as at the
date hereof.

 

13. MATERIAL CONTRACTS

 

13.1 The Disclosure Letter lists all of the following contracts of each Target
Group Company (“Material Contracts”):

 

  13.1.1 any outstanding or continuing contract for capital expenditures,
performance or receipt of services, or delivery or purchase of goods, in each
case that individually (a) has value or payments in excess of US$100,000 in any
calendar year or (b) is not capable of being terminated without compensation at
any time with three months’ notice or less;

 

  13.1.2 any contract guaranteeing in any way with or without security any
liability of a third party;

 

  13.1.3 any power of attorney, proxy or similar instrument;

 

  13.1.4 any contract containing restrictions on the operation of, or covenants
not to compete in, any business or with any person anywhere in the world;

 

  13.1.5 any contract entered into other than in the ordinary course of business
that is to be performed in whole or in part at or after the date of this
Agreement; and

 

  13.1.6 all real property leases and each lease of personal property.

 

13.2 So far as the Seller is aware, (a) all Material Contracts are in all
material respects valid, binding and in full force and effect in accordance with
their respective terms, (b) neither the relevant Target Group Company nor any
counterparty to any Material Contract is in material breach of any Material
Contract, and (c) the relevant Target Group Company has not received notice of
any fact or circumstance which might invalidate or give rise to a ground for
termination, avoidance or repudiation of a Material Contract which is currently
unresolved.

 

14. LABOUR

 

14.1 So far as the Seller is aware, each Target Group Company is not and has not
been engaged in any illegal labour practice nor is or has been in violation of
any applicable Laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours.

 

79



--------------------------------------------------------------------------------

14.2 So far as the Seller is aware, there is no pending or threatened, and there
has been no strike, labour dispute, employee, claim, slowdown or stoppage
against a Target Group Company in the 18 months prior to the date of this
Agreement. So far as the Seller is aware, no Target Group Company is a party to
nor bound by any collective bargaining agreement.

 

14.3 Save as Disclosed, no Target Group Company maintains or contributes to (or
has ever maintained or contributed to) a defined benefits retirement plan.

 

15. TAX MATTERS

 

15.1 The Disclosure Letters sets out (i) all income Tax Returns filed by or on
behalf of each member of the EPCI HK Group and the EPCI Singapore Group relating
to the financial years ended 31 December 2001, 31 December 2002 and 31 December
2003, and (ii) all jurisdictions in which each member of the EPCI HK Group and
the EPCI Singapore Group has paid material non-income Taxes at any time during
the past three fiscal years.

 

15.2 Save as Disclosed, each member of the EPCI HK Group and EPCI Singapore
Group: (i) has timely filed on or before the applicable due date with each
appropriate Government Authority all Tax Returns required to be filed by or with
respect to it, and all such Tax Returns have been properly completed in all
material respects in compliance with applicable Law, and (ii) has fully and
timely paid, or has made adequate provision on the Financial Statements in
accordance with HK GAAP for, all Taxes required to be paid by it (whether or not
such Taxes have been reflected on any Tax Return).

 

15.3 In relation to each member of the EPCI HK Group and the EPCI Singapore
Group, all Taxes incurred prior to Completion, to the extent not required to
have been previously paid, will be reserved for on the Financial Statements in
accordance with HK GAAP. All Taxes that each member of the EPCI HK Group and the
EPCI Singapore Group have been required by Law to withhold or to collect for
payment have been duly withheld and collected, and have been paid over to the
appropriate Government Authority in compliance in all material respects with all
applicable Law, and each member of the EPCI HK Group and the EPCI Singapore
Group have complied in all material respects with all information reporting
requirements under all applicable Law, including maintenance of required records
with respect thereto.

 

15.4

Save as Disclosed, (a) there are no pending or threatened claims, actions,
assessments, suits, investigation or other proceedings by any Government
Authority with respect to Taxes relating to any member of the EPCI HK Group or
any member of the EPCI Singapore Group; (b) no extension or waiver of the
limitation period applicable to any Tax Return of, or that includes, any member
of the EPCI HK Group or any member of the EPCI Singapore Group is in effect or
has been requested; (iii) all deficiencies

 

80



--------------------------------------------------------------------------------

 

claimed, proposed or asserted or assessments made as a result of any
examinations by any Government Authority of the Tax Returns of, or that include,
any member of the EPCI HK Group or any member of the EPCI Singapore Group have
been fully paid or fully settled, or are being contested in good faith by
appropriate proceedings and adequate reserves have been made for such Taxes on
the Financial Statements in accordance with HK GAAP; (iv) there are no
Encumbrances for Taxes upon the Business Assets, HK Shares, Singapore Shares or
any of the assets of the Target Group, except Encumbrances for current Taxes not
yet due and payable; and (v) no power of attorney that currently is in effect
has been granted by or with respect to any member of the EPCI HK Group or any
member of the EPCI Singapore Group with respect to any Tax matter.

 

15.5 Each member of the EPCI HK Group and the EPCI Singapore Group is in full
compliance in all material respects with all terms and conditions of any Tax
exemption, Tax holiday or other Tax reduction agreement or order. So far as the
Seller is aware, the consummation of the transactions contemplated by this
Agreement does not have a material adverse effect as at Completion on the
continued validity and effectiveness of any such Tax exemption, Tax holiday or
other Tax reduction agreement or order.

 

15.6 Each member of the EPCI HK Group and the EPCI Singapore Group is and has at
all times been resident for Tax purposes in its place of incorporation or
formation and is not and has not at any time been treated as resident in any
other jurisdiction for any Tax purpose (including any double Taxation
arrangement).

 

15.7 The Seller has made available to the Buyer correct and complete copies of
all Tax Returns of, or that include any member of the EPCI HK Group or the EPCI
Singapore Group for which the statute of limitations has not yet expired and all
audit reports.

 

15.8 Neither the Seller nor any member of the EPCI HK Group nor any member of
the EPCI Singapore Group has given any Tax indemnity or been bound by any Tax
sharing, Tax allocation or similar agreement.

 

15.9 Since December 31, 2003, neither the Seller nor any member of the EPCI HK
Group nor any member of the EPCI Singapore Group has made or changed any
applicable Tax election, adopted or changed any accounting method or applicable
Tax reporting principle or practice, settled or compromised any Tax liability,
or waived or extended the statute of limitations in respect of any applicable
Taxes.

 

15.10 No Tax claim has been made by a Governmental Authority in a jurisdiction
where any member of the EPCI HK Group or the EPCI Singapore Group does not file
any Tax Return that it is or may be subject to Taxation by that jurisdiction.

 

81



--------------------------------------------------------------------------------

16. INSURANCE

 

16.1 So far as the Seller is aware, (i) all of the material insurance policies
under which a Target Group Company is an insured (“Policies”) are in full force
and effect and (ii) no notice of cancellation or termination in respect of any
of the Policies has been received by the relevant Target Group Company insured.

 

16.2 So far as the Seller is aware, no claim is outstanding under any of the
Policies.

 

16.3 So far as the Seller is aware, all premiums which are due under the
Policies have been paid.

 

16.4 The Disclosure Letter contains copies of all the material Policies in
respect of the Target Group Companies.

 

17. NO BROKERS

 

Other than UBS AG, the Seller is not obligated to pay any fees or expenses of
any broker, finder, investment banker or other person in connection with the
transactions contemplated by this Agreement.

 

18. BANK ACCOUNTS

 

The Disclosure Letter sets out the names and locations of all banks, trust
companies, savings and loan associations and other financial institutions at
which each member of the EPCI HK Group and EPCI Singapore Group maintains
accounts of any nature and the names of all persons authorized to draw thereon
or make withdrawals therefrom.

 

19. ABSENCE OF CERTAIN CHANGES OR EVENTS

 

Since 31 December 2004, (a) each Target Group Company has conducted its
businesses in the usual course consistent with its practice prior to 31 December
2004 and (b) each Target Group Company has not:

 

19.1 declared, set aside or paid any dividend or made any other distribution on
or in respect of its shares or declared any direct or indirect redemption,
retirement, purchase or other acquisition by it of such shares;

 

19.2 save as disclosed in the Disclosure Letter, issued any shares or other
securities; or

 

19.3 granted any increase in the compensation payable by it to its directors,
officers or employees, except in the ordinary course of business and in a manner
consistent with prior practice.

 

19.4 entered into any legally binding agreement transaction or commitment other
than in the ordinary course of business and consistent with past practice;

 

19.5 incurred any Indebtedness otherwise than in the ordinary course of
business;

 

82



--------------------------------------------------------------------------------

19.6 sold, transferred or otherwise disposed of any of its properties or assets
(real or personal, tangible or intangible) with an aggregate net book value in
excess of US$250,000, except in respect of the transfer of equipment to another
Target Group Company the sale of Inventory, finished goods or scrap in the
ordinary course of business; or

 

19.7 made any change in any method of accounting or accounting practices or
internal control procedures.

 

20. WARRANTIES

 

The Disclosure Letter sets forth a list of all product warranty claims
(including claims for value-add payments) individually in excess of US$100,000
paid by any Target Group Company for the period beginning December 31, 2003, up
to 28 February 2005 and such list is true, accurate and complete.

 

21. CAPITAL IMPROVEMENTS

 

Save as disclosed in the Material Contracts and the Disclosed Financial
Statements, the Disclosure Letter sets forth all the capital improvements or
purchases or capital expenditures that the Target Group Companies have committed
to or contracted for in excess of US$250,000 and that have not been completed
prior to the date hereof and the cost and expense reasonably estimated to
complete such work and purchases.

 

22. CUSTOMERS AND SUPPLIERS

 

22.1 The Disclosure Letter sets out:

 

  22.1.1 a list of the ten largest customers of each Target Group Company, in
terms of revenue during the fiscal years ended 31 December 2003 and 31
December 2004, and the current fiscal year through 28 February, 2005,
(collectively, the “Top 10 Customers”), showing the total revenue received in
each such period from each such customer; and

 

  22.1.2 a list of the ten (10) largest suppliers of each Target Group Company,
in terms of purchases during the fiscal years of the Company ended
31 December 31 2003 and 31 December 2004, and the current fiscal year through
28 February, 2005 (collectively, the “Top 10 Suppliers”), and showing the
approximate total purchases in each such period from each such supplier.

 

23. NONCOMPETITION AGREEMENTS

 

Neither the Seller or any Target Group Company is subject to any noncompetition
agreements.

 

83



--------------------------------------------------------------------------------

24. BUSINESS ASSETS COMPLETE

 

The Business Assets, HK Shares and Singapore Shares to be sold to Buyer pursuant
to this Agreement include all the assets and rights used by the Target Group to
operate the Business Assets and the business of the Target Group as at the
Completion Date, in the same manner as currently conducted by the relevant
member(s) of the Target Group. The execution and delivery of the Other Documents
by the parties and the payment by Buyer of any consideration payable under this
Agreement will, subject to the terms of this Agreement including, without
limitation, the Retained Security, result, in Buyer’s immediate acquisition of
good title to the Business Assets, HK Shares and Singapore Shares free and clear
of any Encumbrance.

 

84



--------------------------------------------------------------------------------

SCHEDULE 4

 

LIMITATIONS ON THE SELLER’S LIABILITY

 

1. LIMITATION ON QUANTUM

 

1.1 The Seller is not liable in respect of a Relevant Claim:

 

  1.1.1 unless the amount that would otherwise be recoverable from the Seller
(but for this paragraph 1.1.1) and the liability determined in respect of that
Relevant Claim exceeds US$100,000; and

 

  1.1.2 unless and until the amount that would otherwise be recoverable from the
Seller (but for this paragraph 1.1.2) and the liability determined in respect of
that Relevant Claim, when aggregated with the Seller’s liability determined in
respect of other Relevant Claims (excluding any amounts in respect of a Relevant
Claim for which the Seller has no liability because of paragraph 1.1.1 and
excluding any amounts in respect of Relevant Claims which have been taken into
account in the determination of the Actual Adjusted 2005 EBITDA in accordance
with clause 8.10(b)(1)), exceeds US$1,000,000, and in the event that the
aggregated amounts exceed US$1,000,000, the Seller shall, provided that
paragraph 1.1.1 above has been satisfied, only be liable for the total amount of
all such Relevant Claims in excess of US$360,000.

 

  1.1.3 For the purposes of determining whether a Relevant Claim exceeds
US$100,000, all items of loss of a similar type (irrespective of the amount of
individual loss) shall be aggregated.

 

1.2            (a)  

The Seller shall not be liable in respect of any Fundamental Warranty Claim to
the extent that such Fundamental Warranty Claim, which when aggregated with all
Fundamental Warranty Claims, exceeds the Fundamental Warranty Cap.

             (b)  

The Seller shall not be liable in respect of any Relevant Claim other than a
Fundamental Warranty Claim, which when aggregated with all Relevant Claims other
than Fundamental Warranty Claims, exceeds the General Claim Cap.

 

Provided that the Seller shall not be liable in respect of any Relevant Claim
pursuant to 1.2(a) and (b), which when aggregated with all Relevant Claims,
whether comprising Fundamental Warranty Claims and/or Relevant Claims other than
Fundamental Warranty Claims, exceed the Fundamental Warranty Cap.

 

1.3 The Buyer shall not be entitled to claim for any punitive, indirect or
consequential loss (including loss of profit) in respect of any Relevant Claim.

 

85



--------------------------------------------------------------------------------

2. TIME LIMITS FOR BRINGING CLAIMS

 

The Seller is not liable for a Relevant Claim unless the Buyer has notified the
Seller of the Relevant Claim stating in reasonable detail the nature of the
Relevant Claim and the amount claimed (detailing the Buyer’s calculation of the
loss thereby alleged to have been suffered) on or before the date that is:

 

2.1 1 March 2007, in respect of any Relevant Claim other than a Fundamental
Warranty Claim; and

 

2.2 1 October 2007, in respect of any Fundamental Warranty Claim.

 

3. NOTICE OF CLAIMS

 

A Relevant Claim notified in accordance with paragraph 2 of this schedule 4 and
not satisfied, settled or withdrawn is unenforceable against the Seller on the
expiry of the period of 6 months starting on the day of notification of the
Relevant Claim, unless proceedings in respect of the Relevant Claim have been
issued and served on the Seller.

 

4. MITIGATION

 

Nothing in this schedule 4 restricts or limits the parties general obligation at
law to mitigate any loss or damage which it may incur in consequence of a matter
giving rise to a Relevant Claim. The parties agree that the obligation at law to
mitigate any loss or damage which it may incur in consequence of a matter giving
rise to a Relevant Claim shall apply mutatis mutandis to any loss or damage it
may incur in consequence of a matter giving rise to a Relevant Claim under the
Tax Deed (notwithstanding that there is no obligation at law to mitigate loss or
damage which gives rise to a claim under an indemnity).

 

5. SPECIFIC LIMITATIONS

 

The Seller is not liable in respect of a Relevant Claim:

 

5.1 to the extent that the matter giving rise to the Relevant Claim would not
have arisen but for:

 

  5.1.1 an Event before or after Completion at the request or direction of a
Buyer’s Group Company or a director, employee or authorised agent of a Buyer’s
Group Company; or

 

  5.1.2 the passing of, or a change in, a Law, interpretation of the Law or
administrative practice of a Government Authority after the Completion Date an
increase in the Tax rates or an imposition of Tax, in each case not actually or
prospectively in force at the Completion Date; and

 

86



--------------------------------------------------------------------------------

5.2 to the extent that the matter giving rise to the Relevant Claim is a Tax
liability of any Group Company arising solely because the relevant Group
Company’s assets are more than, or its liabilities are less than, were taken
into account in computing the provision for Tax in the Financial Statements.

 

6. RECOVERY ONLY ONCE

 

The Buyer is not entitled to recover more than once in respect of any one matter
giving rise to a Relevant Claim.

 

7. CONDUCT OF RELEVANT CLAIMS

 

7.1 If the Buyer becomes aware of a matter which constitutes or which would or
could be reasonably expected to give rise to a Relevant Claim:

 

  7.1.1 the Buyer shall as soon as practicable (having regard to any applicable
time limits and other relevant circumstances), give notice to the Seller of the
matter;

 

  7.1.2 where the Relevant Claim relates to a claim against an EPCI HK Group
Company or an EPCI Singapore Group Company by a third party, the Buyer shall,
and shall ensure that each Buyer’s Group Company shall, in each case subject to
the consent, if required, of the Chinese partner to the relevant Group Company,
provide to the Seller and its advisers (during normal business hours or at a
time acceptable to the Buyer and the relevant Buyer Group Company) reasonable
access to premises and personnel and to relevant assets, documents and records
within the power or control of the Buyer solely for the purposes of
investigating that claim upon reasonable notice in writing being given by the
Seller to the Buyer;

 

  7.1.3 the Seller (at its cost) may take copies subject to the Buyer’s consent
(which shall not be unreasonably withheld or delayed) of the documents or
records, and photograph the premises or assets, referred to in paragraph 7.1.2
of this schedule 4;

 

  7.1.4 the Buyer shall not, and shall ensure that no Buyer’s Group Company
will, admit liability in respect of, or compromise or settle, the matter without
the prior written consent of the Seller (which shall not be unreasonably
withheld or delayed); and

 

  7.1.5 the Buyer shall take all reasonable action to mitigate any loss suffered
by it or any Buyer’s Group Company in respect of a matter giving rise to a
Relevant Claim.

 

87



--------------------------------------------------------------------------------

8. RECOVERY FROM ANOTHER PERSON

 

8.1 If the Seller pays to a Buyer’s Group Company an amount in respect of a
Relevant Claim, and a Buyer’s Group Company subsequently recovers from another
person an amount which is directly referable to the subject matter of the
Relevant Claim and which would not otherwise have been received by the Buyer,
the Buyer shall pay to the Seller an amount equal to the lesser of: (i) the sum
recovered from the third party less any reasonable costs and expenses incurred
in obtaining such recovery; and (ii) the amount previously paid by the Seller to
the Buyer.

 

9. MATTERS DISCLOSED

 

9.1 The Seller shall not be liable for any Relevant Claim for breach of the
Warranties if and to the extent that the fact, matter event or circumstance
giving rise to such Relevant Claim:

 

  9.1.1 is disclosed, allowed, provided or reserved in the FY2004 Audited
Accounts; or

 

  9.1.2 is reflected, provided for or otherwise taken into account in the
Completion Statement.

 

88



--------------------------------------------------------------------------------

SCHEDULE 5

 

ACTION PENDING COMPLETION

 

1. Each Target Group Company shall operate its business in the ordinary and
usual course, in the same manner and scope as conducted as at the date of this
Agreement;

 

2. the Buyer and its agents will, subject to the Buyer’s obligation of
confidentiality set out in clause 22 of this Agreement, upon reasonable notice
during normal business hours, be allowed access to the employees and premises of
each Target Group and shall also be allowed access to, and to take copies of,
the books and records of each Target Group Company including, without
limitation, the statutory books, minute books, leases, licenses, contracts
entered into by any Business Seller, details of receivables, Intellectual
Property, tax records, supplier lists and customer lists in the possession or
control of any Target Group Company provided that such access is confined to
information that is reasonably necessary to plan for integration after
Completion and that such information (together with all copies thereof) are
returned to the Seller promptly in the event Completion does not take place;

 

3. each Target Group Company shall take all reasonable steps to preserve its
property and assets and will not cancel or amend any Business Insurance Policy;

 

4. each Target Group Company shall take all reasonable steps to preserve the
validity of its Intellectual Property;

 

5. save as Disclosed to the Buyer in the 2005 business plan for the Seller’s
Group, each Target Group Company will not make any change in the existing
nature, scope or organisation of its business;

 

6. each Target Group Company will not acquire an interest in a corporate body or
merge or consolidate with a corporate body or any other person, enter into any
demerger transaction or participate in any other type of corporate
reconstruction;

 

7. save as Disclosed, each Target Group Company will not declare, pay or make a
dividend or distribution;

 

8. each Target Group Company will not, save in connection with the release of
the Security (other than the Retained Security) upon the repayment of the Debt
Amount to the Lenders on Completion, create, or agree to create or amend, an
Encumbrance over any real property or another asset or redeem, or agree to
redeem, an existing Encumbrance over any real property or another asset;

 

9. each Target Group Company will not give, or agree to give, a guarantee,
indemnity or other agreement to secure, or incur financial or other obligations
with respect to, another person’s obligation (other than in the ordinary course
of business);

 

89



--------------------------------------------------------------------------------

10. each Target Group Company shall use such efforts consistent with past
practice to keep available the services of its present officers and key
employees and preserve its relationship with material customers, suppliers,
distributors and others having business dealings with it;

 

11. each Target Group Company will not, without the consent of the Buyer (not to
be unreasonably withheld or delayed):

 

  11.1 incur or enter into any agreement or commitment involving any capital
expenditure in excess of US$250,000 per item and US$1,500,000 in aggregate in
respect of the capital expenditure items listed in schedule 6, or (ii) in excess
of US$50,000 per item and US$500,000 in aggregate in respect of any capital
expenditure items not listed in schedule 6.

 

  11.2 enter into or amend any Material Contract: (i) which is not capable of
being terminated without compensation at any time with three months’ notice or
less; or (ii) which is not in the ordinary course of business or (iii) which has
an aggregate amount of value or aggregate payments in excess of US$250,000 in
any calendar year.

 

  11.3 incur any Indebtedness otherwise than in the ordinary course of business;

 

  11.4 acquire, sell, transfer, assign or otherwise dispose of or agree to
acquire, sell, transfer, assign or otherwise dispose of any of property or
assets (real or personal, tangible or intangible) in each case, involving
consideration expenditure or liabilities in excess of US$250,000 in aggregate
except in respect of the transfer of equipment to another Target Group Company,
the sale of Inventory or finished goods or scrap in the ordinary course of
business;

 

  11.5 amend any of the terms on which goods, facilities or services are
supplied to the extent that any such amendment is likely to have a material
adverse impact on the business or financial position of the relevant Target
Group Company, except where required to do so in order to comply with any
applicable legal or regulatory requirement;

 

  11.6 amend or discontinue any insurance contract, fail to notify any insurance
claim in accordance with the provisions of the relevant policy or settle any
such claim materially below the amount claimed;

 

  11.7 allot, issue, redeem, vary or repurchase or agree to allot, issue,
redeem, vary or repurchase any share or loan capital (or option or right to
subscribe for the same) of EPCI HK Group and EPCI Singapore Group;

 

  11.8 acquire or agree to acquire any share, shares or other interest in any
company, partnership or other venture or incorporate any subsidiary;

 

90



--------------------------------------------------------------------------------

  11.9 make any change to its accounting practices or policies or accounting
reference date or, in relation to EPCI HK Group and EPCI Singapore Group only,
amend its memorandum or articles of association (or equivalent constitutional
documents);

 

  11.10 make or change any applicable Tax election, adopt or change any Tax
accounting method or applicable Tax reporting principle or practice, settle or
compromise any Tax liability, or waive or extend the statute of limitations in
respect of any applicable Taxes;

 

  11.11 discontinue or cease to operate all or a material part of its business
or resolve to be wound up;

 

  11.12 commence, compromise or discontinue any legal or arbitration proceedings
involving a claim in excess of US$100,000 (other than in respect of the
collection of debts which are not material in the context of the relevant Target
Group Company in the ordinary course of business);

 

  11.13 acquire or agree to acquire or dispose of or agree to dispose of any
freehold or leasehold interest in land; and

 

  11.14 save as required by Law or in connection with the transactions
contemplated by this Agreement and the Other Documents, change the terms of
employment (including, without limitation, remuneration and pension
entitlements) of any Transferring Employee or provide any gratuitous payment to
any Transferring Employee or dismiss or terminate (except with good cause) the
employment of any Transferring Employee or engage or appoint any additional
employees.

 

provided that nothing in this schedule 5 shall prevent any member of the
Seller’s Group from complying with its respective obligations under this
Agreement and no member of the Seller’s Group shall be liable for breach of this
schedule 5 for actions taken to comply with its respective obligations under
this Agreement.

 

  12. To the extent that any of the restrictions in this schedule 5 relates to a
Business Seller, the restriction shall only apply to the Business and the
Business Assets of that Business Seller.

 

91



--------------------------------------------------------------------------------

SCHEDULE 6

 

CAPITAL EXPENDITURE

 

attached

 

92



--------------------------------------------------------------------------------

SCHEDULE 7

 

INTENTIONALLY DELETED

 

93



--------------------------------------------------------------------------------

SCHEDULE 8

 

SUBORDINATED PROMISSORY NOTE

 

Merix Caymans Trading Company Limited

 

[Date] 2005

 

FOR VALUE RECEIVED, Merix Caymans Trading Company Limited, a company
incorporated under the laws of the Cayman Islands with its registered office at
Century Yark, Cricket Square, Hutchins Drive, P.O. Box 2681 GT, Grand Cayman,
British West Indies (the “Company”), unconditionally and irrevocably promises to
pay to the order of Eastern Pacific Circuits Holdings Limited (“Seller”) the
aggregate of (a) Eleven Million U.S. Dollars (U.S.$11,000,000) and (b) an amount
equal to the EBITDA Earnout Consideration (as defined in the SPA, as defined
below) (“Principal”), plus interest on the unpaid balance of the Principal from
the date hereof at the rate of (i) 7% per annum from the date of this Note to
and inclusive of 1 December, 2006, (ii) thereafter 8% per annum to and inclusive
of 1 December 2007, and (iii) thereafter 9% per annum until this Note is fully
paid as specified below (“Fixed Interest Rate”). The maturity date of this Note
is the later of (a) 15 March 2009; and (b) the date that is ten (10) Business
Days after the date on which all Relevant Claims are settled (“Maturity Date”).

 

The Company and the Seller are party to a Seller Subordination Agreement dated
on or about the date of this Note with Standard Chartered Bank (Hong Kong)
Limited as the security agent under the Credit Agreement (as defined below)
(“Seller Subordination Agreement”). The terms of this Note are, where expressly
provided for, subject to the terms of the Seller Subordination Agreement.

 

  1. Purchase Agreement

 

This is the Note referred to in the Master Sale and Purchase Agreement dated
14 April, 2005 as varied by letter agreements dated 28 July, 2005 and
16 September 2005 and further amended by a Supplemental Agreement dated
29 September, 2005 (“SPA”) between the Seller and Merix Corporation as the
Buyer. Capitalised terms used, but not defined, herein shall have the meaning
given to them in the SPA.

 

  2. Subordination to Credit Agreement

 

(a) The Company is a party to a US$30,000,000 credit agreement dated on or about
the date of this Note between (amongst others) the Company and Standard
Chartered Bank (Hong Kong) Limited as the security agent (“Credit Agreement”).
“Senior Obligations” means all of the liabilities and payment obligations of the
Company and its

 

94



--------------------------------------------------------------------------------

subsidiaries under the Credit Agreement and, subject to paragraph 2(b), all
complete and partial refinancings of such liabilities and payment obligations.
Notwithstanding any other provision in this Note, all payments hereunder shall
be deferred until all the Senior Obligations (actual or contingent) have been
paid and discharged in full unless expressly permitted under Clause 4 (Permitted
Payments) of the Seller Subordination Agreement.

 

(b) If the Senior Obligations are refinanced on an arm’s length basis, the
parties agree to enter into a subordination agreement with the parties advancing
funds for the refinancing on terms similar to those in the Seller Subordination
Agreement in respect of and to the extent that the new advances do not exceed
the Senior Obligations then outstanding.

 

  3. Payment

 

(a) Accrued interest shall be payable in arrears on the first business day of
each March, June, September and December beginning 1 December 2006 (each a
“Quarterly Payment”) and on the Maturity Date; provided that if the prevailing
rate of interest under the Credit Agreement (“Lender Rate”) during the relevant
interest period, is less than the Fixed Interest Rate, the interest payment for
such period shall be the amount calculated at the Lender Rate and the difference
between the accrued interest calculated by reference to the Fixed Interest Rate
and the Lender Rate for such period (“Interest Rate Difference”) shall be paid
on the Maturity Date. Interest shall accrue on the Interest Rate Difference at
the Fixed Interest Rate and the amount of such interest shall be paid on the
Maturity Date.

 

(b) Regardless of the date EBITDA Earnout Consideration is determined, it shall
be deemed to have been outstanding from the date of this Note for all interest
calculation purposes. Once the EBITDA Earnout Consideration is determined, all
accrued and unpaid interest thereon, subject to the interest payment limitations
in Section 3(a), shall be paid on the first Quarterly Payment after such
determination.

 

(c) Principal shall be paid in four equal installments of 25% of the Principal
each on 1 March 2007, 1 December 2007, 1 December 2008 and 15 March 2009 (each a
“Principal Payment”). Each Principal Payment shall be made or deemed satisfied
as follows: (i) first, by reduction of the amount due by the amount of the
Post-Cash Working Capital Shortfall determined pursuant to Clause 6.8 of the SPA
not previously applied to satisfaction of Principal; (ii) second, by reduction
of the amount due by the amount of settled Relevant Claims not previously
applied to the satisfaction of Principal; (iii) third, by suspension of the
payment obligation by the amount of asserted, but unsettled, Relevant Claims in
the manner provided in Section 4 hereof to the extent that such unsettled
Relevant Claims have not previously been applied to the suspension of Principal
Payments; and (iv) fourth, by payment in immediately available funds.

 

(d) If the Company fails to make any Quarterly Payment or Principal Payment or
pay any part thereof on its due date, interest on the unpaid amount shall accrue
on a day to day basis at the relevant Fixed Interest Rate from but excluding the
due date to and including the date of actual payment.

 

95



--------------------------------------------------------------------------------

(e) All payments shall be applied to accrued interest and thereafter to
principal.

 

(f) All amounts due hereunder are payable in lawful money of the United States
of America.

 

(g) Principal plus accrued interest may be prepaid at any time without penalty
by the Company.

 

(h) Notwithstanding anything to the contrary contained herein or in the SPA, in
no event shall any amount payable by the Company as interest or other charges on
this Note exceed the highest lawful rate permissible under any law applicable
hereto.

 

  4. Relevant Claims

 

If, in accordance with Schedule 4 of the SPA, the Buyer gives the Seller notice
of a Relevant Claim, and such Relevant Claim is not settled or otherwise
determined by the date of a Principal Payment, the Principal Payment shall be
suspended in the manner described in Section 3(c) by an amount equal to such
unsettled Relevant Claim (“Amount Claimed”). Upon the settlement or
determination of such Relevant Claim, the Principal Payment shall be deemed
satisfied to the extent of the amount settled or otherwise determined in respect
of such Relevant Claim (the “Settled Amount”), and an amount equal to the Amount
Claimed less the Settled Amount, if any, shall be paid to the Seller within ten
(10) Business Days of the settlement or determination of such Relevant Claim.

 

  5. Acceleration

 

(a) The amounts payable hereunder may be declared immediately due and payable by
the Seller if: (a) the Company fails to make any Quarterly Payment when due and
such failure to pay continues for five (5) days, (b) the Company fails to make
any Principal Payment when due, or (c) the Company or any of its subsidiaries or
the Company’s shareholder raises financing other than the Facility (as defined
in the Credit Agreement), which in a single transaction or a series of related
transactions delivers proceeds in excess of US$50,000,000, or (d) the Company
shall have made an assignment for the benefit of creditors or shall have
admitted in writing its inability to pay its debts as they become due or
consented to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency of all or of substantially all of its property; or
by order of a court of competent jurisdiction a receiver or liquidator or
trustee of the Company or any of its property shall have been appointed and
shall not have been discharged within 60 days, or by decree of such a court the
Company shall have been adjudicated insolvent and such decree shall have
continued undischarged and unstayed for 60 days after the entry thereof; or a
petition to reorganize the Company, pursuant to any bankruptcy or similar
statute applicable to the Company, shall have been filed against the Company and
shall not have been dismissed

 

96



--------------------------------------------------------------------------------

within 60 days after such filing, or the Company shall have been adjudicated a
bankrupt, or shall have filed a petition in voluntary bankruptcy under any
provision of any bankruptcy law, or shall have consented to the filing of any
bankruptcy or reorganization petition against it under any such law, or shall
have filed a petition to reorganize the Company pursuant to any applicable law,
provided that the foregoing acceleration right may not be exercised in a manner
that causes the outstanding Principal at any time to be less than the prevailing
liability cap, as determined in accordance with Part 1 of Schedule 9 of the SPA
(the “Retained Amount”). Thereafter, on each date on which the liability cap
falls in accordance with Part 1 of Schedule 9 of the SPA, and if Seller has
exercised the foregoing acceleration right, the Company shall forthwith pay to
the Seller the difference between the Retained Amount and the prevailing
liability cap.

 

(b) Notwithstanding any other provision in this Note, the Seller’s rights under
paragraph (a) above may only be exercised in accordance with the Seller
Subordination Agreement.

 

  6. Amendments to the Credit Agreement

 

(a) Subject to paragraph (b) below, the Company shall not, without the written
consent of the Seller agree to any amendment of any term of the Credit
Agreement, except for an amendment which:

 

  (i) is procedural or administrative in nature; or

 

  (ii) does not result in the Company being subjected to more onerous
obligations than those existing at the date hereof or which would otherwise
prejudice the Seller’s rights under this Note.

 

(b) If:

 

  (i) an Event of Default has been declared (other than in respect of a matter
referred to in Clause 20.3(b) (Breach of other obligations) under the Credit
Agreement) and is outstanding under the Credit Agreement; or

 

  (ii) an Event of Default has been declared in respect of a matter referred to
in Clause 20.3(b) (Breach of other obligations) under the Credit Agreement and
the Facility Agent has taken action to accelerate the Senior Obligations in
respect of such an Event of Default,

 

       the Company may agree to any amendment of any term of the Credit
Agreement without the consent of the Seller.

 

97



--------------------------------------------------------------------------------

  7. No set-off, counterclaim, deduction or withholding

 

All sums payable under this Note shall be paid in full without set-off or
counterclaiming for any reason and without deduction of or withholding for any
taxes, duties levies, imposts or charges of any nature other than as
contemplated in paragraphs 3(c), 4 and 5 hereof.

 

  8. Waiver

 

The Company hereby waives demand, protest and notice of demand, protest and
nonpayment and consent to any and all renewals and extensions of the time of
payment under this Note.

 

  9. Assignability

 

Neither the Seller nor the Company may assign, transfer, endorse or in any other
way alienate any of its rights under this Note whether in whole or in part.

 

  10. Governing Law and Dispute Resolution

 

This Note is governed by the laws of the Hong Kong Special Administrative Region
of the People’s Republic of China. Any dispute arising under this Note shall be
resolved in accordance with Clause 29 of the SPA.

 

MERIX CAYMANS TRADING COMPANY LIMITED

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

98



--------------------------------------------------------------------------------

SCHEDULE 9

 

LIABILITY CAP

 

PART 1

 

LIABILITY CAP IN RESPECT OF FUNDAMENTAL WARRANTY CLAIMS

 

Column (1)

--------------------------------------------------------------------------------

  

Column (2)

--------------------------------------------------------------------------------

    

Liability cap as at the respective date set out in sub-columns (a) to (d) below

(US$ million)

--------------------------------------------------------------------------------

Total Consideration

(US$ million )

--------------------------------------------------------------------------------

  

(a)

Completion

Date to

30 September

2006

--------------------------------------------------------------------------------

  

(b)

1 October 2006

to

28 February

2007

--------------------------------------------------------------------------------

  

(c)

1 March 2007

to

30 September

2007

--------------------------------------------------------------------------------

  

(d)

On or after

1 October

2007

--------------------------------------------------------------------------------

128

   24    16    6    0

Less than 128 but not less than 127

  

24 - (128 -

Total

Consideration)

  

16 - (128 -Total

Consideration)

   6    0

Less than 127 but not less than 126

  

23 - (127 -

Total

Consideration)

   15    6    0

Less than 126 but not less than 125

  

22 - (126 -

Total

Consideration)

  

15 - (126 -Total

Consideration)

   6    0

Less than 125 but not less than 124

  

21 - (125 -

Total

Consideration)

   14    6    0

Less than 124 but not less than 123

  

20 - (124 -

Total

Consideration)

   14 - (124 - Total Consideration)    6    0

Less than 123 but not less than 122

  

19 - (123 -

Total

Consideration)

   13    6    0

Less than 122 but not less than 121

  

18 - (122 -

Total

Consideration)

  

13 - (122 -Total

Consideration)

   6    0

Less than 121 but not less than 120

  

17 - (121 -

Total

Consideration)

   12    6    0

Less than 120 but not less than 119

  

16 - (120 -

Total

Consideration)

  

12 - (120 - Total

Consideration)

   6    0

Less than 119 but not less than 118

  

15 - (119 -

Total

Consideration)

   11    6    0

Less than 118 but not less than 117

  

14 - (118 -

Total

Consideration)

  

11 - (118 - Total

Consideration)

   6    0

Less than 117 but not less than 116

  

13 - (117 -

Total

Consideration)

   10    6    0

Less than 116 but not less than 115

  

12 - (116 -

Total

Consideration)

  

10 - (116 - Total

Consideration)

   6    0

 

99



--------------------------------------------------------------------------------

PART 2

 

LIABILITY CAP IN RESPECT OF ALL RELEVANT CLAIMS OTHER THAN FUNDAMENTAL WARRANTY
CLAIMS

 

Column (1)

--------------------------------------------------------------------------------

  

Column (2)

--------------------------------------------------------------------------------

    

Liability cap as at the respective date set out in sub-columns (a) to

(c) below

(US$ million)

--------------------------------------------------------------------------------

Total Consideration

(US$ million )            

--------------------------------------------------------------------------------

  

(a)

Completion Date to 30

September 2006

--------------------------------------------------------------------------------

  

(b)

1 October 2006 to

28 February 2007

--------------------------------------------------------------------------------

  

(c)

On or after

1 March 2007

--------------------------------------------------------------------------------

128

   18    10    0

Less than 128 but not less than 127

  

18 - (128 - Total

Consideration)

  

10 - (128 - Total

Consideration)

   0

Less than 127 but not less than 126

  

17 - (127 - Total

Consideration)

   9    0

Less than 126 but not less than 125

  

16 - (126 - Total

Consideration)

  

9 - (126 -Total

Consideration)

   0

Less than 125 but not less than 124

  

15 - (125 - Total

Consideration)

   8    0

Less than 124 but not less than 123

  

14 - (124 - Total

Consideration)

  

8 - (124 - Total

Consideration)

   0

Less than 123 but not less than 122

  

13 - (123 - Total

Consideration)

   7    0

Less than 122 but not less than 121

  

12 - (122 - Total

Consideration)

  

7 - (122 - Total

Consideration)

   0

Less than 121 but not less than 120

  

11 - (121 - Total

Consideration)

   6    0

Less than 120 but not less than 119

  

10 - (120 - Total

Consideration)

  

6 - (120 - Total

Consideration)

   0

Less than 119 but not less than 118

  

9 - (119 - Total

Consideration)

   5    0

Less than 118 but not less than 117

  

8 - (118 - Total

Consideration),

subject to a

minimum of 7.5

  

5 - (118 - Total

Consideration)

   0

Less than 117 but not less than 116

   7.5    4    0

Less than 116 but not less than 115

   7.5   

4 - (116 - Total

Consideration)

   0

 

100



--------------------------------------------------------------------------------

SCHEDULE 10

 

WORKING CAPITAL

 

  (a) net Accounts receivable of the Group, net of allowances for doubtful
accounts; plus

 

  (b) net inventory (as defined below) of the Group, net of allowances for
obsolescence; plus

 

  (c) other current assets of the Group, excluding cash and bank balances and,
to the extent that such items have been included in relation to paragraphs
(a) or (b) above, accounts receivable and inventory; minus

 

  (d) accounts payable of the Group, excluding accounts payable related to debt
restructuring expenses; minus

 

  (e) other current liabilities of the Group which shall exclude (i) Borrowings
and related interest payable, and (ii) RMB5,915,133, being the amount payable to
LOGO [g62261ex10_1-0621.jpg] (Desay) pursuant to the contribution of the land
use right agreement dated 18 November 2004 between Eastern Pacific Circuits
Investments (Singapore) Pte Limited, LOGO [g62261ex10_1-0622.jpg] (Desay) and
Eastern Pacific Circuits (Huiyang) Ltd LOGO [g62261ex10_1-0623.jpg] in respect
of the transfer by LOGO [g62261ex10_1-0624.jpg] (Desay) of the land to Eastern
Pacific Circuits (Huiyang) Ltd, and (iii) accounts payable to the extent that
such items have been included in relation to paragraph (d) above, and (iv) that
portion of the Minority Dividend payable by Eastern Pacific Circuits (Huizhou)
Ltd to LOGO [g62261ex10_1-0625.jpg] minus

 

  (f) provision for taxes of the EPCI HK Group and the EPCI Singapore Group.

 

     For the purposes of paragraph (b) of this Schedule 10, “inventory” means
all raw materials, work-in-progress, and finished goods held, used or owned by
the Group.

 

101



--------------------------------------------------------------------------------

SCHEDULE 11

 

EPCI HK GROUP

 

Part A

 

EPCI HK

 

(Incorporated in Hong Kong)

 

Company No.

   :    21934

Date of Incorporation

   :    3 November 1970

Business Registration No.

   :    03108346

Registered Office

   :    1401 Hutchison House, 10 Harcourt Road, Hong Kong

Authorized Share Capital

   :    HK$2,000,000.00 divided into 2,000,000 shares of HK$1.00 each

Issued Share Capital

   :    Same as above

Shareholders

   :         No. of Shares          

1.      Eastern Pacific Circuits (Cayman) Limited

   1,999,999          

2.      Eastern Pacific Circuits Limited (nominee shareholder for Eastern
Pacific Circuits (Cayman) Limited

   1

Directors

   :   

1.      Kung Yun King

              

2.      Gerard William Rodrigues

              

3.      Tsang Ki Lo

    

Secretary

   :    B. & McK. Nominees Limited     

 

102



--------------------------------------------------------------------------------

Part B

 

Eastern Pacific Circuits (Dongguan) Ltd.

 

Nature

   :    Manufacture of printed circuits boards

Date of Establishment

   :   

May 13, 1993

Registered Office

   :   

Hing Yu Industrial District, Tongxia Town, Dongguan City, Guangdong Province,
PRC.

          LOGO [g62261ex10_1-0726.jpg]

Duration of operation

   :   

11.5 years

Total Investment

   :   

HKD34,000,000

Registered Capital

   :   

HKD34,000,000

Joint Venture Partners &

equity ratio

   :   

LOGO [g62261ex10_1-0727.jpg] (14.71%)

         

Eastern Pacific Circuits Investments Limited (85.29%)

Director

   :   

KUNG Yun King, Rodrigues, Gerard William, Joseph TSANG, LOGO
[g62261ex10_1-0728.jpg]

Executive Director and Legal

Representative

       

KUNG Yun King

 

103



--------------------------------------------------------------------------------

Part C

 

Lomber (Huizhou) Limited

 

Nature

   :    Manufacture of printed circuits boards

Date of Establishment

   :    May 14, 1988

Registered Office

   :    Gu Tang Au Industrial District, Huizhou City Guangdong Province, PRC  
        LOGO [g62261ex10_1-0829.jpg]

Duration of operation

   :    16.5 years

Total Investment

   :    US$1,500,000

Registered Capital

   :    US$1,500,000

Joint Venture Partners &

equity ratio

   :    LOGO [g62261ex10_1-0830.jpg] (10%)           Eastern Pacific Circuits
Investments Limited (90%)

Director

   :    KUNG Yun King, Rodrigues, Gerard William, Joseph TSANG, LOGO
[g62261ex10_1-0831.jpg]

Executive Director and Legal

Representative

        KUNG Yun King

 

104



--------------------------------------------------------------------------------

SCHEDULE 12

 

EPCI SINGAPORE GROUP

 

Part A

 

EPCI Singapore

 

(Incorporated in Singapore)

 

Company Registration No.

   :    199704856Z

Date of Incorporation

   :   

12 July 1997

Business Registration No.

   :   

Not Applicable

Registered Office

   :   

1 Temasek Avenue #27-01 Millenia Tower Singapore 039192

Authorized Share Capital

   :   

SGD$100,000.00 divided into 100,000 ordinary shares of SGD$1.00 each

Issued Share Capital

   :   

SGD$2.00 divided into 2 ordinary shares of SGD$1.00 each

Shareholders

   :         No. of Shares          

         Eastern Pacific Circuits Limited

   2

Directors

   :   

1.      Ng Siu Leung

              

2.      Kung Yun King

              

3.      Gerard William Rodrigues

              

4.      Tsang Ki Lo

    

Secretarial Agent

   :   

Abogado Pte Ltd, associated with Baker & McKenzie.Wong & Leow

Company Secretaries

   :   

1. Tang Ai Ai (Mrs Wong Ai Ai)

         

2. Anthony Anne Catharine

 

105



--------------------------------------------------------------------------------

Part B

 

Eastern Pacific Circuits (Huiyang) Limited

 

Nature    :    Manufacture of printed circuits boards Date of Establishment    :
   August 25, 2000 Registered Office    :    23 Yin Ling Rd., The 3rd Ind.
District, Chen Jiang Town, Huizhou City, Guangdong Province, PRC.           LOGO
[g62261ex10_1-0932.jpg] Duration of operation    :    4.5 years Total Investment
   :    USD29,980,000 Registered Capital    :    USD12,990,000 Joint Venture
Partners & equity ratio    :    LOGO [g62261ex10_1-0933.jpg] (5%)          
Eastern Pacific Circuits Investments (Singapore) Pte Ltd (95%) Director    :   
KUNG Yun King, Rodrigues, Gerard William, Joseph TSANG, TONY Yun Kong, LOGO
[g62261ex10_1-0934.jpg] Executive Director and Legal Representative        
Rodrigues, Gerard William

 

106



--------------------------------------------------------------------------------

Part C

 

Eastern Pacific Circuits (Huizhou) Limited

 

Nature    :    Manufacture of printed circuits boards Date of Establishment    :
   November 8, 1988 Registered Office    :    Gu Tang Au Industrial District,
Huizhou City Guangdong Province, PRC           LOGO [g62261ex10_1-1035.jpg]
Duration of operation    :    16 years Total Investment    :    US$30,000,000
Registered Capital    :    US$16,700,000 Joint Venture Partners & equity ratio
   :   

LOGO [g62261ex10_1-1036.jpg] (15%)

 

astern Pacific Circuits Investments (Singapore) Pte Ltd (85%)

Director    :    KUNG Yun King, Rodrigues, Gerard William, Joseph TSANG, LOGO
[g62261ex10_1-1037.jpg] Executive Director and Legal Representative    :   
Rodrigues, Gerard William

 

107



--------------------------------------------------------------------------------

SCHEDULE 13

 

TAX DEED

 

DATED                         2005

 

Eastern Pacific Circuits Holdings Limited

 

- and -

 

Merix Corporation

 

-and -

 

Eastern Pacific Circuits Investments Limited

 

-and -

 

Eastern Pacific Circuits Investments (Singapore) Pte Limited

 

--------------------------------------------------------------------------------

 

TAX DEED

 

--------------------------------------------------------------------------------

 

JONES DAY

Solicitors and International Lawyers

31st Floor, Edinburgh Tower

The Landmark

No.15 Queen’s Road Central

Hong Kong

 

Telephone No.: (852) 2526-6895

 

108



--------------------------------------------------------------------------------

DATE:                        2005

 

PARTIES:

 

(1) Eastern Pacific Circuits Holdings Limited (the “Covenantor”);

 

(2) Merix Corporation (the “Covenantee”);

 

(3) Eastern Pacific Circuits Investments Limited; and

 

(4) Eastern Pacific Circuits Investments (Singapore) Pte Limited

 

((3) and (4) together the “Companies”).

 

RECITAL:

 

This Deed is supplemental to the master sale and purchase agreement (“Sale and
Purchase Agreement”) dated [l], 2005 and made between, inter alia, the
Covenantor and the Covenantee.

 

THIS DEED WITNESSES as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 The definitions contained in the Sale and Purchase Agreement and those
provisions of the Sale and Purchase Agreement dealing with interpretation shall
be deemed to be incorporated herein. The following additional words and
expressions shall, unless the context otherwise requires, have the following
meanings in this Deed:

 

“Auditors”    the auditors for the time being of the Covenantee (acting as
experts not as arbitrators); “claim”    includes (without limitation) any
assessment, claim, notice, demand, letter, direction, counterclaim or other
document issued or action taken by or on behalf of any fiscal, revenue or other
authority or official in the PRC, Hong Kong and Singapore from which it appears
that any of the Companies is liable to make any payment or increased or further
payment of Tax or is denied any Relief from Taxation; “event”    includes
(without limitation) the death of any person, any act, transaction or omission
(whether any of the Companies is a party thereto or not) and, but without
limitation, any distribution, failure to distribute, acquisition, disposal,
transfer, payment, loan or advance and reference to any event on or before the
Completion Date; and “Relief from Taxation”    any loss, relief, allowance,
set-off, deduction, right to repayment or credit granted by or available
pursuant to any legislation or otherwise in respect of Tax.

 

109



--------------------------------------------------------------------------------

1.2 Any reference to income, profits or gains earned, accrued or received shall
include income, profits or gains deemed to have been or treated as or regarded
as earned, accrued or received.

 

2. INDEMNITY

 

2.1 In consideration of the Sale and Purchase Agreement and of the Covenantee
completing the same the Covenantor hereby covenants with and undertakes to the
Covenantee and each of the Companies to indemnify and keep indemnified the
Covenantee and (as a separate covenant) each of the Companies on a continuing
basis for:

 

  (a) the amount of any claim for Tax which has been made or may hereafter be
made against the Covenantee or any of the Companies or the relevant Buyer’s
Group Company which has acquired the HK Shares or the Singapore Shares (as the
case may be) wholly or partly in respect of or in consequence of any event
occurring or any income, profits or gains earned, accrued or received by any of
the Companies on or before Completion;

 

  (b) any claim for Tax made against the Covenantee or any of the Companies or
the relevant Buyer’s Group Company which has acquired the HK Shares or the
Singapore Shares (as the case may be) arising on the death of any person under
section 35 of the Estate Duty Ordinance (Cap.lll) or any relevant PRC or
Singapore tax legislation at any time by reason of any transfer of any property
to the Covenantee or any of the Companies made or deemed to have been made on or
before Completion; and

 

  (c) any reasonable costs and expenses incurred by the Covenantee or any of the
Companies or the relevant Buyer’s Group Company which has acquired the HK Shares
or the Singapore Shares (as the case may be) in connection with any such claim
for Tax or in taking or defending any action under this Deed.

 

3. EXCLUSIONS AND LIMITATIONS

 

3.1 The Seller’s liability pursuant to the indemnity given by clause 2 shall be
limited or excluded, as the case may be, as set out in schedule 4 of the Sale
and Purchase Agreement and the indemnity given in clause 2 does not cover any
amount of Tax:

 

  (a) to the extent that provision or reserve in respect thereof was made in the
Financial Statements or to the extent that payment or discharge of such
liability has been duly reflected in the Financial Statements;

 

110



--------------------------------------------------------------------------------

  (b) to the extent that liability therefor arises or is increased as a result
of any increase in rates of Tax or changes made in the relevant Tax Law in the
PRC, Hong Kong and Singapore made after Completion with retrospective effect;

 

  (c) to the extent that the liability for Tax would not have arisen but for an
act, a failure or omission on the part of the Covenantee or any other Buyer’s
Group Company before, on and after Completion or an act, a failure or omission
on the part of the Companies after Completion. For the avoidance of doubt, any
action taken by the Covenantee or any other Buyer’s Group Company in compliance
with its respective obligations under the Sale and Purchase Agreement and this
Deed including without limitation any consent given by the Covenantee or any
other Buyer’s Group Company under the Sale and Purchase Agreement and this Deed
shall not constitute an act that has caused any liability for Tax to arise under
this sub-clause 3(c); or

 

  (d) to the extent that the liability for Tax (including interest and
penalties) arises which should have been borne by the Buyer pursuant to clause
20.1 of the Sale and Purchase Agreement.

 

4. OBLIGATIONS OF THE COVENANTEE

 

If the Covenantee shall becomes aware of any claim for Tax which it appears to
the Covenantee that the Covenantor is or may become liable to make any payment
under this Deed, it shall as soon as practicable give written notice to the
Covenantor and shall take such action as the Covenantor may reasonably request
to dispute, resist or compromise the liability. Neither the Covenantor nor the
Covenantee shall in any event be required to take any steps which would require
any admission of guilt or liability relating to matters connected with the claim
in question.

 

5. AUDITORS’ CERTIFICATES

 

If any of the Companies shall procure a certificate from the Auditors certifying
the amount of any such claim for Tax as is mentioned in clause 2 and stating
that in the opinion of the Auditors none of the exceptions from liability listed
in clause 3 are of application to the claim in question then such certificate
shall be final and binding upon the Covenantor and upon receipt of such
certificate the Covenantor shall forthwith pay to any of the Companies the
amount so certified but the Companies shall reimburse or credit the Covenantor
with any sum (less the expenses of recovering the same) which is subsequently
recovered from a third party or repaid to any of the Companies in connection
with such liability.

 

111



--------------------------------------------------------------------------------

6. DEMANDS

 

The liabilities of the Covenantor under this indemnity shall be payable in full
within ten (10) business days of written demand from any of the Companies or on
the date which such payment is due to be made to the relevant authority,
whichever is the later.

 

7. WAIVER

 

No failure to exercise and no delay in exercising on the part of any of the
Covenantee or any of the Companies any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
otherwise provided by law.

 

8. NOTICES

 

8.1 Delivery

 

All notices demands or other communications which are required to be given under
this Deed shall be in writing and shall be sent to:

 

(a)   in the case of Covenantor:     Attention   :    Ng Lak Chuan     Address  
:   

Suite 2804, 28th Floor

One Exchange Square

8 Connaught Place

Central, Hong Kong

    Facsimile   :    852 3102 8321 (b)   in the case of the Covenantee or any of
the Companies:     Attention   :    Mark R. Hollinger     Address   :   

1521 Poplar Lane

P.O.Box 3000, F4-234

Forest Grove OR 97116

United States of America

    Facsimile   :    1 503 357 1504

 

112



--------------------------------------------------------------------------------

or to such other address or facsimile number or marked for the attention of such
other person as the recipient may designate by notice given in accordance with
the provisions of this clause.

 

8.2 Receipt

 

Any such notice may be delivered personally or by prepaid post or sent by
facsimile transmission and shall be deemed to have been effectively served:

 

  (a) on the day of receipt, where any personally delivered letter or facsimile
message is received on any business day before or during normal working hours;

 

  (b) on the following business day, where any personally delivered letter or
facsimile message is received either on any business day after normal working
hours or on any day which is not a business day;

 

  (c) on the second business day following the day of posting, upon despatch
from within Hong Kong of any posted letter to the address of a recipient in Hong
Kong, unless actually received sooner; or

 

  (d) on the seventh business day following the day of posting, upon despatch
from within Hong Kong of any posted letter to the address of an overseas
recipient (and vice-versa), unless actually received sooner.

 

9. GENERAL

 

9.1 The parties agree that the execution of the Agreement may be effected by the
exchange of facsimile signature pages, with the exchange of the executed
originals as soon as reasonably possible thereafter.

 

10. GOVERNING LAW AND SERVICE AGENT

 

10.1 This Deed is governed by and is to be construed in accordance with the laws
of Hong Kong and the parties hereby agree to submit to the non-exclusive
jurisdiction of the courts of Hong Kong.

 

10.2 The Covenantor hereby appoints Baker & McKenzie of 1401 Hutchison House, 10
Harcourt Road, Central, Hong Kong as its agent to receive and acknowledge on its
behalf service of any writ, summons, order, judgment or other notice of legal
process in Hong Kong. If for any reason the agent named above (or its successor)
no longer serves as the agent of the Covenantor for this purpose, the Covenantor
shall promptly appoint a successor agent and notify the other parties hereto.
The Covenantor agrees that any such legal process shall be sufficiently served
on it if delivered to such agent for service at its addresses for the time being
in Hong Kong whether or not such agent gives notice thereof to the other
parties.

 

113



--------------------------------------------------------------------------------

11. COUNTERPARTS

 

This Deed may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original but all of which shall together constitute one
and the same instrument.

 

12. INCONSISTENCY

 

Where there is any inconsistency between clause 20 of the Sale and Purchase
Agreement and this Deed, clause 20 of the Sale and Purchase Agreement prevails
to the extent of the inconsistency.

 

114



--------------------------------------------------------------------------------

EXECUTED by the parties or their duly authorised representatives.

SEALED with the Common Seal

 

)

of EASTERN PACIFIC CIRCUITS

 

)

HOLDINGS LIMITED and

 

)

SIGNED by

 

)

in the presence of:-

 

)

SIGNED by

 

)

for and on behalf of

 

)

MERIX CORPORATION

 

)

in the presence of :-

 

)

SIGNED by

 

)

for and on behalf of

 

)

EASTERN PACIFIC CIRCUITS

 

)

INVESTMENTS LIMITED

 

)

in the presence of :-

 

)

SIGNED by

 

)

for and on behalf of EASTERN PACIFIC

 

)

CIRCUITS INVESTMENTS

 

)

(SINGAPORE) PTE LIMITED

 

)

in the presence of :-

 

)

 

115



--------------------------------------------------------------------------------

SCHEDULE 14

 

Part A

 

Determination of Actual Adjusted 2005 EBITDA

 

1. In determining the Actual Adjusted 2005 EBITDA and in preparing the Earnout
Statement in accordance in accordance with clause 8 of the Agreement the Buyer’s
Auditors shall make the following adjustments.

 

2. No account shall be taken of:

 

  (a) the expense of the RMB5,915,133 being the amount payable to LOGO
[g62261ex10_1-1138.jpg] LOGO [g62261ex10_1-1139.jpg] (Desay) pursuant to the
contribution of the land use right agreement dated 18 November 2004 between
Eastern Pacific Circuits Investments (Singapore) Pte Limited; LOGO
[g62261ex10_1-1140.jpg] (Desay) and Eastern Pacific Circuits (Huiyang) Ltd LOGO
[g62261ex10_1-1141.jpg]

 

  (b) on the mutual understanding that neither the Seller nor the Seller’s
parent companies have charged management charges to any member of the Seller’s
Group, any management charges payable to any member of the Buyer’s Group (unless
such charges relate to employees who are seconded on a full-time basis to any
Buyer’s Group Company which has acquired a Business or to any member of the EPCI
HK Group or the EPCI Singapore Group and that such charges are on arm’s length
terms) and any cost overheads charged by or payable to any member of the Buyer’s
Group in excess of US$ 75,000;

 

  (c) any costs incurred in relation to any project development work, research
and/or development activities commenced or expanded by any Buyer’s Group Company
which has acquired a Business or by any member of the EPCI HK Group or the EPCI
Singapore Group after Completion to the extent that the total costs incurred
exceed the amount spent during 2004 on project development, research and/or
development activities by more than 5 percent;

 

  (d) any liability or loss incurred outside the ordinary course of business and
any expenses related thereto incurred after and attributable to events occurring
after the Completion Date, save to the extent that the Seller has agreed that
such liability or loss shall be taken into account in calculating the Actual
Adjusted 2005 EBITDA;

 

  (e) any net loss (after adjustment for taxation) attributable to any company
or business acquired by any member of the Buyer’s Group after the Completion
Date;

 

116



--------------------------------------------------------------------------------

  (f) any costs associated with the premiums that may arise and become payable
as a result of or in connection with the assignment of the Hong Kong Lease and
the assignment of any leasehold interests of the Business Sellers in connection
with the transactions contemplated pursuant to this Agreement;

 

  (g) the amount of the stamp duty payable on the transfer of the HK Shares and
the Singapore Shares;

 

  (h) the costs of the completion audit referred to in clause 6 of this
Agreement, the costs of preparing the Pro-forma Accounts and the determination
of the Earnout Statement referred to in clause 8 of this Agreement,the fees of
the Escrow Agent and advisory fees (including legal and accounting fees)
incurred in connection with the transactions contemplated by this Agreement; and

 

  (i) any costs arising from the restructuring of the Borrowings and the
Security.

 

3. The following items shall be added back to the Actual Adjusted 2005 EBITDA:

 

  (a) the net profit (after adjustment for taxation) arising on the sale after
the Completion Date of any items classified as fixed assets or as know-how or
intellectual property rights;

 

  (b) if, in relation to any Relevant Claim arising from any fact, matter, event
or circumstance which has occurred prior to 31 December 2004, the amount that
has been settled or otherwise determined in respect of any Relevant Claim or the
amount of the loss suffered or incurred (or alleged to be suffered or incurred)
by the relevant Buyer’s Group Company in respect of which such Relevant Claim is
made, is required to be reflected in the financial statements in respect of the
calendar year 2005 of that member of the Buyer’s Group in accordance with the
accounting principles of that Buyer’s Group Company, the amount settled or
otherwise determined in respect of such Relevant Claim or the amount of such
loss, as the case may be, shall be added back to the Actual Adjusted 2005
EBITDA.

 

  (c) If, in relation to a Relevant Claim arising from any fact, matter, event
or circumstance which occurs during the period from 1 January 2005 up to and
including 31 December 2005, the Buyer shall take the option referred to in
clause 8.10(b)(2), and the amount that has been settled or determined in respect
of any Relevant Claim or the amount of the loss suffered or incurred (or alleged
to be suffered or incurred) by the relevant Buyer’s Group Company in respect of
which such Relevant Claim is made, is required to be reflected in the financial
statements in respect of the calendar year 2005 of the relevant member of the
Buyer’s Group in accordance with the accounting principles of that Buyer’s Group
Company, the amount settled or otherwise determined in respect of such Relevant
Claim or the amount of such loss, as the case may be, shall be added back to the
Actual Adjusted 2005 EBITDA.

 

117



--------------------------------------------------------------------------------

Part B

 

Operation of the business during the Relevant Period

 

1. The Seller acknowledges that (i) upon Completion, Buyer has the right to
operate the Business, the EPCI HK Group and the EPCI Singapore Group
(collectively, the “Acquired Businesses”) and Buyer’s other businesses in any
way that Buyer deems appropriate in Buyer’s sole discretion, (ii) Buyer has no
obligation to operate the Acquired Businesses in order to achieve any Actual
Adjusted 2005 EBITDA amount or to maximise the amount of Actual Adjusted 2005
EBITDA, (iii) Buyer owes no fiduciary duty or express or implied duty to Seller,
including any implied duty of good faith and fair dealing, and (iv) the parties
solely intend the express provisions of this schedule 14 to govern their
contractual relationship with respect to the Actual Adjusted 2005 EBITDA amount.

 

The Seller hereby waives any fiduciary duty or express or implied duty of Buyer
to the Seller, including any implied duty of good faith and fair dealing.

 

Notwithstanding the foregoing, the Buyer:

 

  (a) will not enter into any transaction or take or omit to take any action the
principal purpose of which is: (i) to prejudice or adversely affect the Actual
Adjusted 2005 EBITDA amount; or (ii) to avoid or minimise payment by the Buyer
of the EBITDA Earnout Consideration;

 

  (b) will procure that, without the prior consent of the Seller, (i) no Buyer’s
Group Company will transfer or dispose of any of the issued share capital of
EPCI HK or EPCI Singapore or any other interest in EPCI HK or EPCI Singapore or
their respective businesses or any part thereof; (ii) EPCI HK will not transfer
or dispose of any of the issued share capital of Eastern Pacific Circuits
(Dongguan) Ltd and/or Lomber (Huizhou) Limited or any other interest in Eastern
Pacific Circuits (Dongguan) Ltd and/or Lomber (Huizhou) Limited or their
respective businesses or any part thereof; and (iii) EPCI Singapore will not
transfer or dispose of any of the issued share capital of Eastern Pacifics
Circuits (Huiyang) Limited and/or Eastern Pacific Circuits (Huizhou) Limited or
any other interest in Eastern Pacifics Circuits (Huiyang) Limited and/or Eastern
Pacific Circuits (Huizhou) Limited or their respective businesses or any part
thereof. For the purpose of this paragraph, “disposal” shall include (but not be
limited to) the grant of any option in respect of such shares or business or
part thereof;

 

  (b) will procure that, without the prior consent of the Seller, no Buyer’s
Group Company which has acquired a Business, will transfer or dispose of any
Business or any part thereof and for this purpose “disposal” shall include (but
not be limited to) the grant of any option in respect of Business or part
thereof; and

 

118



--------------------------------------------------------------------------------

  (c) will procure that no resolution will be passed or proposed for a member’s
voluntary winding-up of: (i) any Buyer’s Group Company which has acquired a
Business; or (ii) any member of the EPCI HK Group or the EPCI Singapore Group
nor will (i) any Buyer’s Group Company which has acquired a Business; (ii) any
shareholder of any member of the EPCI HK Group or the EPCI Singapore Group
present a petition for an order for the winding-up of (i) any member of the
Buyer’s which has acquired a Business; (ii) any shareholder of any member of the
EPCI HK Group or the EPCI Singapore Group (as the case may be).

 

119